[armercuryparentllcoperat001.jpg]
Exhibit 10.26 Mercury Parent, LLC SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT Dated as of February 16, 2018 THE UNITS REFERRED TO IN THIS
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY OTHER APPLICABLE SECURITIES LAWS. SUCH UNITS MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION
UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER
SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat002.jpg]
TABLE OF CONTENTS Page ARTICLE I CERTAIN DEFINITIONS ARTICLE II ORGANIZATIONAL
MATTERS 2.1. Formation
.................................................................................................................
20 2.2. The Certificate, Etc
..................................................................................................
21 2.3.
Name..........................................................................................................................
21 2.4.
Purpose......................................................................................................................
21 2.5. Powers of the LLC
...................................................................................................
21 2.6. Foreign Qualification
...............................................................................................
22 2.7. Principal Office; Registered Office
........................................................................ 23 2.8.
Term
..........................................................................................................................
23 2.9. No State-Law Partnership
.......................................................................................
23 ARTICLE III UNITS; CAPITAL ACCOUNTS 3.1. Units; Unitholders
....................................................................................................
24 3.2. Unitholder Meetings
................................................................................................
28 3.3. Action of Unitholders by Written Consent or Telephone Conference
................ 31 3.4. Issuance of Additional Units and Interests
............................................................ 32 3.5. Preemptive
Rights
....................................................................................................
33 3.6. Capital Accounts
......................................................................................................
35 3.7. Negative Capital Accounts
......................................................................................
36 3.8. No Withdrawal
.........................................................................................................
36 3.9. Loans From Unitholders
.........................................................................................
36 3.10. Additional Terms Applicable to Value Units
...................................................... 36 3.11. Effects of a
Trigger Event
.....................................................................................
36 3.12. Effects of an Excess Escrow Loss
......................................................................... 36



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat003.jpg]
ARTICLE IV DISTRIBUTIONS; ALLOCATIONS AND REDEMPTIONS 4.1. Distributions
.............................................................................................................
41 4.2. Allocations
................................................................................................................
44 4.3. Tax Allocations
.........................................................................................................
44 4.4. Indemnification and Reimbursement for Payments on Behalf of a Unitholder
............................................................................................................
45 4.5. Transfer of Capital Accounts
..................................................................................
45 4.6. Withholding
..............................................................................................................
45 ARTICLE V BOARD OF MANAGERS; OFFICERS 5.1. Management by the Board of
Managers ............................................................... 47 5.2.
Composition and Election of the Board of Managers
.......................................... 52 5.3. Board Meetings and Actions by
Written Consent ................................................ 55 5.4.
Committees; Delegation of Authority and Duties
................................................. 58 5.5. Officers
......................................................................................................................
59 ARTICLE VI GENERAL RIGHTS AND OBLIGATIONS OF UNITHOLDERS 6.1. Limitation of
Liability
.............................................................................................
60 6.2. Lack of Authority
.....................................................................................................
60 6.3. No Right of Partition
...............................................................................................
60 6.4. Unitholders Right to Act
.........................................................................................
61 6.5. Right to Financial Information
...............................................................................
61 6.6. Public Filing Information Rights
............................................................................ 62
6.7. Non-Competition
......................................................................................................
65 6.8. Non-Solicitation
........................................................................................................
65 6.9. Statements by the Unitholder
.................................................................................
65 6.10. Publicity
..................................................................................................................
66 6.11. Transactions Between the LLC and the Unitholders
......................................... 67 6.12. Initial Public
Offering............................................................................................
67 6.13. Interests in Providence
..........................................................................................
67



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat004.jpg]
ARTICLE VII EXCULPATION AND INDEMNIFICATION 7.1. Exculpation
...............................................................................................................
68 7.2. Right to Indemnification
.........................................................................................
68 7.3. Advance
Payment.....................................................................................................
69 7.4. Indemnification of Employees and Agents
............................................................ 69 7.5. Appearance
as a Witness
.........................................................................................
69 7.6. Nonexclusivity of Rights
..........................................................................................
69 7.7. Insurance
..................................................................................................................
70 7.8. Savings Clause
..........................................................................................................
70 7.9. Certain Dealings and Opportunities
...................................................................... 70
ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS 8.1. Records and
Accounting..........................................................................................
71 8.2. Fiscal Year
................................................................................................................
71 8.3. Tax Information
.......................................................................................................
71 8.4. Transmission of Communications
.......................................................................... 71
8.5. LLC Funds
................................................................................................................
71 ARTICLE IX TAXES 9.1. Tax Returns
..............................................................................................................
71 9.2. Tax Elections
............................................................................................................
72 9.3. Tax Matters Partner
................................................................................................
72 ARTICLE X TRANSFERS 10.1. Transfers by Unitholders
......................................................................................
73 10.2. Effect of Assignment
..............................................................................................
74 10.3. Restrictions on Transfer
........................................................................................
75 10.4. Participation Rights
...............................................................................................
75 10.5. First Negotiation Rights
........................................................................................
78 10.6. Drag-Along Rights
.................................................................................................
79 10.7. Transfer of Consent and Designation Rights
...................................................... 81 10.8. Void Transfers
........................................................................................................
82



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat005.jpg]
10.9. Legends
...................................................................................................................
82 ARTICLE XI ADMISSION OF UNITHOLDERS 11.1. Substituted Unitholders
.........................................................................................
82 11.2. Additional Unitholders
..........................................................................................
83 11.3. Optionholders
.........................................................................................................
83 ARTICLE XII WITHDRAWAL AND RESIGNATION OF UNITHOLDERS 12.1. Withdrawal and
Resignation of Unitholders
....................................................... 83 12.2. Withdrawal of a
Unitholder
..................................................................................
83 ARTICLE XIII DISSOLUTION AND LIQUIDATION 13.1. Dissolution
..............................................................................................................
84 13.2. Liquidation and Termination
...............................................................................
84 13.3. Cancellation of Certificate
....................................................................................
85 13.4. Reasonable Time for Winding Up
........................................................................ 85
13.5. Return of Capital
...................................................................................................
85 13.6. Reserves Against Distributions
............................................................................. 85
ARTICLE XIV VALUATION 14.1. Determination
.........................................................................................................
86 14.2. Fair Market Value
.................................................................................................
86 ARTICLE XV GENERAL PROVISIONS 15.1. Power of Attorney
..................................................................................................
88 15.2. Confidentiality
........................................................................................................
88 15.3. Amendments
...........................................................................................................
90 15.4. Title to LLC Assets
................................................................................................
91 15.5. Remedies
.................................................................................................................
91



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat006.jpg]
15.6. Successors and Assigns
..........................................................................................
91 15.7. Severability
.............................................................................................................
91 15.8. Regulatory Matters
................................................................................................
91 15.9. Notice to Unitholder of
Provisions........................................................................
92 15.10. Counterparts
........................................................................................................
92 15.11. Consent to Jurisdiction
........................................................................................
92 15.12. Descriptive Headings; Interpretation
................................................................ 92 15.13.
Applicable
Law.....................................................................................................
93 15.14. MUTUAL WAIVER OF JURY TRIAL
............................................................ 93 15.15. Addresses
and Notices
.........................................................................................
94 15.16. Creditors
...............................................................................................................
94 15.17. Waiver
...................................................................................................................
94 15.18. Further Action
......................................................................................................
94 15.19. Offset
.....................................................................................................................
94 15.20. Entire Agreement
.................................................................................................
95 15.21. Delivery by Facsimile
...........................................................................................
95 15.22. Survival
.................................................................................................................
95 15.23. Deemed Transfer of Units
...................................................................................
95 15.24. Recapitalization
....................................................................................................
95 15.25. Acknowledgement
................................................................................................
95 SCHEDULE A Unitholders, Capital Contributions and Units SCHEDULE B Management
Equity and Employee Incentive Plan Units EXHIBIT A Key Terms of Registration
Rights Agreement



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat007.jpg]
1 Mercury Parent, LLC SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT,
dated as of February 16, 2018, is entered into by and among Mercury Parent, LLC
(the “LLC”) and the Unitholders party hereto. WHEREAS, the LLC and certain of
the Unitholders are party to that certain Amended and Restated Limited Liability
Company Agreement dated October 19, 2016 (the “Existing LLC Agreement”); and
WHEREAS, the Unitholders wish to enter into this Second Amended and Restated
Limited Liability Company Agreement to amend and restate the Existing LLC
Agreement in its entirety and admit certain new Unitholders and wish for this
Agreement to constitute the limited liability company agreement of the LLC in
accordance with the Delaware Act, and to provide for, among other things, the
management of the business and affairs of the LLC, the allocation of profits and
losses among the Unitholders, the respective rights and obligations of the
Unitholders to each other and to the LLC, and certain other matters. NOW,
THEREFORE, in consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby enter
into this Agreement as follows: ARTICLE I CERTAIN DEFINITIONS Capitalized terms
used but not otherwise defined herein shall have the following meanings: “Absent
Manager” shall have the meaning set forth in Section 5.3(b). “Accredited
Investor” has the meaning given to such term in Regulation D promulgated under
the Securities Act. “Additional Securities” shall have the meaning set forth in
Section 3.4. “Additional Unitholder” means a Person admitted to the LLC as a
Unitholder pursuant to Section 11.2.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat008.jpg]
2 “Advisory Agreement” means that certain Management Consulting Agreement, dated
as of the Effective Date, by and among the Borrower, Frazier Management, LLC and
The Providence Service Corporation. “Affiliate” of any particular Person means
(i) any other Person controlling, controlled by, or under common control with
such particular Person, where “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, by contract, or otherwise,
(ii) if such Person is a partnership, any general partner thereof or any limited
partner thereof who, alone or together with its Affiliates, owns at least 50% of
the outstanding limited partnership interests of such partnership and (iii)
without limiting the foregoing, with respect to Frazier only, any Person
advised, managed or sub-advised by an investment adviser affiliated with such
Persons; provided, that for purposes of this Agreement (x) none of the members
of the Company Group shall be deemed an Affiliate of Frazier or Providence (and
vice versa) and (y) Coliseum shall not be considered an Affiliate of Providence;
provided, that Coliseum shall be deemed an Affiliate of Providence for purposes
of Section 10.6 and the definitions of “Sale of the LLC” and “Approved Sale” for
so long as Coliseum owns, directly or indirectly, at least five percent (5%) of
the debt or equity Securities of Providence Parent and/or Providence.
“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement, as amended or modified from time to time in accordance with the terms
hereof. “Annual Financial Statements” shall have the meaning set forth in
Section 6.6(a)(i). “Approved Sale” means: (a) any Sale of the LLC approved by
each Principal Investor; (b) prior to the seventh (7th) anniversary of the
Effective Date, any Sale of the LLC approved by Frazier at such time that
Frazier (together with its Affiliates) holds no less than fifty percent (50%) of
the LLC’s outstanding Units (without giving effect to any dilution resulting
from issuances that are not subject to the preemptive rights set forth in
Section 3.5) (i) that occurs prior to an initial Public Offering, (ii) that
would result (with respect to each Principal Investor) in Proceeds to the
Principal Investors of not less than one times (1.0x) the Principal Investor
Investment as of the date thereof if all Units outstanding were Transferred in
such Sale of the LLC, (iii) pursuant to which all of the consideration received
is cash or marketable securities (unless the Principal Investors otherwise
agree) and (iv) pursuant to which Frazier proposes to Transfer to any Person or
Group that is not an Affiliate of Frazier all of its Units in a single Sale of
the LLC; and (c) after the seventh (7th) anniversary of the Effective Date, any
Sale of the LLC approved by either Principal Investor at such time that such
Principal Investor (together



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat009.jpg]
3 with its Affiliates) holds no less than thirty percent (30%) of the LLC’s
outstanding Units (without giving effect to any dilution resulting from
issuances that are not subject to the preemptive rights set forth in Section
3.5) (i) that occurs prior to an initial Public Offering, (ii) pursuant to which
all of the consideration received is cash or marketable securities (unless the
Principal Investors otherwise agree) and (iii) pursuant to which such Principal
Investor proposes to Transfer to any Person or Group that is not an Affiliate of
such Principal Investor all of its Units in a single Sale of the LLC. For the
avoidance of doubt, (A) the approval of the Board shall not be required to
consummate, commit to or enter into any agreement to effectuate an Approved
Sale, and (B) to the maximum extent permitted by applicable law, no Manager will
owe, or be deemed to have breached, any fiduciary duty with respect to any
action or inaction in connection with effectuating any such Approved Sale.
“Assignee” means a Person to whom an LLC Interest has been transferred in
accordance with the terms of this Agreement and the other agreements
contemplated hereby, but who has not become a Unitholder pursuant to Article XI.
“Benchmark Amount” shall have the meaning set forth in Section 3.10(a)(iv).
“Board” means the Board of Managers established pursuant to Section 5.2. “Board
Observer” shall have the meaning set forth in Section 5.3(i). “Borrower” means
Community Care Health Network, LLC. “Business Day” shall mean any day that is
not a Saturday, a Sunday or a day on which banks are required or permitted to be
closed in the State of New York. “Buyer” shall have the meaning set forth in the
DPN Purchase Agreement. “Capital Account” shall have the meaning set forth in
Section 3.6(a). “Capital Contributions” means any cash, cash equivalents,
promissory obligations, or the Fair Market Value of other property that a
Unitholder contributes or is deemed to have contributed to the LLC with respect
to any Unit pursuant to Sections 3.1 or 3.4. “Cause” means, with respect to any
Other Unitholder (i) if such term is defined in an employment or Service
agreement with such Other Unitholder, the definition used in such agreement,
(ii) if such term is defined in an award agreement or other document pursuant to
which equity-based awards are granted to such Other Unitholder, the definition
used in such agreement and (iii) in all other circumstances, a termination of an
Other Unitholder’s employment by the LLC or any Subsidiary of the LLC that
employs such individual (or by the LLC on behalf of any such Subsidiary), or a
termination of such Other Unitholder’s Service, as applicable, by reason of one
or more of the following having



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat010.jpg]
4 occurred (as reasonably determined by the Board (excluding such Other
Unitholder, if he is then a member of the Board) based on information then known
to it): (a) such Other Unitholder having been charged by a court of competent
jurisdiction with felony or a lesser crime involving dishonesty or moral
turpitude (under the laws of the United States or any relevant state, or a
similar crime or offense under the applicable laws of any relevant foreign
jurisdiction); (b) such Other Unitholder having engaged in acts of fraud,
embezzlement, theft, misappropriation, dishonesty or other acts of willful
misconduct, malfeasance or gross negligence in the course of his duties
hereunder or otherwise with respect to the LLC or any of its Subsidiaries; (c)
such Other Unitholder having failed to perform or uphold his or her material
duties under this Agreement and/or such Other Unitholder’s employment or Service
agreement (if any) with the LLC or any of its Subsidiaries after being informed
of and given the opportunity and at least thirty (30) days to remedy such
failure to comply; (d) if such Other Unitholder is a Management Unitholder, such
Management Unitholder having failed to materially comply with reasonable
directives of the Board or any senior executive officer of the LLC or any
Subsidiary of the LLC who holds a supervisory capacity over the Management
Unitholder after being informed of and given the opportunity to remedy such
failure to comply; (e) any breach by such Other Unitholder of any provision of
Sections 6.7, 6.8, 6.9 or 15.2 of this Agreement, or any material breach by such
Other Unitholder of any other contract to which he or she is a party with the
LLC or any Subsidiary of the LLC (excluding the DPN Purchase Agreement (but
including Sections 7.07 (Confidentiality) and 7.08 (Releases) thereof)) after
being informed of and given the opportunity and at least thirty (30) days to
remedy such breach; (f) if such Other Unitholder is a Management Unitholder,
such Management Unitholder having violated the substance abuse policy of the LLC
or any of its Subsidiaries; (g) if such Other Unitholder is a Management
Unitholder, such Management Unitholder’s willful and material failure to adhere
to any policy applicable generally to all executive employees of the LLC or any
of its Subsidiaries after being informed of and given the opportunity and at
least thirty (30) days to remedy such failure;



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat011.jpg]
5 (h) such Other Unitholder having appropriated a material business opportunity
of the LLC or any of its Subsidiaries, including attempting to secure or
securing any personal profit in connection with any transaction entered into
with or on behalf of the LLC or any of its Subsidiaries but excluding any
bona-fide arm’s length transaction approved by the Board; or (i) if such Other
Unitholder is a Management Unitholder, such Management Unitholder having been
debarred or excluded from any federal or state contracting or healthcare
program. “CEO Board Seat” shall have the meaning set forth in Section
5.2.(a)(vii). “Certificate” means the LLC’s Certificate of Formation as filed
with the Secretary of State of Delaware. “Chairperson” shall have the meaning
set forth in Section 5.3.(g). “Change of Control” shall have the meaning set
forth in the definition of “Transfer”. “Class A Common Holder” means a
Unitholder in regard to such Unitholder’s particular LLC Interest in Class A
Common Units. “Class A Common Units” means a sub-class of Common Units, as
described in Section 3.1(b). “Class B Common Holder” means a Unitholder in
regard to such Unitholder’s particular LLC Interest in Class B Common Units.
“Class B Common Units” means a sub-class of Common Units, as described in
Section 3.1(b). “Closing Equity” means the number of Units held by a Unitholder
as of the date of its initial Capital Contribution, provided that for purposes
of any calculation comparing a Unitholder’s ownership of equity in the LLC with
such Unitholder’s Closing Equity, the effect of (i) any recapitalization or
exchange or conversion of securities of the LLC, (ii) any redemption or
repurchase of securities of the LLC or (iii) any subdivision (by Unit split or
otherwise) or any combination (by reverse Unit split or otherwise) of any
outstanding Units, in each case which occurs between the date of its initial
Capital Contribution and the date of such calculation and which is pro rata in
effect, shall be disregarded. “Code” means the United States Internal Revenue
Code of 1986, as amended. “Coliseum” means Coliseum Capital Management LLC and
its related funds.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat012.jpg]
6 “Common Holder” means a Unitholder in regard to such Unitholder’s particular
LLC Interest in Common Units. “Common Units” means a class of LLC Interests, as
described in Section 3.1(b). For the avoidance of doubt, Common Units shall (i)
include Class A Common Units and Class B Common Units, and (ii) exclude Value
Units. “Company Group” means, collectively, the LLC and each of its direct or
indirect Subsidiaries. “Company Sub” means CCHN Group Holdings, Inc. “Competing
Business” shall have the meaning set forth in Section 6.7. “Competitor” means
Person that competes with the Business. For purposes of this definition only,
the term “Business” shall mean the business of contracting with health plans to
provide health assessments for health evaluation and/or plan risk adjustment
purposes and care management or care coordination for Commercial, Managed
Medicaid and Medicare Advantage members. “Confidential Information” shall have
the meaning set forth in Section 15.2. “Consultation Rights” shall have the
meaning set forth in Section 6.10. “Credit Agreement” means (i) the Existing
Credit Agreement and (ii) any agreement (including any credit agreement, loan
agreement, indenture or other financing agreement) extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the obligations under the Existing Credit Agreement, whether by the
same or any other lender, debt holder or group of lenders or debt holders or the
same or any other agent, trustee or representative therefor and whether or not
increasing or decreasing the amount of any Indebtedness (as defined in the
Existing Credit Agreement) that may be incurred thereunder. “Deficiency” shall
have the meaning set forth in Section 6.6(a)(v). “Delaware Act” means the
Delaware Limited Liability Company Act, 6 Del. L. § 18-101, et seq., as it may
be amended from time to time, and any successor to the Delaware Act.
“Distribution” means each distribution made by the LLC to a Unitholder with
respect to such Person’s Units, whether in cash, property or securities of the
LLC or otherwise and whether by liquidating distribution, redemption,
repurchase, or otherwise; provided that any pro rata recapitalization or
exchange or conversion of securities of the LLC, or any redemption or repurchase
of securities of the LLC, in each case, pursuant to



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat013.jpg]
7 this Agreement and any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units shall
not be deemed a Distribution. “DPN” means DPN USA, LLC (d/b/a “HealthFair”), a
Florida limited liability company. “DPN Purchase Agreement” means the Securities
Purchase Agreement, dated January 4, 2018, by and among Buyer, DPN, the Sellers,
and the Sellers’ Representative, as may be amended, supplemented or modified
from time to time. “Draft Tax Forms” shall have the meaning set forth in Section
9.1. “Economic Capital Account” means, with respect to any Unitholder, such
Unitholder’s Capital Account balance as of the date of determination, after
crediting to such Capital Account any amounts that the Unitholder is deemed
obligated to restore under Treasury Regulations Section 1.704-2. “Effective
Date” means October 19, 2016. “Ekbatani” means Shahriar “James” Ekbatani.
“Ekbatani Holder” means (i) Ekbatani, as long as he holds Units, and (ii) any
Affiliate or Permitted Transferee of Ekbatani that hereafter becomes an
Additional Unitholder pursuant to Section 11.2. “Ekbatani Repurchase Option”
shall have the meaning set forth in Section 3.11(a). “Ekbatani Repurchase Price”
shall have the meaning set forth in Section 3.11(a). “Equity Securities” means
(i) Units or other equity interests in the LLC or a legal successor thereto
(including other classes or groups thereof having such relative rights, powers,
and duties as may from time to time be established by the Board, including
rights, powers, and/or duties senior to existing classes and groups of Units and
other equity interests in the LLC), (ii) obligations, evidences of indebtedness,
or other securities or interests convertible or exchangeable into Units or other
equity interests in the LLC or a legal successor thereto, and (iii) warrants,
options, or other rights to purchase or otherwise acquire Units or other equity
interests in the LLC or a legal successor thereto. “Event of Withdrawal” means
the death, retirement, resignation, expulsion, bankruptcy or dissolution of a
Unitholder or the occurrence of any other event that terminates the continued
membership of a Unitholder in the LLC. “Excess Escrow Loss” shall have the
meaning set forth in the DPN Purchase Agreement.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat014.jpg]
8 “Excessive Leverage Event” means, the incurrence or guarantee of any
Restricted Debt by the LLC or any of its Subsidiaries, unless, after giving pro
forma effect to such incurrence or guarantee and the use of proceeds thereof,
the Total Net Leverage Ratio (as defined in the Existing Credit Agreement as in
effect on the Effective Date, unless such changes are otherwise approved by the
Principal Investors for purposes of this definition, and to be calculated in
manner consistent with such version of the Existing Credit Agreement and as if
all references to the Borrower and its Subsidiaries (as defined in such version
of the Existing Credit Agreement) in such version of the Existing Credit
Agreement were references to the LLC and its Subsidiaries on a consolidated
basis) of the LLC would be less than or equal to 5.50:1.00 as of the last day of
the most recently ended fiscal quarter for which the LLC’s financial statements
are available. “Existing LLC Agreement” shall have the meaning set forth in the
Recitals. “Existing Credit Agreement” means, that Credit Agreement, dated as of
February 16, 2018, among the Borrower, the banks and other financial
institutions party thereto, SunTrust Bank, as Administrative Agent, CCHN
Holdings, LLC and the Subsidiaries of the Borrower party thereto, as in effect
on the Effective Date. “Fair Market Value” means, with respect to any asset or
equity interest, its fair market value determined according to Article XIV.
“Family Group” means a Unitholder’s parents, spouse and lineal descendants
(whether natural or adopted), and any trust, limited partnership, limited
liability company or other entity wholly owned and controlled, directly or
indirectly, by such Unitholder or such Unitholder’s parents, spouse and/or
lineal descendants (whether natural or adopted) that is and remains solely for
the benefit of such Unitholder and/or such Unitholder’s parents, spouse and/or
lineal descendants (whether natural or adopted). “FATCA” shall mean (a) Sections
1471 through 1474 of the Code, the Treasury Regulations thereunder, and official
interpretations thereof; (b) any legislation, regulations or guidance enacted in
any jurisdiction that seeks to implement a similar tax reporting or withholding
tax regime; (c) any intergovernmental agreement, treaty or other agreement
between any jurisdictions (including any government bodies in such jurisdiction)
entered into in order to comply with, facilitate, supplement or implement any
legislation, regulations or guidance described in clause (a) or (b) above; and
(d) any legislation, regulations or guidance that gives effect to any matter
described in clauses (a) through (c) above. “Filing Schedule” shall have the
meaning set forth in Section 6.6(b). “Fiscal Quarter” means each calendar
quarter ending March 31, June 30, September 30, and December 31.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat015.jpg]
9 “Fiscal Year” shall have the meaning set forth in Section 8.2. “Frazier” means
(i) Mercury Fortuna Buyer, LLC and (ii) any of its Affiliates or Permitted
Transferees that become an Additional Unitholder pursuant to Section 11.2.
Unless otherwise agreed by the holder(s) of a majority of the Units collectively
held by Frazier, any action taken or contemplated to be taken by Frazier
pursuant to this Agreement shall be taken by the holder(s) of a majority of the
Units collectively held by Frazier at such time. “Frazier Managers” shall have
the meaning set forth in Section 5.2.(a). “GAAP” shall have the meaning set
forth in Section 5.1(b)(iv)(C). “Governmental Entity” means the United States of
America or any other nation, any state or other political subdivision thereof,
or any entity exercising executive, legislative, judicial, regulatory or
administrative functions of government or any agency or department or
subdivision of any governmental authority, including the United States federal
government or any state or local government. “Grant Date” means, with respect to
any Value Units, the date on which such Value Units are granted to the
applicable Management Unitholder or Operating Unitholder, in each case as set
forth opposite such Unitholder’s name on the row corresponding to such grant on
Schedule A hereto. “Group” shall have the meaning set forth in Sections 13(d)(3)
and 14(d)(2) of the Securities Exchange Act of 1934, as amended. “Imputed
Underpayment Amount” shall have the meaning set forth in Section 4.6(f).
“Inactive Unitholder” shall have the meaning set forth in Section 3.10(b)(ii).
“Independent Auditor” shall have the meaning set forth in Section 14.3.
“Information” shall have the meaning set forth in Section 6.6. “Information
Recipient” means (i) the Principal Investors and (ii) each Unitholder holding
ten percent (10%) or more of any class of Units outstanding. “Initial Value”
means, as of any date of determination, an amount equal to the aggregate Capital
Contributions made by the Common Holders to the LLC on or prior to such date of
determination in respect of the Common Units held by such Common Holders.
“Investor Group” shall have the meaning set forth in Section 7.9.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat016.jpg]
10 “Issuance Notice” shall have the meaning set forth in Section 3.5(b). “Liens”
means any mortgage, pledge, security interest, encumbrance, lien, or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof), any sale of receivables with recourse against the
applicable Person, or any Subsidiary or any Affiliate thereof, any filing or
agreement to file a financing statement as debtor under the Uniform Commercial
Code or any similar statute other than to reflect ownership by a third party of
property leased to the applicable Person, any Subsidiary or any Affiliate under
an operating lease which is not in the nature of a conditional sale or title
retention agreement. “LLC” has the meaning set forth in the Preamble. “LLC
Interest” means the limited liability interest in the LLC which represents the
interest of each Unitholder in and to the Profits and Losses of the LLC, and
such Unitholder’s right to receive Distributions of the LLC’s assets, as set
forth in this Agreement. “Losses” means items of LLC loss and deduction
determined in accordance with U.S. tax principles as applied to the maintenance
of capital accounts. “Management Unitholder” means any Unitholder that is
employed by the LLC or any of its Subsidiaries, and is designated as such on
Schedule A hereto. “Manager” means a manager on the Board, who, for purposes of
the Delaware Act, will be deemed a “manager” (as defined in the Delaware Act)
but will be subject to the rights, obligations, limitations and duties set forth
in this Agreement. A “member” of the Board shall be a Manager for purposes of
this Agreement. “Material Change” shall have the meaning set forth in Section
6.6(a)(vi). “Member Nonrecourse Debt” has the same meaning as “partner
nonrecourse debt” as set forth in Treasury Regulations Section 1.704-2(b)(4).
“Member Nonrecourse Debt Minimum Gain” has the same meaning as “partner
nonrecourse debt minimum gain” as set forth in Treasury Regulations Section
1.704- 2(i)(2). “Monthly Financial Information” shall have the meaning set forth
in Section 6.6(a)(iii). “Negotiation Notice” shall have the meaning set forth in
Section 10.5. “Negotiation Parties” shall have the meaning set forth in Section
10.5.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat017.jpg]
11 “Officers” means each person designated as an officer of the LLC to whom
authority and duties have been delegated pursuant to Section 5.5, subject to any
resolution of the Board appointing such person as an officer or relating to such
appointment. “Operating Unitholder” means a Unitholder that provides Services to
the LLC or its Subsidiaries, and is designated as such on Schedule A hereto.
“Other Accredited Unitholders” shall have the meaning set forth in Section
3.5(a). “Other Unitholders” means, collectively, the Management Unitholders and
the Operating Unitholders. “Participating Purchaser” shall have the meaning set
forth in Section 3.5(b). “Partnership Minimum Gain” shall have the meaning set
forth in Sections 1.704- 2(b)(2) and 1.704-2(d) of the Treasury Regulations.
“Permitted Transferee” means (i) with respect to any Unitholder who is a natural
person, a member of such Unitholder’s Family Group, (ii) with respect to any
Unitholder which is an entity, any entity which is a Subsidiary of such
Unitholder or any Person of which such Unitholder is a Subsidiary and (iii) with
respect to any current or former Principal Investor, such current or former
Principal Investor’s Affiliates (in each case, it being understood that any
Transfer to such Persons shall be conditioned on the receipt of an undertaking
by such Transferee to Transfer such Units back to the Transferor if such
Transferee ceases to otherwise qualify as a Permitted Transferee); provided that
portfolio companies of Frazier’s investment manager or any other financial
sponsor whose funds become a Unitholder shall not be Permitted Transferees of
such Unitholder. For the avoidance of doubt, none of the members of the Company
Group shall be deemed a Permitted Transferee of Frazier or Providence. “Person”
means an individual, a partnership, a corporation, a limited liability company,
an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a Governmental
Entity. “Plan” mean the Mercury Parent, LLC 2016 Value Unit Plan (as amended and
in effect from time to time). “Preemptive Portion” shall have the meaning set
forth in Section 3.5(a). “Preemptive Pro Rata Percentage” means, at any time,
the percentage obtained by dividing the total number of Units then held by the
applicable holder by the aggregate number of Units then held by all of the
Unitholders who are Accredited Investors. “Preemptive Securities” shall have the
meaning set forth in Section 3.5(a).



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat018.jpg]
12 “Principal Investor” means (a) Frazier and/or (b) Providence; provided, that
(i) each of Frazier and Providence shall cease to be deemed a “Principal
Investor” if it ceases to hold at least twenty percent (20%) of its Closing
Equity and (ii) Providence shall cease to be deemed a “Principal Investor” upon
the consummation of a Change of Control of The Providence Service Corporation or
its successor to a Competitor. Any action requiring the consent or approval of
the Principal Investors collectively pursuant to this Agreement shall require
the approval of each of Frazier and Providence (unless and until either or both
has ceased to be a Principal Investor pursuant to the preceding sentence).
“Principal Investor Investment” means, without duplication, as of any
measurement date, the aggregate payments or investment (including the
contribution of shares of the Company Sub by Providence and Frazier, valued in
accordance with the Subscription Agreement at the time of their contribution) by
each of the Principal Investors with respect to or in exchange for Units
(including securities that are convertible into Units) of the LLC (whether such
payments are made to the LLC or any third party) from the Effective Date until
such measurement date (including any Capital Contributions). “Principal Investor
Managers” shall have the meaning set forth in Section 5.3(b). “Principal
Investor Ratio” means, with respect to any Principal Investor, at the time of
determination, the ratio obtained by dividing the number of Units owned by such
Principal Investor by the aggregate number of outstanding Units owned by all
Principal Investors at the time such determination. “Proceeding” shall have the
meaning set forth in Section 7.2. “Proceeds to the Principal Investors” means
the aggregate cash return to each of the Principal Investors in respect of their
Units, taking into account the amount of all previous cash dividends and cash
distributions to the Principal Investors in respect of such Units and all cash
proceeds to the Principal Investors from the sale or other disposition of such
Units. “Profits” means items of LLC income and gain determined in accordance
with U.S. tax principles as applied to the maintenance of capital accounts.
“Providence” means, (i) Prometheus Holdco, LLC and (ii) any of its Affiliates or
Permitted Transferees or any Affiliates or Permitted Transferees of The
Providence Service Corporation that hereafter becomes an Additional Unitholder
pursuant to Section 11.2. Unless otherwise agreed by the holder(s) of a majority
of the Units collectively held by Providence, any action taken or contemplated
to be taken by Providence pursuant to this Agreement shall be taken by the
holder(s) of a majority of the Units collectively held by Providence at such
time. “Providence Parent” means The Providence Service Corporation or any
successor entity thereof, whether by recapitalization, reorganization or
otherwise, and any Subsidiary



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat019.jpg]
13 thereof that may from time to time be subject to reporting or filing
obligations under the Securities Act or the Securities Exchange Act or offer or
sell securities exempt from registration under the Securities Act. “Providence
Managers” shall have the meaning set forth in Section 5.2(a). “Public Offering”
means any sale of the common equity securities of the LLC or another member of
the Company Group (or a successor thereto) pursuant to an effective registration
statement under the Securities Act filed with the Securities and Exchange
Commission; provided that the following shall not be considered a Public
Offering: (i) any issuance of common equity securities as consideration for a
merger, consolidation, amalgamation or acquisition of an entity or a division of
an entity or all or substantially all of the assets thereof, and (ii) any
issuance of common equity securities or options or rights to acquire (or the
exercise thereof) common equity securities to employees, directors, officers or
consultants of the LLC or its Subsidiaries as part of an incentive or
compensation plan or arrangement, in each case, that has been approved pursuant
to Section 5.1(b)(iv). “Qualified IPO” means an underwritten IPO with aggregate
gross cash proceeds (without regard to any underwriting discount or commission)
of at least $200 million (whether to the LLC (or a successor entity), its equity
holders, or both). “Quarterly Financial Statements” shall have the meaning set
forth in Section 6.6(a)(ii). “Ray Ekbatani Trust” means the Nobility Trust.
“Registration Rights Agreement” shall have the meaning set forth in Section
6.12. “Relative Ownership Percentage” means (a) with respect to the Units held
by a Unitholder, a fraction (expressed as a percentage) (i) the numerator of
which is the number of Units owned by such Unitholder immediately following the
effective time of a Transfer and (ii) the denominator of which is the aggregate
number of Units owned by such Unitholder at the time of the initial Public
Offering and (b) with respect to the Units held by the Principal Investors, a
fraction (expressed as a percentage) (i) the numerator of which is the aggregate
number of Units owned by all of the Principal Investors immediately following
the effective time of such Transfer and (ii) the denominator of which is the
aggregate number of Units owned by all of the Principal Investors at the time of
the initial Public Offering. “Report” means any: (i) registration statement,
prospectus or private placement memorandum for use in connection with any
registration, offering or sale of Providence Parent securities under the
Securities Act (including Form S-1, Form S-3, Form S-4 and Form S-8), or with
any offering or sale of Providence Parent securities exempt from



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat020.jpg]
14 registration under the Securities Act (in each case, at Providence’s sole
cost and expense); (ii) report of Providence Parent (including any related
exhibits) filed or furnished with the Securities and Exchange Commission
pursuant to the Securities Exchange Act, including Form 10-Q, Form 10-K, Form
8-K and Schedule 14A; (iii) listing application or report of Providence Parent
required by any securities exchange and (iv) annual report, proxy statement,
press release, investor presentation or other communication required to be
transmitted to Providence Parent shareholders or reasonably determined to be
necessary. “Required Interest” means a majority of the Units. “Requisite Board
Meeting Notice” shall have the meaning set forth in Section 5.3(f). “Restricted
Debt” means any Indebtedness (as defined in the Existing Credit Agreement as in
effect on the Effective Date but excluding from the calculation thereof any
Disqualified Capital Stock as defined therein, unless such changes are otherwise
approved for purposes of this definition by the Principal Investors) of the LLC
or its Subsidiaries, but excluding any (i) revolving credit indebtedness and
letter of credit obligations incurred under any credit agreement in an aggregate
principal and/or face amount not to exceed $20 million outstanding at any one
time and (ii) intercompany indebtedness. “Restricted Period” shall have the
meaning set forth in Section 6.7. “Restrictive Covenant Agreements” means the
Restrictive Covenant Agreements, dated January 4, 2018, by and among DPN,
Borrower, and each of Ekbatani, Ray Ekbatani, Shawn Ekbatani and Terry Diaz, as
applicable. “Rollover Call Option” shall have the meaning set forth in Section
3.12(a). “Rollover Holders” means (i) any Unitholder holding Class B Common
Units, and designated as such on Schedule A hereto, and (ii) any Affiliate or
Permitted Transferee of any Person specified in clause (i) that hereafter
becomes an Additional Unitholder pursuant to Section 11.2. For the avoidance of
doubt, in the event that any Rollover Holder that is also a Seller under the DPN
Purchase Agreement Transfers any Units to any Person in accordance with the
terms of this Agreement (including as Permitted Transfer), such Transferee of
the Units shall be deemed a Rollover Holder and Seller for purposes of Section
3.12, and shall hold such Units subject to the obligations under Section 3.12 as
if such Transferee were the initial Transferring Rollover Holder. “Rule 144”
means Rule 144 promulgated under the Securities Act, or any successor rule.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat021.jpg]
15 “Sale of the LLC” means any transaction or series of transactions pursuant to
which any Person or group of related Persons (other than the Principal Investors
and their respective Affiliates) in the aggregate acquire(s), directly or
indirectly, (i) Equity Securities possessing the voting power (other than voting
rights accruing only in the event of a default or breach) to elect a majority of
the LLC’s Board (whether by merger, consolidation, reorganization, combination,
sale or transfer of the Equity Securities, securityholder or voting agreement,
proxy, power of attorney or otherwise) or (ii) all or substantially all of the
Company Group’s assets determined on a consolidated basis. “Securities” means
notes, stocks, limited liability company equity interests, bonds, debentures,
evidences of indebtedness, certificates of interest or participation in any
profit- sharing agreement, partnership interests, beneficial interests in
trusts, collateral-trust certificates, pre-organization certificates or
subscriptions, transferable shares, investment contracts, voting-trust
certificates, certificates of deposit for securities, equity interests, notional
principal contracts and certificates of interest or participation in, temporary
or interim certificates for, receipts for or warrants or rights or options to
subscribe to or purchase or sell any of the foregoing, and any other items
commonly referred to as securities. “Securities Act” means the Securities Act of
1933, as amended, and applicable rules and regulations thereunder, and any
successor to such statute, rules, or regulations. Any reference herein to a
specific section, rule, or regulation of the Securities Act shall be deemed to
include any corresponding provisions of future law. “Securities Exchange Act”
means the Securities Exchange Act of 1934, as amended, and applicable rules and
regulations thereunder, and any successor to such statute, rules, or
regulations. Any reference herein to a specific section, rule, or regulation of
the Securities Exchange Act shall be deemed to include any corresponding
provisions of future law. “Seller” shall have the meaning set forth in the DPN
Purchase Agreement. “Sellers’ Representative” shall have the meaning set forth
in the DPN Purchase Agreement. “Service” means, with respect to any Operating
Unitholder, service to the LLC or any of its Subsidiaries (including service as
a consultant, director or officer of such Person), in each case to the extent
such Operating Unitholder was appointed to such position directly or indirectly
by the Board. “Shawn Ekbatani Trust” means the Dignity Trust. “Subject Holders”
means, collectively, the Principal Investors and the Rollover Holders.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat022.jpg]
16 “Subscription Agreement” means that certain Subscription Agreement, dated as
of August 28, 2016, by and between Mercury Fortuna Buyer, LLC, the Company Sub
and The Providence Service Corporation. “Subsidiary” means, with respect to any
Person, any corporation, limited liability company, partnership, association, or
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (ii) if a limited liability company, partnership, association, or other
business entity (other than a corporation), a majority of partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof; provided, that none of the members of the Company Group
shall be deemed a Subsidiary of Frazier or Providence for purposes of this
Agreement. For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a limited liability company, partnership,
association, or other business entity (other than a corporation) if such Person
or Persons shall be allocated a majority of limited liability company,
partnership, association, or other business entity gains or losses or shall be
or control any managing director or general partner of such limited liability
company, partnership, association, or other business entity. For purposes
hereof, references to a “Subsidiary” of any Person shall be given effect only at
such times that such Person has one or more Subsidiaries, and, unless otherwise
indicated herein, the term “Subsidiary” refers to a Subsidiary of the LLC.
“Substituted Unitholder” means a Person that is admitted as a Unitholder to the
LLC pursuant to Section 11.1. “Tag-Along Escrow Amount” shall have the meaning
set forth in Section 10.4(f). “Tag-Along Escrow Notice” shall have the meaning
set forth in Section 10.4(f). “Tag-Along Notice” shall have the meaning set
forth in Section 10.4(a). “Tag-Along Offer” shall have the meaning set forth in
Section 10.4(a). “Tag-Along Pro Rata Percentage” means, with respect to any
Unitholder, at the time a Tag-Along Notice is delivered by the Tag-Along Seller
in accordance with Section 10.4.(a), the percentage obtained by dividing the
number of Units owned by such Unitholder by the aggregate number of outstanding
Units owned by all Unitholders at the time such Tag-Along Notice is delivered.
“Tag-Along Response Notice” shall have the meaning set forth in Section 10.4(a).



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat023.jpg]
17 “Tag-Along Seller” shall have the meaning set forth in Section 10.4(a).
“Tag-Along Unitholders” shall have the meaning set forth in Section 10.4(a).
“Target Balance” means, with respect to any Unitholder as of the close of any
Fiscal Year (or other relevant period) for which allocations are made under
Article IV, the amount such Unitholder would receive (or be required to
contribute) in a hypothetical liquidation of the LLC as of the close of such
period, assuming for purposes of any hypothetical liquidation (i) a sale of all
of the assets of the LLC at prices equal to their then book values (as
maintained by the LLC for purposes of, and as maintained pursuant to, the
capital account maintenance provisions of Treasury Regulations Section
1.704-1(b)(2)(iv)) and (ii) the distribution of the net proceeds thereof to the
Unitholders pursuant to the provisions of Article IV (after the payment of all
actual LLC indebtedness, and any other liabilities related to the LLC’s assets,
limited, in the case of non-recourse liabilities, to the collateral securing or
otherwise available to satisfy such liabilities). “Tax” or “Taxes” means any
federal, state, local, or foreign income, gross receipts, franchise, estimated,
alternative minimum, add-on minimum, sales, use, transfer, registration, value
added, excise, natural resources, severance, stamp, occupation, premium,
windfall profit, environmental, customs, duties, real property, personal
property, capital stock, social security, unemployment, disability, payroll,
license, employee, or other withholding, or other tax, of any kind whatsoever,
including any interest, penalties, or additions to tax or additional amounts in
respect of the foregoing. “Tax Matters Partner” shall have the meaning set forth
in Section 9.3. “Transfer” means any direct or indirect sale, transfer,
assignment, pledge, mortgage, exchange, hypothecation, grant of a security
interest in or other disposition or encumbrance of, including any swap,
participation or other arrangement that transfers to another Person, in whole or
in part, any economic consequences of ownership of, a Unit or other interest in
the LLC (whether voluntary, involuntary, by operation of law or otherwise);
provided, that (i) any Transfer of Securities of The Providence Service
Corporation or its successor (including any parent entity resulting from such
Transfer) (whether by consolidation, merger, reorganization or otherwise) or
(ii) a Change of Control of The Providence Service Corporation or its successor,
in each case, shall not be deemed a “Transfer” of any Units or other interest in
the LLC held thereby. As used herein, the term “Change of Control” means, with
respect to any Person, (i) any liquidation, dissolution or winding up of such
Person, whether voluntary or involuntary, other than a liquidation, dissolution
or winding up for purposes of effecting a corporate restructuring or
reorganization as a result of which the holders of such Person’s outstanding
equity interests possessing the voting power (under ordinary circumstances) to
elect a majority of such Person’s board of directors (or similar governing body)
immediately prior to such liquidation, dissolution or winding up (or their
Affiliates) beneficially own, directly or indirectly, the outstanding equity
securities of the surviving entity possessing the voting



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat024.jpg]
18 power (under ordinary circumstances) to elect a majority of the surviving
entity’s board of directors (or similar governing body), (ii) any sale,
transfer, assignment or other disposition by such Person of all or substantially
all of its assets (other than to an Affiliate), (iii) any consolidation, merger
or reorganization of such Person with or into any other entity or entities as a
result of which the holders of such Person’s outstanding equity interests
possessing the voting power (under ordinary circumstances) to elect a majority
of such Person’s board of directors (or similar governing body) immediately
prior to such consolidation, merger or reorganization (or their Affiliates) no
longer beneficially own, directly or indirectly, the outstanding equity
securities of the surviving entity possessing the voting power (under ordinary
circumstances) to elect a majority of the surviving entity’s board of directors
(or similar governing body) or (iv) any sale, transfer, assignment or other
disposition to any third party of such Person’s equity securities by the holders
thereof as a result of which the holders of such Person’s equity securities
possessing the voting power (under ordinary circumstances) to elect a majority
of such Person’s board of directors (or similar governing body) immediately
prior to such sale, transfer, assignment or other disposition (or their
Affiliates) no longer beneficially own, directly or indirectly, the outstanding
equity securities of such Person possessing the voting power (under ordinary
circumstances) to elect a majority of such Person’s board of directors (or
similar governing body). The terms “Transferee,” “Transferred,” and other forms
of the word “Transfer” shall have correlative meanings. “Transferor’s Owner”
shall have the meaning set forth in Section 10.1(e). “Transferring Unitholder”
shall have the meaning set forth in Section 10.5. “Treasury Regulations” means
the income tax regulations promulgated under the Code. “Trigger Event” means the
occurrence of one or more of the following events: (a) Ekbatani has, at any
time, prior to his reinstatement to Medicare effective April 1, 2013, been
determined by a court or Governmental Entity to have violated the terms of his
exclusion from Medicare; (b) Other than in connection with United States v.
Campo, No. :99-cr-14015 (S.D. Fl. ) (the “Campo Matter”), Ekbatani has (i) pled
guilty or nolo contendere to, or been convicted of, a misdemeanor or felony
described in 42 U.S.C. §1320a- 7; or (ii) been determined by a court or
Governmental Entity to have otherwise engaged in conduct that is grounds for
mandatory exclusion or permissive exclusion, in each case, described in 42
U.S.C. §1320a-7; (c) Other than in connection with the Campo Matter, Ekbatani
has, to the detriment (whether economic or otherwise) of the LLC or any of its
Subsidiaries (or, by virtue of Ekbatani’s ownership in the LLC, the LLC or any
of its



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat025.jpg]
19 Subsidiaries has), pled guilty or nolo contendere to, or been convicted of, a
misdemeanor or felony involving fraud, embezzlement, theft or misappropriation;
or (d) Ekbatani to the detriment (whether economic or otherwise) of the LLC or
any of its Subsidiaries (or, by virtue of Ekbatani’s ownership in the LLC, the
LLC or any of its Subsidiaries): (i) becomes suspended, debarred or otherwise
disqualified or ineligible to participate in any federal health care program (as
defined in 42 U.S.C. §1320a-7b(f)) or any state healthcare program or is
determined by a court or Governmental Entity to be ineligible to provide
management or administrative services to a healthcare provider; or (ii) becomes
subject to sanction or indictment (with respect to any criminal investigation),
in each case, related to health care by any federal, state, or local
enforcement, regulatory, administrative or licensing agency, or is named in a
complaint by a Governmental Entity under the False Claims Act. “Unit” means an
LLC Interest of a Unitholder or an Assignee in the LLC representing a fractional
part of the LLC Interests of all Unitholders and Assignees. With respect to any
Unit, to “hold” such Unit means to own such Unit and a “holder” thereof means an
owner of such Unit. For the avoidance of doubt, “Units” shall include Common
Units and Value Units. “Unit Transfer Agreement” shall have the meaning set
forth in Section 15.23. “Unitholder” means any owner of one or more Units as
reflected on the LLC’s books and records, and any Person admitted to the LLC as
an Additional Unitholder or Substituted Unitholder; but only for so long as such
Person is shown on the LLC’s books and records as the owner of one or more
Units. “Unpaid Equity Value Amount” means, as of any given date of determination
with respect to all Unitholders (other than Class B Holders), an amount of
distributions, in the aggregate, equal to $531,309,972.27, less an amount equal
to the cumulative distributions made by the LLC in respect of all Units (other
than Class B Common Units) as of such date pursuant to Section 4.1, provided
that, for purposes of this definition, notwithstanding anything to the contrary
contained in this Agreement, the Unpaid Equity Value Amount may never be less
than Zero Dollars ($0). “USRPHC” shall have the meaning set forth in Section
2.10(b).



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat026.jpg]
20 “Value A Holder” means a Unitholder in regard to such Unitholder’s particular
LLC Interest in Value A Units. “Value B Holder” means a Unitholder in regard to
such Unitholder’s particular LLC Interest in Value B Units. “Value C Holder”
means a Unitholder in regard to such Unitholder’s particular LLC Interest in
Value C Units. “Value D Holder” means a Unitholder in regard to such
Unitholder’s particular LLC Interest in Value D Units. “Value B Threshold” shall
have the meaning set forth in the Plan. “Value C Threshold” shall have the
meaning set forth in the Plan. “Value D Threshold” shall have the meaning set
forth in the Plan. “Value A Units” means a sub-class of Value Units, as
described in Section 3.1(c). “Value B Units” means a sub-class of Value Units,
as described in Section 3.1(c). “Value C Units” means a sub-class of Value
Units, as described in Section 3.1(c). “Value D Units” means a sub-class of
Value Units, as described in Section 3.1(c). “Value Unitholder” means a
Unitholder in regard to such Unitholder’s particular LLC Interest in Value
Units. “Value Units” means the Value A Units, Value B Units, Value C Units and
Value D Units. “Withheld Amount” shall have the meaning set forth in Section
4.6(b). “Withholding Payment” shall have the meaning set forth in Section
4.6(a). ARTICLE II ORGANIZATIONAL MATTERS 2.1. Formation. The LLC has been
organized as a Delaware limited liability company by the filing with the
Secretary of State of the State of Delaware of the Certificate



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat027.jpg]
21 under and pursuant to the Delaware Act and shall be continued in accordance
with this Agreement. 2.2. The Certificate, Etc. The Certificate was filed with
the Secretary of State of the State of Delaware on October 17, 2016. The
Unitholders hereby agree to execute, file and record all such other certificates
and documents, including amendments to the Certificate, and to do such other
acts as may be appropriate to comply with all requirements for the formation,
continuation and operation of a limited liability company, the ownership of
property, and the conduct of business under the laws of the State of Delaware
and any other jurisdiction in which the LLC may own property or conduct
business, in each case, as reasonably requested by the Board. 2.3. Name. The
name of the LLC shall be “Mercury Parent, LLC”. The Board in its sole discretion
may change the name of the LLC at any time and from time to time. Notification
of any such change shall be given to all Unitholders. The LLC’s business may be
conducted under its name and/or any other name or names deemed advisable by the
Board. 2.4. Purpose. The sole purpose of the LLC is, and the nature of the
business to be conducted and promoted by the LLC shall be, (a) to directly or
indirectly invest in, own and dispose of securities of its Subsidiaries and any
assets ancillary to such investment, ownership and disposal and (b) to engage in
all lawful acts or activities necessary, advisable or incidental and in
furtherance of the foregoing, subject to the terms of this Agreement. 2.5.
Powers of the LLC. Subject to the provisions of this Agreement (including, for
the avoidance of doubt, Section 5.1(b)(iv)) and the agreements contemplated
hereby, the LLC shall have the power and authority to take any and all actions
necessary, appropriate, proper, advisable, convenient or incidental to or for
the furtherance of the purposes set forth in Section 2.4, including the power:
(a) to carry on its operations and have and exercise the powers granted to a
limited liability company by the Delaware Act in any state, territory, district
or possession of the United States, or in any foreign country that may be
necessary, convenient or incidental to the accomplishment of the purpose of the
LLC; (b) to acquire by purchase, lease, contribution of property or otherwise,
own, hold, operate, maintain, finance, refinance, improve, lease, sell, convey,
mortgage, transfer, demolish or dispose of any real or personal property that
may be necessary, convenient or incidental to the accomplishment of the purpose
of the LLC; (c) to enter into, perform and carry out contracts of any kind,
including contracts with any Unitholder or any Affiliate thereof, or any agent
of the LLC necessary to, in connection with, convenient to or incidental to the
accomplishment of the purpose of the LLC;



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat028.jpg]
22 (d) to purchase, take, receive, subscribe for or otherwise acquire, own,
hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of,
and otherwise use and deal in and with, shares or other interests in or
obligations of domestic or foreign corporations, associations, general or
limited partnerships (including the power to be admitted as a partner thereof
and to exercise the rights and perform the duties created thereby), trusts,
limited liability companies (including the power to be admitted as an
equityholder or appointed as a manager thereof and to exercise the rights and
perform the duties created thereby) or individuals or direct or indirect
obligations of the United States or of any government, state, territory,
governmental district or municipality or of any instrumentality of any of them;
(e) to lend money for any proper purpose, to invest and reinvest its funds and
to take and hold real and personal property for the payment of funds so loaned
or invested; (f) to sue and be sued, complain and defend, and participate in
administrative or other proceedings in its name; (g) to indemnify any Person in
accordance with the Delaware Act and to obtain any and all types of insurance;
(h) to cease its activities and cancel its Certificate; (i) to negotiate, enter
into, renegotiate, extend, renew, terminate, modify, amend, waive, execute,
acknowledge or take any other action with respect to any lease, contract or
security agreement in respect of any assets of the LLC; (j) to borrow money and
issue evidences of indebtedness and guarantee indebtedness (whether of the LLC
or any of its Subsidiaries), and to secure the same by a Lien on the assets of
the LLC or its Subsidiaries or a pledge of the stock of any Subsidiary of the
LLC; (k) to pay, collect, compromise, litigate, arbitrate or otherwise adjust or
settle any and all other claims or demands of or against the LLC or to hold such
proceeds against the payment of contingent liabilities; and (l) to make,
execute, acknowledge and file any and all documents or instruments necessary,
convenient or incidental to the accomplishment of the purpose of the LLC. 2.6.
Foreign Qualification. Prior to the LLC’s conducting activities in any
jurisdiction other than Delaware, the Board shall cause the LLC to comply, to
the extent procedures are available and those matters are reasonably within the
control of the Board, with all requirements necessary to qualify the LLC as a
foreign limited liability company



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat029.jpg]
23 in that jurisdiction. At the reasonable request of the Board or any Officer,
each Unitholder shall execute, acknowledge, swear to and deliver all
certificates and other instruments conforming with this Agreement that are
necessary or appropriate to qualify, continue and terminate the LLC as a foreign
limited liability company in all such jurisdictions in which the LLC may conduct
business. 2.7. Principal Office; Registered Office. The principal office of the
LLC shall be located at Two Union Square, 601 Union Street, Suite 3200, Seattle,
WA 98101 or at such other place as the Board may from time to time designate.
All activities of the LLC shall be deemed to have occurred at its principal
office. The LLC may maintain offices at such other place or places as the Board
deems advisable. The registered office of the LLC required by the Delaware Act
to be maintained in the State of Delaware shall be the office of the initial
registered agent named in the Certificate or such other office (which need not
be a place of business of the LLC) as the Board may designate from time to time
in the manner provided by law. The registered agent of the LLC in the State of
Delaware shall be the initial registered agent named in the Certificate or such
other Person or Persons as the Board may designate from time to time in the
manner provided by law. 2.8. Term. The term of the LLC commenced upon the filing
of the Certificate in accordance with the Delaware Act and shall continue in
existence until termination and dissolution thereof in accordance with the
provisions of Article XIII. 2.9. No State-Law Partnership. Except as provided in
the next sentence, the Unitholders intend that the LLC not be a partnership
(including a limited partnership) or joint venture, and that no Unitholder be a
partner or joint venturer of any other Unitholder by virtue of this Agreement,
and neither this Agreement nor any other document entered into by the LLC or any
Unitholder relating to the subject matter hereof shall be construed to suggest
otherwise. The Unitholders intend that the LLC shall be treated as a partnership
for federal and, if applicable, state or local income tax purposes, and that
each Unitholder and the LLC shall file all tax returns and shall otherwise take
all tax and financial reporting positions in a manner consistent with such
treatment. Without the consent of the Principal Investors, the LLC shall not
make an election to be treated as a corporation for federal income tax purposes
pursuant to Treasury Regulation 301.7701-3 (or any successor regulation or
provision) and, if applicable, state and local income tax purposes. 2.10. No
UBTI/ECI. (a) The LLC shall use best efforts to operate and cause its
Subsidiaries to operate in a manner that will not cause any Unitholder (or any
direct or indirect equity owner thereof), subject to Section 511 of the Code, to
recognize unrelated business taxable income under Section 512 of the Code or
unrelated debt-financed income under Section 514 of the Code. The LLC shall not
invest in or own any other entity that is tax-transparent for U.S. federal
income tax purposes unless such entity is subject to similar restrictions
regarding unrelated business taxable income.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat030.jpg]
24 (b) The LLC shall use best efforts to conduct its affairs so that its direct
foreign Unitholders (or any direct or indirect foreign equity owner of any
Unitholder) will not be treated as engaged in a trade or business, and will not
recognize income which is, or is treated as, effectively connected with the
conduct of a U.S. trade or business for purposes of Sections 864, 881,882, 884,
897 or 1446 of the Code solely as a result of the LLC’s activities or
investments. The LLC shall also use its reasonable best efforts to conduct its
affairs so that any of its direct foreign Unitholders (or any direct or indirect
foreign equity owner of any Unitholder) that is entitled to the benefits of
Section 892 of the Code will not be treated as engaged in a “commercial
activity” within the meaning of Code Section 892 solely as a result of the LLC’s
activities or investments. In furtherance thereof, the LLC will use reasonable
best efforts not to: (i) acquire or own an interest or option to acquire an
equity interest in any partnership, limited liability company, trust or other
entity which is not treated as a corporation for United States tax purposes,
other than an interest solely as a creditor, unless (A) the LLC determines,
after consultation with counsel to the LLC, that such proposed acquisition (and
in the case of an acquisition of an option to acquire an equity interest, the
acquisition of such equity interest upon exercise of the option) is not likely
to cause its direct foreign Unitholder (or any direct or indirect foreign equity
owner of any Unitholder) to be treated as engaged in a U.S. trade or business
within the meaning of the Code Sections specified in the preceding sentence and
(B) such entity agrees to be bound contractually by restrictions substantially
similar to those set forth in this paragraph or (ii) engage in or hold itself
out as engaging in the performance of services for compensation or otherwise
carry on a United States trade or business within the meaning of the Code
Sections specified in the preceding sentence. Notwithstanding anything to the
contrary herein, if the LLC acquires an interest in a corporation that is not a
“United States real property holding corporation” (as defined in Section
897(c)(2) of the Code, a “USRPHC”) at the time of the LLC’s investment and that
is not reasonably expected to become a USRPHC, the LLC shall not be deemed to
have breached its covenant hereunder solely because that domestic corporation
subsequently becomes a USRPHC and the LLC continues to hold an interest in such
corporation. The LLC confirms that, as of the date of this Agreement, the LLC
does not own, directly or indirectly, an interest in, and is not reasonably
expected to acquire, directly or indirectly, an interest in, a USRPHC. (c)
Notwithstanding anything to the contrary in this Section 2.10, if at least 50%
of the Managers on the Board were designated by Frazier during any period when
any action prohibited under this Section 2.10 took place, neither the LLC nor
any subsidiary thereof shall have any liability under this Section 2.10. ARTICLE
III UNITS; CAPITAL ACCOUNTS 3.1. Units; Unitholders. (a)



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat031.jpg]
25 (i) General. The LLC, as of the date hereof, has two (2) authorized classes
of Units: (i) “Common Units” (which Common Units, as described below, will
consist of Class A Common Units and Class B Common Units) and (ii) “Value Units”
(which Value Units, as described below, will consist of Value A Units, Value B
Units, Value C Units and Value D Units). Common Units and Value Units are
referred to herein collectively, as the “Units”. Unless and until the Board
shall determine otherwise, the Units shall each be uncertificated and recorded
in the books and records of the LLC (including Schedule A). The LLC may, in its
sole discretion, issue certificates to the Unitholders representing the Units
held by each Unitholder. To the extent that the holder of a Unit is required by
the other provisions of this Agreement to deliver or surrender such holder’s
certificates representing Units, then, in the event that the Units are not
certificated by the LLC, the LLC will provide appropriate forms or documents
(regarding the conveyance of such Units, and all right, title and interest
thereto) to be completed and delivered by such holder in lieu thereof. The Board
may determine the conditions upon which a new certificate may be issued in place
of a certificate that is alleged to have been lost, stolen or destroyed and may,
in its discretion, require the owner of such certificate or its legal
representative to give an agreement of indemnity or a bond, with sufficient
surety, to indemnify the LLC and each transfer agent and registrar agent, if
any, against any and all losses and claims that may arise as a result of the
issuance of a new certificate in place of the one so lost, stolen or destroyed.
(ii) Ownership Limitation. Each Rollover Holder agrees and acknowledges that the
LLC does not intend for it to own five percent (5%) or more of the LLC’s
outstanding Units. In furtherance of the foregoing, each Rollover Holder hereby
agrees and acknowledges that, unless otherwise determined by the Board, in the
event that any offering of Units (including any offering effected pursuant to
Section 3.5) would result in any such Rollover Holder owning five percent (5%)
or more of the LLC’s outstanding Units, in such case, such Rollover Holder shall
refrain from participating in any such offering of Units to the extent as may be
necessary to ensure that such Rollover Holder does not own five percent (5%) or
more of the LLC’s outstanding Units following the consummation of any such
offering of Units. Also in furtherance of the foregoing, each Rollover Holder
hereby agrees and acknowledges that, unless otherwise determined by the Board,
in the event that any transaction by the LLC (e.g., a sale of Units by a
Unitholder to the LLC in accordance with the terms herein) would result in any
such Rollover Holder owning five percent (5%) or more of the LLC’s outstanding
Units, in such case, such Rollover Holder shall permit the LLC to repurchase
Units from such Rollover Holder to the extent as may be necessary to ensure that
such Rollover Holder does not own five percent (5%) or more of the LLC’s
outstanding Units following the consummation of any such transaction; any such
repurchase of Units by the LLC shall be consummated at Fair Market Value and in
accordance with the terms provided in Sections 3.11 and 14.3, mutatis mutandis.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat032.jpg]
26 (b) Common Units. The LLC will have two (2) sub classes of Common Units:
Class A Common Units and Class B Common Units. The Class A Common Units and
Class B Common Units shall be identical in all respects, except as otherwise
expressly set forth in this Agreement (including Section 4.1 below). Unless
otherwise determined by the Board, the Common Units will initially be issued for
a Capital Contribution of $1.00 per Common Unit. The payment terms and schedule
for the Capital Contributions applicable to the issuance of any Common Unit will
be determined by the Board upon issuance of such Common Units. (c) Value Units.
(i) General. The LLC will have four (4) sub classes of Value Units: Value A
Units, Value B Units, Value C Units and Value D Units. Subject to the provisions
of Section 3.10 hereof (including the applicable Benchmark Amounts), the holders
of Value Units shall have the rights with respect to profits and losses of the
LLC and distributions from the LLC as set forth herein (including Section 3.10
and Article IV) and in the Plan, provided that additional terms and conditions
applicable to a Value Unit may be established by the Board in connection with
the issuance of any such Value Unit to a Person who becomes a Management
Unitholder or Operating Unitholder at any time after the date of this Agreement
in accordance with Article XI hereof. The number of Value Units issued to any
Management Unitholder or Operating Unitholder as of any given time shall be set
forth on Schedule A, as it may be updated from time to time in accordance with
this Agreement. Authorized and unallocated Value Units (if any) are set forth on
Schedule A. Notwithstanding anything to the contrary, Value Units shall not have
voting rights. (ii) Price. The holders of Value Units are not required to make
any Capital Contribution to the LLC in exchange for their Value Units or
otherwise. (iii) Vesting. Subject to the terms and conditions of this Agreement,
including, without limitation, Section 3.10(b), the Plan, and except as
otherwise provided for in any award or other agreement evidencing a grant of
Value Units, twenty-five percent (25%) of each class of the Value Units granted
to any Management Unitholder or Operating Unitholder as of any Grant Date shall
vest on the first anniversary of such Grant Date, with the remaining portion of
each class of such Value Units vesting thereafter in thirty-six (36)
substantially equal monthly installments such that one-hundred percent (100%) of
each class of the Value Units granted as of any such Grant Date shall become
fully vested on the fourth anniversary of such Grant Date. For the avoidance of
doubt, the foregoing vesting schedule requires the continued employment (in the
case of each Management Unitholder) or Service (in the case of each Operating
Unitholder) through each applicable vesting date as a condition to the vesting
of the applicable installment of the Value Units granted to such Management
Unitholder or Operating Unitholder, as the case may be. Except as otherwise
approved by the Board, employment or Service for only a portion of the vesting
period, even if a substantial portion, will not



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat033.jpg]
27 entitle any Management Unitholder or Operating Unitholder, as the case may
be, to any proportionate vesting. Each holder of Value Units shall make an
election under Section 83(b) of the Code with respect to his or her initial
receipt of Value Units within 30 days of the issuance of such Value Units and
promptly provide a copy of such election to the LLC. (d) Unitholders. Each
Person named on Schedule A attached hereto agrees that it will make (or has
made) Capital Contributions to the LLC as set forth on Schedule A in exchange
for the Units specified thereon, and each Person’s initial Capital Account
established pursuant to such Capital Contributions, and the number of Units
owned by such Person, is set forth on Schedule A. Any reference in this
Agreement to Schedule A shall be deemed to be a reference to Schedule A as
amended in accordance with the terms herein and in effect from time to time. The
LLC and each such Person shall file all tax returns, including any schedules
thereto, in a manner consistent with such initial Capital Accounts. Each
Unitholder listed on Schedule A upon (i) his, her or its execution of this
Agreement or a counterpart hereto and (ii) receipt (or deemed receipt) by the
LLC of such Person’s Capital Contribution as set forth on Schedule A, is hereby
admitted to the LLC as a Unitholder of the LLC. Each Unitholder’s interest in
the LLC, including such Unitholder’s interest in Profits, Losses and
Distributions of the LLC and the right to vote on certain matters as provided in
this Agreement, shall be represented by the Units owned by such Unitholder. The
ownership of Units shall entitle each Unitholder to allocations of Profits and
Losses and other items and distributions of cash and other property as set forth
in Article IV or Article XIII hereof. (e) Representations and Warranties of
Unitholders. Each Unitholder hereby represents and warrants, severally and not
jointly, to the LLC and acknowledges that: (i) such Unitholder has reviewed and
evaluated all information necessary to assess the merits and risks of his, her
or its investment in the LLC and has had answered to such Unitholder’s
satisfaction any and all questions regarding such information; (ii) such
Unitholder is able to bear the economic and financial risk of an investment in
the LLC for an indefinite period of time and could afford a complete loss of
such investment; (iii) such Unitholder is acquiring interests in the LLC for
investment only and not with a view to, or for resale in connection with, any
distribution to the public or public offering thereof; (iv) to the extent that
the Units are deemed to be securities under the Securities Act of 1933, the
interests in the LLC have not been registered under the securities laws of any
jurisdiction and cannot be disposed of unless they are subsequently registered
and/or qualified under applicable securities laws or pursuant to an exemption
therefrom or as otherwise provided in this Agreement have been complied with;
(v) if such Unitholder is a natural person, such Unitholder has the natural
capacity (or, if such Unitholder is an entity, such Unitholder has the corporate
(or similar) power and authority) to execute and deliver this Agreement and each
document referred to herein to be executed by such Unitholder (or counterparts
thereof or joinders thereto) hereunder, and to perform its obligations hereunder
and thereunder; (vi) the execution, delivery and performance of this Agreement
have been duly authorized by such Unitholder and do not require such Unitholder
to obtain



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat034.jpg]
28 any consent or approval that has not been obtained and do not contravene or
result in a default under any provision of any law or regulation applicable to
such Unitholder or other governing documents or any agreement or instrument to
which such Unitholder is a party or by which such Unitholder is bound; (vii) the
determination of such Unitholder to purchase or otherwise acquire interests in
the LLC has been made by such Unitholder independent of any other Unitholder and
independent of any statements or opinions as to the advisability of such
purchase, which may have been made or given by the LLC, any other Unitholder or
by any agent or employee of any other Unitholder; provided, however, that the
LLC acknowledges the representations and warranties it has made to the Rollover
Holders in their respective Contribution and Exchange Agreements; (viii) this
Agreement is valid, binding and enforceable against such Unitholder in
accordance with its terms, except to the extent that such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and general equitable principles (regardless of whether enforcement is
sought in equity or at law); and (ix) the Units cannot be Transferred except in
compliance with the terms of this Agreement. (f) No Liability of Unitholders.
(i) No Liability. Except as otherwise required by applicable law and as
expressly set forth in this Agreement, no Unitholder shall have any personal
liability whatsoever in such Unitholder’s capacity as a Unitholder, whether to
the LLC, to any of the other Unitholders, to the creditors of the LLC or to any
other third party, for the debts, liabilities, commitments or any other
obligations of the LLC or for any losses of the LLC. Each Unitholder shall be
liable only to make such Unitholder’s Capital Contribution to the LLC and the
other payments provided expressly herein. (ii) Distribution. In accordance with
the Delaware Act and the laws of the State of Delaware, an equityholder of a
limited liability company may, under certain circumstances, be required to
return amounts previously distributed to such equityholder. It is the intent of
the Unitholders that no Distribution to any Unitholder pursuant to Article IV
hereof shall be deemed a return of money or other property paid or distributed
in violation of the Delaware Act. The payment of any such money or distribution
of any such property to a Unitholder shall be deemed to be a compromise within
the meaning of the Delaware Act, and the Unitholder receiving any such money or
property shall not be required to return to any Person any such money or
property. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Unitholder is obligated to
make any such payment, such obligation shall be the obligation of such
Unitholder and not of any other Unitholder. 3.2. Unitholder Meetings. (a) Voting
of Unitholders. Except for the voting, approval and consent rights of the
Principal Investors expressly provided by this Agreement (including pursuant



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat035.jpg]
29 to Section 5.1(b)(iv)), none of the Unitholders shall have any voting,
approval or consent rights under this Agreement or the Delaware Act with respect
to the Units held by such Person, including with respect to any matters to be
decided by the LLC or any other governance matters described in this Agreement,
and each Unitholder, by its acceptance thereof, expressly waives any consent,
approval or voting rights (except to the extent expressly provided to the
Principal Investors in this Agreement) or other rights to participate in the
governance of the LLC, whether such rights may be provided under the Delaware
Act (including under §§ 18-209(b), 18-213(b), 18-215(g), 18-215(k), 18-216(b),
18-301(b)(1), 18-302(a), 18-302(f), 18-304, 18-702(a), 18-704(a), 18-801(a),
18-803(a) or 18-806 thereof) or otherwise. (b) Voting; Quorum. A quorum shall be
present at a meeting of Unitholders if the Principal Investors are represented
at the meeting in person or by proxy. With respect to any matter, other than a
matter for which the affirmative vote of the holders of a specified portion of
all Unitholders entitled to vote is required by the Delaware Act or by this
Agreement (including Section 5.1(b)(iv)), the affirmative vote of Unitholders
holding a Required Interest at a meeting of Unitholders at which a quorum is
present shall be the act of the Unitholders. (c) Place. All meetings of the
Unitholders shall be held at the principal office of the LLC or at such other
place within or without the State of Delaware as shall be specified or fixed in
the notices or waivers of notice thereof; provided that any or all Unitholders
may participate in any such meeting by means of conference telephone or similar
communications equipment pursuant to Section 3.3(d). (d) Adjournment.
Notwithstanding the other provisions of the Certificate or this Agreement to the
contrary, the chairperson of the meeting or Unitholders holding a Required
Interest shall have the power to adjourn such meeting from time to time, without
any notice other than announcement at the meeting of the time and place of the
holding of the adjourned meeting. If such meeting is adjourned by the
Unitholders, such time and place shall be determined by Unitholders holding a
Required Interest. Upon the resumption of such adjourned meeting, any business
may be transacted that might have been transacted at the meeting as originally
called. (e) Annual Meeting. An annual meeting of the Unitholders, for the
election of Managers and for the transaction of such other business as may
properly come before the meeting, shall be held at such place, within or without
the State of Delaware, on such date and at such time as the Board shall fix and
set forth in the notice of the meeting, which date shall be within thirteen
months subsequent to the date of organization of the LLC or the last annual
meeting of Unitholders, whichever most recently occurred. Notwithstanding the
foregoing, in the absence of any such annual meeting, the Managers then in
office shall continue to be Managers of the LLC until the earlier of their
death, resignation or removal.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat036.jpg]
30 (f) Special Meetings. Special meetings of the Unitholders for any proper
purpose or purposes may be called at any time by the Board or Unitholders
holding a Required Interest. If not otherwise stated in or fixed in accordance
with the remaining provisions hereof, the record date for determining
Unitholders entitled to call a special meeting is the date any Unitholder first
signs the notice of that meeting. Only business within the purpose or purposes
described in the notice (or waiver thereof) required by this Agreement may be
conducted at a special meeting of the Unitholders. (g) Notice. A written or
printed notice stating the place, day and hour of the meeting and, in the case
of a special meeting, the purpose or purposes for which the meeting is called,
shall be delivered to each Unitholder entitled to vote at the applicable meeting
in accordance with Section 15.15 below not less than two or more than 60 days
before the date of the meeting, by or at the direction of the Board or the
Unitholders calling the meeting. A vote of the Unitholders otherwise entitled to
vote at a meeting of the Unitholders shall be valid and binding only if a notice
of the meeting at which such vote is taken is given to all Unitholders entitled
to vote at such meeting in accordance with this Section 3.2(g). (h) Record Date.
The date on which notice of a meeting of Unitholders is mailed or the date on
which the resolution of the Board declaring a distribution is adopted, as the
case may be, shall be the record date for the determination of the Unitholders
entitled to notice of or to vote at such meeting (including any adjournment
thereof) or the Unitholders entitled to receive such distribution. (i) Proxies.
A Unitholder may vote either in person or by proxy executed in writing by the
Unitholder. A telegram, telex, cablegram or similar transmission by the
Unitholder, or a photographic, photostatic, facsimile or similar reproduction of
a writing executed by the Unitholder shall be treated as an execution in writing
for purposes of this Section 3.2(i). Proxies for use at any meeting of
Unitholders or in connection with the taking of any action by written consent
pursuant to Section 3.3 shall be filed with an Officer authorized by the Board,
before or at the time of the meeting or execution of the written consent as the
case may be. All proxies shall be received and taken charge of and all ballots
shall be received and canvassed by an Officer authorized by the Board, who shall
decide all questions concerning the qualification of voters, the validity of the
proxies and the acceptance or rejection of votes, unless an inspector or
inspectors shall have been appointed by the chairperson of the meeting, in which
event such inspector or inspectors shall decide all such questions. No proxy
shall be valid after 11 months from the date of its execution unless otherwise
provided in the proxy. A proxy shall be revocable unless the proxy form
conspicuously states that the proxy is irrevocable and the proxy is coupled with
an interest. A Unitholder may designate one or more Persons to act as proxy, and
should a proxy designate two or more Persons to act as proxies, unless that
instrument shall provide to the contrary, a majority of such Persons present at
any meeting at which their powers thereunder are to be exercised shall have and
may exercise all the powers of voting



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat037.jpg]
31 or giving consents thereby conferred, or if only one be present, then such
powers may be exercised by that one; or, if an even number attend and a majority
do not agree on any particular issue, the LLC shall not be required to recognize
such proxy with respect to such issue if such proxy does not specify how the
Units that are the subject of such proxy are to be voted with respect to such
issue. (j) Conduct of Unitholder Meetings. All meetings of the Unitholders shall
be presided over by the chairperson of the meeting, who shall be one of the
Managers (as determined by Unitholders holding a Required Interest). The
chairperson of any meeting of Unitholders shall determine the order of business
and the procedure at the meeting, including such regulation of the manner of
voting and the conduct of discussion as seem to him or her in order. (k) Voting
Rights. The holders of the Units entitled to vote at any applicable meeting
shall be entitled to notice of such meeting in accordance with this Agreement,
and except as otherwise required by law, the holders of the Units shall be
entitled to vote on all matters submitted to the Unitholders for a vote with
each Unit entitled to one vote. Except as otherwise expressly provided in this
Agreement (including, for the avoidance of doubt, Section 5.1(b)(iv)) or as
required by law, the vote, consent or approval of Unitholders holding a Required
Interest shall constitute the act of the Unitholders. 3.3. Action of Unitholders
by Written Consent or Telephone Conference. (a) Written Consent in Lieu of
Meeting. Subject to the terms of this Agreement (including, for the avoidance of
doubt, Section 5.1(b)(iv)), any action required or permitted to be taken at any
annual or special meeting of Unitholders may be taken without a meeting, without
prior notice and without a vote, if a consent or consents in writing, setting
forth the action so taken, shall be signed by the Unitholder or Unitholders
holding not less than the minimum percentages of Units that would be necessary
to take such action at a meeting at which all Unitholders entitled to vote on
the action were present and voted in accordance with Section 3.2(k). Every
written consent shall bear the date of signature of each Unitholder who signs
the consent (or a counterpart thereof). No written consent shall be effective to
take the action that is the subject to the consent unless, within 60 days after
the date of the earliest dated consent delivered to the LLC in the manner
required by this Section 3.3(a), a consent or consents signed by the Unitholder
or Unitholders holding not less than the minimum Units that would be necessary
to take the action that is the subject of the consent are delivered to the LLC
by delivery to its registered office, its principal place of business or the
Board. Delivery shall be by hand or certified or registered mail, return receipt
requested. Delivery to the LLC’s principal place of business shall be addressed
to the Board. A telegram, telex, cablegram, electronic mail or similar
transmission by a Unitholder, or a photographic, photostatic, facsimile, PDF or
similar reproduction of a writing signed by a Unitholder, shall be regarded as
signed by the Unitholder for purposes of this Section 3.3(a). Prompt notice of
the taking of any action by Unitholders without a meeting by less than unanimous
written consent shall be given to



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat038.jpg]
32 those Unitholders who were otherwise entitled to vote but did not consent in
writing to the action. (b) Record Date for Written Consent in Lieu of Meeting.
The record date for determining Unitholders entitled to consent to action in
writing without a meeting shall be the first date on which a signed written
consent setting forth the action taken or proposed to be taken is delivered to
the LLC by delivery to its registered office, its principal place of business,
or the Board. Delivery shall be by hand or by certified or registered mail,
return receipt requested. Delivery to the LLC’s principal place of business
shall be addressed to the Board. (c) Filings. If any action by Unitholders is
taken by written consent, any certificate or documents filed with the Secretary
of State of Delaware as a result of the taking of the action shall state, in
lieu of any statement required by the Delaware Act concerning any vote of
Unitholders, that written consent has been given in accordance with the
provisions of the Delaware Act and that any written notice required by the
Delaware Act has been given. (d) Telephone Conference. Unitholders may
participate in and hold a meeting by means of conference telephone or similar
communications equipment by means of which all Persons participating in the
meeting can hear each other, and participation in such meeting shall constitute
attendance and presence in person at such meeting, except where a Person
participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened. 3.4. Issuance of Additional Units and Interests. Subject to
compliance with the provisions of this Agreement (including Section 5.1(b)(iv)),
the Board shall have the right to cause the LLC to authorize, designate, issue
or sell to any Person (including Unitholders and Affiliates) any additional
Equity Securities (which for purposes of this Agreement shall be “Additional
Securities”). Subject to the provisions of this Agreement, including Section
5.1(b)(iv), the Board shall determine the terms and conditions governing the
issuance of such Additional Securities, including the number and designation of
such Additional Securities, the designations, preferences (with respect to
distributions, liquidations, or otherwise) over any other Units and relative,
participating, optional or other special rights, powers and duties, including
rights, powers and duties senior or junior to, or pari passu with, any other
Units, any required contributions in connection therewith and voting rights.
Subject to Section 5.1(b)(iv) and Section 15.3, the Board shall, in its sole
discretion, be permitted to amend this Agreement in connection with the
authorization, designation reservation or issuance of any Additional Securities.
Any Person who acquires Units may be admitted to the LLC as a Unitholder
pursuant to the terms of Section 11.2 hereof. If any Person acquires additional
Units or other interests in the LLC or is admitted to the LLC as an Additional
Unitholder, the LLC shall amend Schedule A to reflect such additional issuance
and/or Unitholder, as the case may be.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat039.jpg]
33 3.5. Preemptive Rights. (a) If, prior to an initial Public Offering, the
Board authorizes the issuance or sale of any Units, any equity Securities of any
of the LLC’s Subsidiaries or any securities convertible into, or exchangeable or
exercisable for any such Units or equity Securities (any of the foregoing,
“Preemptive Securities”), the LLC shall offer to sell to each of the Subject
Holders, or one or more Affiliates of such Subject Holder designated for such
purpose, that certifies (to the reasonable satisfaction of the LLC) that it is
an Accredited Investor (the “Other Accredited Unitholders”), at the same price
and on the same terms, an amount of Preemptive Securities (with respect to each
Other Accredited Unitholder, the “Preemptive Portion”) equal to the product
(rounded down to the nearest whole number) of (A) the Preemptive Pro Rata
Percentage of such Other Accredited Unitholder, multiplied by (B) the number of
Preemptive Securities then contemplated to be issued by the LLC. Subject to
Section 3.1(a)(ii), each Other Accredited Unitholder shall be entitled to
purchase his, her or its Preemptive Portion of such Preemptive Securities at the
price and on the terms set forth in the Issuance Notice. The purchase price for
all Preemptive Securities to be offered to the Other Accredited Unitholders
under this Section 3.5 shall be payable in cash. It is understood by the parties
hereto that the LLC may proceed with the consummation of the issuance of
Preemptive Securities prior to offering such securities to the Other Accredited
Unitholders; provided that an Issuance Notice (as defined below) is delivered to
each of the Other Accredited Unitholders in accordance with Section 3.5(b)
below. (b) The LLC shall deliver to each Other Accredited Unitholder a written
notice (an “Issuance Notice”) describing in reasonable detail the Preemptive
Securities being offered in the applicable issuance under this Section 3.5, the
purchase price thereof, the payment terms and such Other Accredited Unitholder’s
percentage allotment prior to the closing of the issuance, or, if no such notice
is delivered prior to such closing, no later than fifteen (15) days after such
closing. In order to exercise its purchase rights hereunder, each Other
Accredited Unitholder must within twenty (20) days after receipt of an Issuance
Notice, deliver a written notice to the LLC describing its election to purchase
all or any portion of his, her or its Preemptive Portion of the applicable
Preemptive Securities under this Section 3.5. Each Other Accredited Unitholder
who has not accepted such offer within such period shall be deemed to have
waived all of such Other Accredited Unitholder’s rights to participate in such
issuance. In the event that all of the Preemptive Securities have not been
subscribed for pursuant to this Section 3.5(b) following the delivery of the
initial Issuance Notice, then (subject to Section 3.1(a)(ii)) the Preemptive
Securities not subscribed for shall be reoffered pursuant to the provisions of
this Section 3.5(b) one additional time to all such Other Accredited Unitholders
who have elected to purchase their respective Preemptive Portions (each a
“Participating Purchaser”); provided, that in such case of any reoffering, the
applicable period to make an election to purchase with respect to such
Preemptive Securities shall be five (5) Business Days, and each Participating
Purchaser shall be permitted to commit to acquire all or any portion of the
remaining



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat040.jpg]
34 Preemptive Securities being offered pursuant to this Section 3.5(b) (and any
over commitment shall be cut back pro rata on the basis of each such
Participating Purchaser’s relative Preemptive Portion). Following such
reoffering of remaining Preemptive Securities, the LLC shall thereafter be free
to issue any remaining Preemptive Securities in such issuance not already
subscribed for by the Participating Purchasers to other prospective subscribers
at a price no less than the price set forth in the Issuance Notice and on the
other terms set forth in the Issuance Notice. If one or more Other Accredited
Unitholders elects to purchase Preemptive Securities under this Section 3.5, the
closing of such purchase shall occur no later than 120 days after receipt by the
LLC of such election. (c) Notwithstanding the foregoing (but subject, in each
case, to compliance with the other provisions of this Agreement, including
Section 5.1(b)(iv)), the rights set forth in this Section 3.5 shall not apply to
any issuance of Preemptive Securities (i) upon the conversion, exchange or
exercise of any then outstanding Equity Securities in accordance with their
respective terms, (ii) to financing sources of the LLC or any of its
Subsidiaries in connection with the issuance of debt or restructuring or
recapitalization of existing debt; (iii) in connection with grants of Units
(including Value Units) or options to officers, directors, employees or
consultants of the LLC or any of its Subsidiaries issued pursuant to a plan
approved by the Board (including the Plan); (iv) pursuant to a stock (or
similar) split, dividend, combination, reorganization, recapitalization or
similar event; (v) in connection with a Public Offering; (vi) in connection with
a Sale of the LLC; (vii) to the sellers of a company, business, division or
enterprise as part of the consideration (in whole or in part) for such
acquisition by any member of the Company Group; or (viii) in connection with
issuances of Common Units to officers, directors, employees or consultants of
the LLC or any of its Subsidiaries issued for cash and not in excess of the
amount of Common Units designated therefor on Schedule B. (d) The LLC shall have
120 days from the date of the Issuance Notice to consummate the proposed
issuance of any or all of such Units that the Other Accredited Unitholders have
elected to purchase under this Section 3.5 at the same price and terms that are
specified in the Issuance Notice; provided that, if such issuance is subject to
regulatory approval, such 120-day period shall be extended until the expiration
of five Business Days after all such approvals have been received, but in no
event later than 270 days from the date of the Issuance Notice. If the LLC
proposes to issue any series of Units after such 120 or 270-day period, it shall
again comply with the procedures set forth in this Section 3.5 (to the extent
applicable). (e) The LLC shall not be under any obligation to consummate any
proposed issuance of Preemptive Securities, nor shall there be any liability on
the part of the LLC to any Unitholder if the LLC has not consummated any
proposed issuance of Preemptive Securities pursuant to this Section 3.5 for
whatever reason, regardless of whether it shall have delivered an Issuance
Notice in respect of such proposed issuance. Without limiting the generality of
the foregoing, if the LLC shall not issue any Preemptive



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat041.jpg]
35 Securities to which an Issuance Notice relates, the LLC shall have no
liability to issue to any Other Accredited Unitholder his, her or its Preemptive
Portion of the Preemptive Securities. 3.6. Capital Accounts. (a) There shall be
established on the books and records of the LLC a capital account (a “Capital
Account”) for each Unitholder. (b) Each Unitholder’s Capital Account shall be
adjusted: (i) by adding any Capital Contributions made by such Unitholder
(including the Capital Contributions made in exchange for any Units); (ii) by
deducting any amounts paid to such Unitholder in connection with the redemption
or other repurchase by the LLC of Units; (iii) by adding any Profits allocated
in favor of such Unitholder and subtracting any Losses allocated in favor of
such Unitholder; and (iv) by deducting any distributions paid in cash or other
assets to such Unitholder by the LLC (excluding any amount paid to such
Unitholder pursuant to the Subscription Agreement or the Advisory Agreement).
(c) Each Unitholder’s Capital Account shall be further adjusted with respect to
any special allocations or adjustments pursuant to this Agreement. The LLC may
adjust the Capital Accounts of its Unitholders, in accordance with Treasury
Regulations Section 1.704-l(b)(2)(iv)(f), to reflect revaluations (including any
unrealized income, gain or loss) of the LLC’s property (including intangible
assets such as goodwill), whenever it issues additional Units, or whenever the
adjustments would otherwise be permitted under such Treasury Regulations. In the
event that the Capital Accounts of the Unitholders are so adjusted, (i) the
Capital Accounts of the Unitholders shall be adjusted in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of
depreciation, depletion, amortization and gain or loss, as computed for book
purposes, with respect to such property and (ii) the Unitholders’ distributive
shares of depreciation, depletion, amortization and gain or loss, as computed
for tax purposes, with respect to such property shall be determined so as to
take account of the variation between the adjusted tax basis and book value of
such property in the same manner as under Section 704(c) of the Code and Section
4.3 of this Agreement. The Capital Accounts shall be maintained for the sole
purpose of allocating items of income, gain, loss and deductions among the
Unitholders and shall have no effect on the amount of any distributions to any
Unitholder in liquidation or otherwise. The provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Treasury Regulations Sections 1.704-1(b) and 1.704-2 and shall be interpreted
and applied in a manner consistent with such Treasury



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat042.jpg]
36 Regulations, and the LLC shall be permitted to adjust the Capital Accounts of
the Unitholders in a manner consistent with such Treasury Regulations. Any
contributions of property after the Effective Date shall be valued at their Fair
Market Value (as will be reflected on Schedule A hereto). 3.7. Negative Capital
Accounts. No Unitholder shall be required to pay to any other Unitholder or the
LLC any deficit or negative balance which may exist from time to time in such
Unitholder’s Capital Account (including upon and after dissolution of the LLC).
3.8. No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any Distribution
from the LLC, except as expressly provided herein or in the other agreements
referred to herein. 3.9. Loans From Unitholders. If Unitholders make loans to
the LLC (subject to Section 5.1(b)(iv)); (a) such loans shall not be considered
Capital Contributions; (b) the making of such loans shall not result in any
increase in the amount of the Capital Account of such Unitholder; and (c) the
amount of any such loans shall be a debt of the LLC to such Unitholder and shall
be payable or collectible in accordance with the terms and conditions upon which
such loans are made. 3.10. Additional Terms Applicable to Value Units. (a)
Certain Terms. (i) Forfeiture of Value Units. A Management Unitholder’s Value
Units shall be subject to forfeiture in accordance with Section 3.10(b)(i). (ii)
Certain Cancellations. In the event that any portion of the Value Units does not
become eligible to participate in distributions pursuant to Section 4.1(a) upon
the first occurrence of a Sale of the LLC, after taking into account
distributions from the LLC or proceeds from the sale of Units in connection with
such Sale of the LLC, such portion of such Value Units shall automatically be
canceled without payment therefor. (iii) Calculations. All calculations required
or contemplated by Section 4.1 shall be made in the good faith determination of
the Board, and, absent manifest error or failure to comply with the terms of
this Agreement, shall be final and binding on the LLC and each Management
Unitholder and Operating Unitholder. (iv) Profits Interests. The Board shall
determine a benchmark amount with respect to each Value Unit at the time such
Value Unit is issued to a Unitholder (a “Benchmark Amount”), which shall be
reflected on Schedule A. The LLC and the Unitholder intend that each Value Unit
be treated as a separate “profits interest” for U.S. federal income tax purposes
within the meaning of Internal Revenue Service Rev.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat043.jpg]
37 Proc. 93-27 and Rev. Proc. 2001-43 or such other subsequent Internal Revenue
Service rulings defining “profits interests” as of the date such Value Unit is
issued, and this Agreement shall be interpreted to give effect to such
intention. Notwithstanding any other provision of this Agreement, (A) each
Unitholder shall, and shall cause each of its Affiliates and transferees to,
take any action requested by the Board to ensure that the fair market value of
any Value Unit at the time of issuance is treated for U.S. federal income tax
purposes as being equal to the “liquidation value” (within the meaning of
Proposed Treasury Regulations Section 1.83-3(1)) of such Unit (and that each
such Unit is afforded pass-through treatment for all applicable U.S. federal,
state and local income tax purposes) and (B) without limiting the generality of
the foregoing, to the extent required in order to attain or ensure such
treatment under any applicable law, revenue procedure, revenue ruling, notice or
other guidance governing partnership interests transferred in connection with
the performance of services, such action may include authorizing and directing
the LLC to make any election, agreeing to any condition imposed on such
Unitholder, its Affiliates or its transferees, executing any amendment to this
Agreement or other agreements, executing any new agreement, making any tax
election or tax filing, and agreeing not to take any contrary position unless
required pursuant to applicable law. (v) The Value Units reserved for issuance
under the Plan shall be subject in all respects to the terms, provisions,
restrictions and conditions as are set forth in this Agreement, the Plan and the
applicable award agreement or other document pursuant to which such Value Units
awards were granted. (b) Effects of Termination of Employment on Value Units.
(i) Forfeiture of Value Units upon Termination. (A) Termination for Cause.
Unless otherwise determined by the Board in a manner more favorable to such
Management Unitholder or Operating Unitholder, as applicable, or otherwise set
forth in an agreement between such Management Unitholder or Operating
Unitholder, as applicable, and the LLC, in the event that a Management
Unitholder’s employment with or an Operating Unitholder’s Service to the LLC or
any Subsidiary of the LLC is terminated for Cause, all of the Value Units issued
to such Management Unitholder or Operating Unitholder (whether vested or not)
shall be forfeited immediately and automatically upon such termination. (B)
Other Termination. Unless otherwise determined by the Board in a manner more
favorable to such Management Unitholder or Operating Unitholder, as applicable,
or otherwise set forth in an agreement between such Unitholder and the LLC, in
the event that a Management Unitholder’s employment with or an Operating
Unitholder’s Service to the LLC or any Subsidiary of the LLC is terminated for
any reason, other than for Cause, then all unvested Value Units issued to such
Management Unitholder or Operating Unitholder shall be forfeited immediately and
automatically upon such termination. If all or any portion of a Management
Unitholder’s or Operating



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat044.jpg]
38 Unitholder’s Value Units are not so forfeited, they shall remain outstanding
in accordance with their applicable terms. Notwithstanding the foregoing, during
the ninety (90) day period following such termination of employment or Service,
as applicable, the Board may elect (with the consent of the Principal Investors)
(the “Repurchase Option”) to repurchase the vested Value Units from the
applicable the Management Unitholder or Operating Unitholder, and upon such
election the Management Unitholder or Operating Unitholder shall be obligated to
sell such vested Value Units to the LLC, in each case, for a price equal to the
Fair Market Value, as determined by the Board, of such Value Units as of the
date of termination of employment or Service (the “Repurchase Price”). In the
event that, following the Board’s exercise of the Repurchase Option, the LLC is
prohibited pursuant to its existing loan documents or otherwise from paying the
Repurchase Price in respect of the Repurchase Option, the Board may elect that
the LLC pay the Repurchase Price in the form of a promissory note (on market
terms and conditions) to the applicable Management Unitholder or Operating
Unitholder, and upon the issuance of such promissory notes the vested Value
Units shall be immediately cancelled and shall no longer be deemed outstanding.
(ii) Inactive Unitholders. Subject to the last sentence of this clause (ii), if
a Management Unitholder’s employment with or an Operating Unitholder’s Service
to the LLC or any Subsidiary of the LLC terminates for any reason, such
Unitholder shall thereafter be referred to herein as an “Inactive Unitholder”
with only the rights (and applicable restrictions) of an Inactive Unitholder
specified herein. Notwithstanding anything to the contrary, such Inactive
Unitholder shall continue to be treated as a Unitholder solely for purposes of
any applicable allocations or distributions, which shall be deemed for tax
purposes to be made to such Inactive Unitholder in its capacity as a Unitholder,
until such time as all Units retained by such Inactive Unitholder are
Transferred or repurchased in accordance with this Agreement. Notwithstanding
the foregoing, the Ekbatani Holder shall only become an Inactive Unitholder
pursuant to Section 3.11(b) or Section 3.12(b), as applicable, below. (iii)
Effect of Forfeiture. Any Value Unit which is forfeited shall be cancelled for
no consideration. (iv) Accelerated Vesting Upon a Sale of the LLC. Unless
otherwise set forth in an agreement between such Management Unitholder or
Operating Unitholder, as applicable, and the LLC, the Board, in its sole and
absolute discretion, may elect, immediately prior to the occurrence of a Sale of
the LLC, to accelerate the vesting of any then-unvested Value Units then held by
any Management Unitholder or Operating Unitholder (and not previously
forfeited). (c) Nontransferability of Awards. Notwithstanding anything to the
contrary, no Value Units may be Transferred, other than subject to approval by
the Board in any individual case (including such additional terms and conditions
as the Board shall require), to a transferee under Article X.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat045.jpg]
39 (d) Treatment in an Initial Public Offering. In connection with an initial
Public Offering, the holders of any Value Units that are not then vested may, in
the Board’s sole discretion, receive restricted securities of comparable
economic value, in exchange for and cancellation of such Value Units, (i) that
are subject to similar restrictions, vesting and forfeiture provisions as are
described in this Agreement and the applicable award agreement or other document
pursuant to which such Value Units awards were granted and (ii) the form and
substance of which will determined at the sole discretion of the Board; provided
that the tax treatment of such securities may be different than that of the
Value Units. 3.11. Effects of a Trigger Event. (a) During the ninety (90) day
period following the date on which any executive officer of the Company or
member the Board is actually notified of a Trigger Event, the LLC (with the
consent of the Principal Investors) may elect, by written notice thereof to the
Ekbatani Holder, to repurchase all or any portion of the Units then held by the
Ekbatani Holder (the “Ekbatani Repurchase Option”) and, following notice of such
election so delivered within such ninety (90) period, the Ekbatani Holder shall
be obligated to sell such Units to the LLC, in each case, for a cash price equal
to the Fair Market Value of such Units as of the date of repurchase thereof, as
determined by the Board and specified in such notice (which determination, for
the avoidance of doubt, will take into account the Unpaid Equity Value Amount
and the features of the distribution waterfall set forth in Section 4.1 with
respect to the Units then-held by the Ekbatani Holder) (subject to Section 14.3
below, the “Ekbatani Repurchase Price”). In the event that, following the LLC’s
exercise of the Ekbatani Repurchase Option, the LLC is prohibited pursuant to
its then- existing senior debt financing arrangements from paying the Ekbatani
Repurchase Price (or any portion thereof) in respect of the Ekbatani Repurchase
Option, the LLC shall pay the Ekbatani Repurchase Price (or any portion thereof)
in the form of a promissory note (on market terms and conditions) to the
Ekbatani Holder due upon the repayment or refinancing of the LLC’s then-existing
senior debt financing arrangements, and upon the issuance of such promissory
note the Units then so repurchased from the Ekbatani Holder in exchange therefor
shall be immediately cancelled and shall no longer be deemed outstanding. The
LLC and the Ekbatani Holder shall be required to consummate an Ekbtatani
Repurchase Option during the thirty (30) day period following delivery to the
Ekbatani Holder of notice thereof (subject to the right to Dispute pursuant to
Section 14.3) or, if prior to such date the Ekbatani Holder has delivered to the
LLC a notice of a Dispute pursuant to Section 14.3 below, during the thirty (30)
day period following the final determination of the Fair Market Value of the
Units to be repurchased pursuant to such Section 14.3. (b) Upon the LLC’s
delivery to the Ekbatani Holder of its notice of election to exercise the
Ekbatani Repurchase Option, the Ekbatani Holder shall thereafter for so long as
such Ekbatani Repurchase Option is pending and only with respect to the



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat046.jpg]
40 Units being repurchased pursuant to such Ekbatani Repurchase Option, be
referred to herein as an “Inactive Unitholder” with only the rights (and
applicable restrictions) of an Inactive Unitholder specified herein.
Notwithstanding anything to the contrary, such Inactive Unitholder for so long
as such Ekbatani Repurchase Option is pending and only with respect to the Units
being repurchased pursuant to such Ekbatani Repurchase Option, shall continue to
be treated as a Unitholder solely for purposes of any applicable allocations or
distributions, which shall be deemed for tax purposes to be made to such
Inactive Unitholder in its capacity as a Unitholder, until such time as all
Units retained by such Inactive Unitholder are Transferred or repurchased in
accordance with this Agreement. 3.12. Effects of an Excess Escrow Loss. (a) In
the event that, pursuant to Article X of the DPN Purchase Agreement (and subject
to the terms thereof), it has been determined by (i) a final, non- appealable
order or judgment of a court of competent jurisdiction or (ii) a written,
executed agreement between the Buyer and the Sellers’ Representative, that the
Buyer has suffered an Excess Escrow Loss for which the Sellers are obligated to
indemnify the Buyer under the DPN Purchase Agreement, then during the ninety
(90) day period following the date on which such Excess Escrow Loss is so
finally determined, the LLC (with the consent of the Principal Investors) may
elect, by written notice thereof to the Rollover Holders, to repurchase and
redeem, in satisfaction of all or a portion of such Excess Escrow Loss, all or a
portion of the Units then held by the Rollover Holders (pro rata in proportion
to the amount of the Excess Escrow Loss allocable to such Rollover Holder as a
Seller under the DPN Purchase Agreement) having an aggregate Fair Market Value
at the time of such election equal to the amount of such Excess Escrow Loss
being so satisfied (the “Rollover Call Option”) as determined by the Board
(subject to Section 14.3) and specified in such notice (which determination, for
the avoidance of doubt, will take into account the Unpaid Equity Value Amount
and the features of the distribution waterfall set forth in Section 4.1 with
respect to the Units then-held by the Rollover Holders) and, following notice of
such election so delivered within such ninety (90) period, the Rollover Holders
shall be obligated to sell such Units to the LLC, in each case, for no
consideration; provided, however, in no event shall the aggregate Fair Market
Value of any Units repurchased or redeemed pursuant to this Section 3.12 in
satisfaction of all or a portion of such Excess Escrow Loss, exceed $6,000,000.
The LLC and the Rollover Holders shall be required to consummate any Rollover
Call Option during the thirty (30) day period following delivery to the Rollover
Holders of notice thereof (subject to the right to Dispute pursuant to Section
14.3) or, if prior to such date the Rollover Holders have delivered to the LLC a
notice of a Dispute pursuant to Section 14.3 below, during the thirty (30) day
period following the final determination of the Fair Market Value of the Units
to be repurchased pursuant to such Section 14.3. (b) Upon the LLC’s delivery to
the Rollover Holders of its notice of election to exercise the Rollover Call
Option, the Rollover Holders shall thereafter for so



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat047.jpg]
41 long as such Rollover Call Option is pending and only with respect to the
Units being repurchased and redeemed pursuant to such Rollover Call Option, be
referred to herein as “Inactive Unitholders” with only the rights (and
applicable restrictions) of Inactive Unitholders specified herein.
Notwithstanding anything to the contrary, such Inactive Unitholders for so long
as such Rollover Call Option is pending and only with respect to the Units being
repurchased pursuant to such Rollover Call Option, shall continue to be treated
as a Unitholders solely for purposes of any applicable allocations or
distributions, which shall be deemed for tax purposes to be made to each such
Inactive Unitholder in its capacity as a Unitholder, until such time as all
Units retained by such Inactive Unitholder are Transferred or repurchased in
accordance with this Agreement. ARTICLE IV DISTRIBUTIONS; ALLOCATIONS AND
REDEMPTIONS 4.1. Distributions. (a) Distributions Generally. Except as otherwise
set forth in this Section 4.1, and subject to Section 5.1(b)(iv) and the
provisions of Section 18-607 of the Delaware Act, the Board may make
Distributions at any time or from time to time as determined by Board in its
discretion (after taking into account the anticipated cash needs of the
business, the existing liabilities and expenses of the LLC and a reasonable
reserves for future liabilities and expenses of the LLC). Subject to the
foregoing, except as otherwise set forth in this Section 4.1, and subject to
Section 5.1(b)(iv) and the provisions of Section 18-607 of the Delaware Act, all
Distributions shall be made to the Unitholders as follows: (i) First, to the
Common Holders, pro rata in accordance with their Capital Contributions, until
the cumulative amount distributed to such Common Holders pursuant to this
Section 4.1(a)(i) equals the aggregate unreturned Capital Contributions made by
such Common Holders with respect to the Common Units owned by such Common
Holders, and no distribution or any portion thereof shall be made under any
other paragraphs of this Section 4.1(a) until such cumulative amount of
unreturned Capital Contributions in respect of Common Units has been
distributed; (ii) Thereafter, to the Common Holders and the Value A Holders, pro
rata in accordance with their respective ownership in such Units, until the
cumulative amount distributed to the Common Holders pursuant to this Section
4.1(a) equals the Value B Threshold, and no distribution or any portion thereof
shall be made under paragraphs (iii), (iv) or (v) of this Section 4.1(a) until
such amount has been distributed; provided, however, that no distribution or any
portion thereof shall be made in respect of any Class B Common Units under this
Section 4.1(a)(ii) or under paragraphs



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat048.jpg]
42 (iii), (iv) or (v) of this Section 4.1(a) until the entire amount of the
Unpaid Equity Value Amount as of the time of such distribution has been
distributed in full to the Unitholders (other than the Class B Holders); (iii)
Thereafter, to the Common Holders, the Value A Holders, and the Value B Holders,
pro rata in accordance with their respective ownership in such Units, until the
cumulative amount distributed to the Common Holders pursuant to this Section
4.1(a) equals the Value C Threshold, and no distribution or any portion thereof
shall be made under paragraphs (iv) or (v) of this Section 4.1(a) until such
amount has been distributed; provided, however, that no distribution or any
portion thereof shall be made in respect of any Class B Common Units under this
Section 4.1(a)(iii) or under paragraphs (iv) or (v) of this Section 4.1(a) until
the entire amount of the Unpaid Equity Value Amount as of the time of such
distribution has been distributed in full to the Unitholders (other than the
Class B Holders); (iv) Thereafter, to the Common Holders, the Value A Holders,
the Value B Holders, and the Value C Holders, pro rata in accordance with their
respective ownership in such Units, until the cumulative amount distributed to
the Common Holders pursuant to this Section 4.1(a) equals the Value D Threshold,
and no distribution or any portion thereof shall be made under paragraph (v) of
this Section 4.1(a) until such amount has been distributed; provided, however,
that no distribution or any portion thereof shall be made in respect of any
Class B Common Units under this Section 4.1(a)(iv) or under paragraph (v) of
this Section 4.1(a) until the entire amount of the Unpaid Equity Value Amount as
of the time of such distribution has been distributed in full to the Unitholders
(other than the Class B Holders); and (v) Thereafter, to the Common Holders, the
Value A Holders, the Value B Holders, the Value C Holders, and the Value D
Holders, pro rata in accordance with their respective ownership in such Units;
provided, however, that no distribution or any portion thereof shall be made in
respect of any Class B Common Units under this Section 4.1(a)(v) until the
entire amount of the Unpaid Equity Value Amount as of the time of such
distribution has been distributed in full to the Unitholders (other than the
Class B Holders). (b) Notwithstanding the foregoing, the amount of any proposed
distribution to a holder of any participating Value Unit pursuant to Section
4.1(a) in respect of such Value Unit shall be reduced (and no distributions
shall be made in respect of any such Value Unit) until the total reductions in
proposed distributions pursuant to this Section 4.1(b) in respect of such Value
Unit equals the Benchmark Amount in respect of such Value Unit. Any amount that
is not distributed to the holder of any Value Unit pursuant to this Section
4.1(b) shall be distributed to the remaining Members pursuant to Section 4.1(a).



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat049.jpg]
43 (c) In the event that (i) a Sale of the LLC is structured as a sale of LLC
Interests by the Members, rather than a distribution of proceeds by the LLC or
(ii) there is a sale of LLC Interests pursuant to Section 10.4 or 10.6 involving
LLC Interests of a different class or sub-class, the purchase agreement
governing such sale will have provisions therein which replicate, to the
greatest extent possible, the economic result which would have been attained
under this Article IV had the Sale of the LLC or such sale been structured as a
sale of the LLC’s assets and a distribution of proceeds thereof (or, in the
context of a sale event only, modifications will be made to this Agreement to
accomplish this result). (d) For the avoidance of doubt, it is understood that
references herein to Value Units that “will not participate in distributions
under Article IV” or any similar formulation or reference means (i) that Members
will not receive Distributions pursuant to this Article IV (other than pursuant
to Section 4.1(g)) in respect of such Units and (ii) that such non-participating
Value Units held will not be counted in any determination of the pro rata or
proportionate ownership of Units of such Member or any other Member for purposes
of Article IV (other than pursuant to Section 4.1(g)). (e) Notwithstanding
anything to the contrary, only vested Value Units held by Management
Unitholders, Operating Unitholders and Inactive Unitholders shall participate in
any Distributions (other than pursuant to Section 4.1(g)). (f) Persons Receiving
Distributions. Each Distribution shall be made to the Persons shown on the LLC’s
books and records as Unitholders as of the date of such Distribution; provided,
however, that, subject to Article X, any transferor and transferee of Units may
mutually agree as to which of them should receive payment of any Distribution
under this Section 4.1. (g) Tax Distributions. In the event the LLC allocates
net taxable income to any of the Value Unitholders for any Fiscal Year and to
the extent that prior distributions to such Value Unitholder with respect to
such Fiscal Year are not sufficient to satisfy such Value Unitholder’s tax
liability arising as a result of such allocations, then the LLC shall, subject
to the Board’s determination that there is sufficient cash available for
distribution, make distributions of cash to such Value Unitholders prior to any
other distributions provided for in this Article IV in an amount determined in
good faith by the Board for the purpose of allowing such Value Unitholders to
satisfy their tax liability arising as a result of such allocation. Tax
distributions made pursuant to the foregoing shall be treated as advances
against distributions payable to such Value Unitholders pursuant to Section
4.1(a), and shall be taken into account in the calculations of amounts
distributed pursuant to Section 4.1(a). (h) Distributions In Kind. In the event
of a Distribution of LLC property, such property shall for all purposes of this
Agreement be deemed to have been



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat050.jpg]
44 sold at its Fair Market Value and the proceeds of such sale shall be deemed
to have been distributed to the Members. 4.2. Allocations. Profits and Losses
for any Fiscal Year shall be allocated among the Unitholders in such a manner
that as closely as possible gives economic effect to the provisions of Section
4.1(a) and the other relevant provisions of this Agreement. (a) General. Profit
and Loss for any Fiscal Year shall be allocated among the Unitholders in such
ratio or ratios as may be required to cause the balances of the Unitholders’
Economic Capital Accounts to equal, as nearly as possible, their Target
Balances, consistent with the provisions of Section 4.2(b) and solely for this
purpose, treating all non-vested Units as vested. (b) Compliance with Code
Section 704(b). The allocation provisions contained in this Article IV are
intended to comply with Section 704(b) of the Code and the Treasury Regulations
promulgated thereunder and shall be interpreted and applied in a manner
consistent therewith. 4.3. Tax Allocations. Each item of income, gain, loss or
deduction recognized by the LLC shall be allocated among the Unitholders for
U.S. federal, state and local income tax purposes in the same manner that each
such item is allocated to the Unitholders’ Capital Accounts or as otherwise
provided herein, provided that the Board may adjust such allocations as long as
such adjusted allocations have substantial economic effect or are in accordance
with the interests of the Unitholders in the LLC, in each case within the
meaning of the Code and the Treasury Regulations. Notwithstanding the foregoing,
(i) items of LLC taxable income, gain, loss, and deduction with respect to any
property contributed to the capital of the LLC shall be allocated among the
Unitholders, as determined by the Board in accordance with Code Section 704(c)
so as to take account of any variation between the adjusted basis of such
property to the LLC for federal income tax purposes and its value on the date of
contribution and (ii) if the value of any LLC asset is adjusted pursuant to the
requirements of Treasury Regulation Section 1.704- 1(b)(2)(iv)(e) or (f) then
subsequent allocations of items of taxable income, gain, loss, and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and such value, as
determined by the Board in the same manner as under Code Section 704(c). The
Board shall elect to use the traditional method described in Treasury Regulation
Section 1.704-3(b), unless each Principal Investor consents to the election of
another method. Tax credits and tax credit recapture shall be allocated in
accordance with the Unitholders’ interests in the LLC as provided in Treasury
Regulations Section 1.704-1(b)(4)(ii). All matters concerning allocations for
U.S. federal, state and local and non-U.S. income tax purposes, including
accounting procedures, not expressly provided for by the terms of this Agreement
shall be determined by the Board in its sole discretion.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat051.jpg]
45 4.4. Indemnification and Reimbursement for Payments on Behalf of a
Unitholder. If the LLC is required by law to make any payment that is
specifically attributable to a Unitholder or a Unitholder’s status as such
(including federal withholding or other taxes, state personal property taxes,
and state unincorporated business taxes), then such Unitholder shall indemnify
the LLC in full for the entire amount paid (including interest, penalties and
related expenses). The LLC may pursue and enforce all rights and remedies it may
have against each Unitholder under this Section 4.3, including instituting a
lawsuit to collect such indemnification and contribution with interest
calculated at a rate equal to 10% per annum, compounded as of the last day of
each year (but not in excess of the highest rate per annum permitted by law).
4.5. Transfer of Capital Accounts. If a Unitholder sells, assigns or transfers
an interest in the LLC to a new or existing Unitholder in accordance with the
terms herein, the transferee Unitholder shall succeed to that portion of the
transferor’s Capital Account that is attributable to the sold, assigned or
transferred interest. Any reference in this Agreement to a Capital Contribution
of, or Distribution to, a Unitholder that has succeeded any other Unitholder
shall include any Capital Contributions or Distributions previously made by or
to the former Unitholder on account of the interest of such former Unitholder
sold, assigned or transferred to such Unitholder. 4.6. Withholding. (a)
Notwithstanding any other provision of this Agreement, each Unitholder
authorizes the LLC to withhold and to pay over, or otherwise pay, any
withholding or other taxes payable by the LLC or any of its Affiliates (pursuant
to the Code or any provision of the United States Federal, state, local or
foreign tax law) attributable to such Unitholder (including taxes attributable
to income or gain allocable to such Unitholder) or as a result of such
Unitholder’s participation in the LLC (a “Withholding Payment”); and if and to
the extent that the LLC shall be required to withhold or pay and actually pays
any such Withholding Payment, such Unitholder shall be deemed for all purposes
of this Agreement to have received an interest-free loan from the LLC as of the
time such Withholding Payment is required to be paid notwithstanding the actual
date of payment. Amounts so treated as advanced to any Unitholder shall be
repaid by such Unitholder to the LLC within thirty (30) days after the LLC
delivers a written request to such Unitholder for such repayment; provided,
however, that if any such repayment is not made, the LLC may (without prejudice
to any other rights of the LLC) collect such unpaid amounts from any subsequent
LLC distributions that otherwise would be made to such Unitholder pursuant to
Section 4.1 (all such decisions to be made and applied within the sole
discretion of the Board). (b) If the LLC makes a distribution in kind (if such
distribution is permitted in accordance with the terms of this Agreement) and
such distribution is subject to withholding or other taxes payable by the LLC on
behalf of any Unitholder (the “Withheld Amount”), the Board shall notify such
Unitholder as to the extent (if any) of the



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat052.jpg]
46 Withheld Amount and such Unitholder shall make a prompt payment to the LLC of
the Withheld Amount by wire transfer (it being understood that, notwithstanding
anything else herein to the contrary, the LLC shall refrain from distributing
such property to be distributed having a Fair Market Value of at least the
Withheld Amount until the LLC has received a payment of such Withheld Amount).
(c) Any withholding referred to in this Section 4.6 shall be made at the maximum
applicable statutory rate under the applicable tax law unless the Board shall
have received an opinion of counsel or other evidence, satisfactory to the
Board, to the effect that a lower rate is applicable, or that no withholding is
applicable. (d) If the LLC receives a distribution from or in respect of which
tax has been withheld, the LLC shall be treated as having received cash in an
amount equal to the amount of such withheld tax, and each Unitholder shall be
treated as having received as a distribution the portion of such amount that is
attributable to such Unitholder. (e) Each Unitholder shall provide the LLC with
any information, representations, certificates, forms or other documentation
relating to such Unitholder (or its direct or indirect owners or account
holders) that are reasonably requested from time to time by the Board and that
the Board determines in its sole discretion are necessary or appropriate in
order for any entity (including (i) the LLC, (ii) any entity in which the LLC
holds (directly or indirectly) an interest (whether in the form of debt or
equity), (iii) any member of any “expanded affiliated group” (as defined in
Section 1471(e)(2) of the Code and the Treasury Regulations thereunder) of which
any Person described in clause (i) or (ii) is a member and (iv) any “Related
Entity”, as such term is defined in any intergovernmental agreement referenced
in clause (c) of the definition of FATCA) to (A) avoid any withholding required
under FATCA (including, without limitation, any withholding upon any payments to
any person described in clauses (i), (ii) or (iii) or to any Unitholder under
this Agreement), (B) comply with any reporting or withholding requirements under
FATCA, (C) enter into, maintain or comply with an “FFI Agreement,” as defined in
the Code and the Treasury Regulations thereunder (or any other agreement entered
into in connection with FATCA), or (D) otherwise comply with FATCA. In addition,
each Unitholder shall take such actions as the Board may reasonably request in
connection with the foregoing. Any Unitholder that fails to comply with this
Section 4.6(e) shall, together with all other Unitholders that fail to comply
with this Section 4.6(e), unless otherwise agreed by the Board in writing, to
the fullest extent permitted by law, indemnify and hold harmless the Board and
the LLC for any costs or expenses arising out of such failure or failures,
including any withholding tax imposed under FATCA. Each Unitholder acknowledges
and agrees that any information or other data in respect of such Unitholder (or
its direct or indirect owners or account holders) provided to the LLC in
accordance with this Section 4.6(e) shall be kept confidential but may, if
required by law, be disclosed to any tax authority.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat053.jpg]
47 (f) Any imputed underpayment within the meaning of Section 6225 of the Code
paid (or payable) by the LLC as a result of an adjustment with respect to any
LLC item, including any interest or penalties with respect to any such
adjustment (collectively, an “Imputed Underpayment Amount”), shall be treated as
if it were paid by the LLC as a Withholding Payment with respect to the
appropriate Unitholders. The Board shall reasonably determine the portion of an
Imputed Underpayment Amount attributable to each Unitholder or former
Unitholder. The portion of the Imputed Underpayment Amount that the Board
attributes to a Unitholder shall be treated as a Withholding Payment with
respect to such Unitholder. The portion of the Imputed Underpayment Amount that
the Board attributes to a former Unitholder of the LLC shall be treated as a
Withholding Payment with respect to both such former Unitholder and such former
Unitholder’s transferee(s) or assignee(s), as applicable, and the Board may in
its discretion exercise the LLC’s rights pursuant to this Section 4.6(f) in
respect of either or both of the former Unitholder and its transferee or
assignee. Imputed Underpayment Amounts treated as Withholding Payments also
shall include any imputed underpayment within the meaning of Code Section 6225
paid (or payable) by any entity treated as a partnership for U.S. federal income
tax purposes in which the LLC holds (or has held) a direct or indirect interest
other than through entities treated as corporations for U.S. federal income tax
purposes to the extent that the LLC bears the economic burden of such amounts,
whether by law or agreement. (g) If the LLC is obligated to pay any taxes
(including penalties, interest and any addition to tax) to any Governmental
Entity that is specifically attributable to a Unitholder, such Unitholder’s
transferee or as a result of any transfer of an interest in the Company,
including, without limitation, on account of Sections 864 or 1446 of the Code,
then (i) such Persons shall indemnify the LLC in full for the entire amount paid
or payable, (ii) the Board may offset future distributions from such Persons
pursuant to Section 4.1 to which such Person is otherwise entitled under this
Agreement against such Person’s obligation to indemnify the LLC under this
Section 4.6(g) and (iii) such amounts shall be treated as a Withholding Payment
pursuant to this Section 4.6 with respect to both such former Unitholder and
such former Unitholder’s transferee(s), as applicable. ARTICLE V BOARD OF
MANAGERS; OFFICERS 5.1. Management by the Board of Managers. (a) No Management
by Unitholders. The Unitholders shall not manage or control the affairs of the
LLC, except as expressly provided in this Agreement with respect to the
Principal Investors (including, for the avoidance of doubt, Section 5.1(b)(iv))
or as required by any non-waivable provisions of applicable law.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat054.jpg]
48 (b) Authority of Board of Managers. (i) Except as expressly provided in this
Agreement with respect to the Principal Investors (including, for the avoidance
of doubt, the provisions of Section 5.1(b)(iv)) or as required by any
non-waivable provision of applicable law, (A) the powers of the LLC shall be
exercised by or under the authority of, and the affairs of the LLC shall be
managed under the direction of, the Board and (B) the Board may make all
decisions and take all actions for the LLC not otherwise provided for in this
Agreement, including the following (subject, in each case, to Section
5.1(b)(iv)): (A) authorizing, designating, reserving for issuance or issuing any
Units or other Equity Securities; (B) entering into, making and performing
contracts, agreements and other undertakings binding the LLC that may be
necessary, appropriate or advisable in furtherance of the purposes of the LLC
and making all decisions and waivers thereunder; (C) maintaining the assets of
the LLC in good order; (D) collecting sums due to the LLC; (E) opening and
maintaining bank and investment accounts and arrangements, drawing checks and
other orders for the payment of money and designating individuals with authority
to sign or give instructions with respect to those accounts and arrangements;
(F) to the extent that funds of the LLC are available therefor, paying debts and
obligations of the LLC as they come due; (G) acquiring, utilizing for LLC
purposes and disposing of any assets of the LLC; (H) hiring and employing
executives, Officers, supervisors and other personnel for the Company Group; (I)
selecting, removing and changing the authority and responsibility of lawyers,
accountants and other advisers and consultants; (J) entering into guaranties on
behalf of the LLC’s Subsidiaries; (K) obtaining insurance for the LLC;



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat055.jpg]
49 (L) determining Distributions of cash and other property of the LLC as
provided in Article IV. (M) establishing reserves for commitments and
obligations (contingent or otherwise) of the LLC; and (N) establishing a seal
for the LLC. (ii) The Board may act (A) by resolutions adopted at a meeting
and/or by written consents pursuant to Section 5.3, (B) by delegating power and
authority to committees pursuant to Section 5.4, or (C) by delegating power and
authority to any Officer pursuant to Section 5.5(a). (iii) Each Unitholder
acknowledges and agrees that no Manager shall, as a result of being a Manager
(as such), be bound to devote all of his or her business time to the affairs of
the LLC, and that he or she and his or her Affiliates do and will continue to
engage for their own account and for the accounts of others in other business
ventures. (iv) Notwithstanding anything in this Agreement to the contrary, the
LLC shall not, and shall cause its Subsidiaries not to, directly or indirectly,
take any of the following actions without the prior approval of the Board and
the prior written approval of each Principal Investor (provided, that the prior
approval of a Principal Investor shall not be required (x) with respect to
clauses (A) – (D) (and clauses (T) and (U) to the extent applicable) if such
Principal Investor, together with its Affiliates, collectively holds less than
twenty percent (20%) of such Principal Investor’s Closing Equity and (y) with
respect to clauses (E) – (U) if such Principal Investor, together with its
Affiliates, collectively holds less than fifty percent (50%) of such Principal
Investor’s Closing Equity): (A) amend or repeal any provision of, or supplement,
this Agreement, the Certificate, bylaws or other organizational documents of the
LLC or its Subsidiaries, other than to the extent required in connection with a
Qualified IPO to increase the number of authorized Equity Securities; (B) enter
into any agreement or commitments that would restrict any Principal Investor or
any of its Affiliates from entering into any line of business; (C) adopt any
change to any tax or accounting policy other than as required by generally
accepted accounting principles (“GAAP”) or applicable law, or change its
independent public accountants, auditors or tax advisors; (D) enter into any
transaction (or amend the terms of any such transaction) with any Principal
Investor or any of its Affiliates other than (i) as specifically contemplated by
this Agreement, (ii) pursuant to any agreements in effect as



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat056.jpg]
50 of the date of the Closing (as defined in the Subscription Agreement) and
disclosed in the disclosure schedules thereto or (iii) pursuant to commercial
agreements entered into between an operating business of a Principal Investor or
its Affiliates, on the one hand, and the LLC or any of its Subsidiaries, on the
other, in the ordinary course of business and on arm’s length terms; (E) except
in accordance with Section 5.4(a), form, or delegate any authority to, any
committee or subset of the Board or elect any Person to any such committee or
subset of the Board; (F) make any acquisition or disposition (or any series of
related acquisitions or dispositions) of any entity, business or assets with
aggregate consideration in excess of one-hundred million United States dollars
($100,000,000), including by way of merger, equity purchase, asset purchase or
otherwise; (G) consummate, commit to or enter into any agreement or commitment
for a Sale of the LLC or any merger or consolidation with a third party other
than (i) an Approved Sale or (ii) with respect to transactions other than a Sale
of the LLC as would be permitted under Section 5.1(b)(iv)(F); (H) enter into or
commit to enter into any material joint ventures or partnerships, establish or
acquire any non-wholly-owned Subsidiaries or merge or consolidate with, or make
investments in, any third party (other than in connection with a Drag-Along Sale
in accordance with Section 10.6), in each case, that involve a cash or asset
contribution (or commitment) in excess of fifty million United States dollars
($50,000,000); (I) effect an initial Public Offering (other than a Qualified
IPO), or, except in accordance with Section 6.12, grant any registration rights
to any Person; (J) create, designate, authorize, issue, sell or grant, or enter
into any agreement providing for the issuance (contingent or otherwise) of, any
of its Units or other Equity Securities or any equity appreciation rights,
phantom equity plans or similar rights or plans relating to the LLC or its
Subsidiaries, other than (i) the issuance of any of the foregoing pursuant to a
plan approved under Section 5.1(b)(iv)(O) (provided that, except as approved
pursuant to this Section 5.1(b)(iv)(J), for each class of Units (including, for
the avoidance of doubt, Value Units and Common Units), the total number of Units
issued or reserved for issuance under all such management equity plans and other
employee incentive plans shall not exceed the number specified in Schedule B
hereto for such class of Units) and (ii) in a Qualified IPO or an initial Public
Offering approved pursuant to Section 5.1(b)(iv)(I) and effected pursuant to
Section 6.12 and the Registration Rights Agreement;



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat057.jpg]
51 (K) authorize, issue, sell or grant, or enter into any agreement providing
for the issuance (contingent or otherwise) of, any of the equity interests of
any Subsidiary to persons other than the LLC or another wholly-owned Subsidiary
of the LLC, other than issuance of equity interests in connection with a Public
Offering approved pursuant to Section 5.1(b)(iv)(I) and effected pursuant to
Section 6.12 and the Registration Rights Agreement; (L) incur or guarantee any
Restricted Debt, unless such incurrence or guarantee would not result in an
Excessive Leverage Event as of the date of incurrence of such Restricted Debt or
the effective date of the guarantee of such Restricted Debt; (M) develop,
construct, operate, acquire ownership of or otherwise expand into any line of
business not conducted by the Company Group as of the Effective Date which would
be competitive with any business conducted by a Principal Investor or its
Affiliates at the time of such action; (N) (i) select, hire, terminate or remove
any person as the chief executive officer of the Company Group or (ii) amend the
terms of any existing employment agreement or compensation arrangement with, or
enter into any new employment agreement or compensation arrangement with, the
chief executive officer of the Company Group; (O) adopt, or effect any material
changes to, any management equity plan or other employee incentive plan,
including, without limitation, employee equity (including any change to the
number of Value Units issuable under the Plan or any successor plan), phantom
equity or senior management bonus programs, or issue any capital stock or other
securities other than limited liability company units, capital stock or other
securities which it is obligated to issue under the terms of any option existing
as of the Effective Date or issuances to employees, officers or managers under
any plan approved pursuant to this Section 5.1(b)(iv)(O) (it being understood
that (i) that the total number of each class of Units issued or reserved for
issuance under all such plans shall not exceed the amounts permitted under
Section 5.1(b)(iv)(J) and (ii) the Plan has been approved by the Board and each
Principal Investor); (P) determine the terms and conditions governing the
issuance of any Additional Securities, including the number and designation of
such Additional Securities, the preferences (with respect to distributions,
liquidations, or otherwise) over any other Units and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties senior or junior to, or pari passu with, any other Units, any
required contributions in connection therewith and voting rights;



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat058.jpg]
52 (Q) commence or file any bankruptcy, reorganization, liquidation, insolvency
or similar proceeding or commence or consent to the filing of an involuntary
bankruptcy, reorganization, liquidation, insolvency, or similar proceeding; (R)
voluntarily liquidate, dissolve or wind up; (S) commence, pursue, settle or
compromise any litigation or regulatory proceeding except for (i) any litigation
that arises out of the ordinary course of business and involves solely the
payment of monetary damages by the LLC or any of its Subsidiaries of an amount
not exceeding ten million United States dollars ($10,000,000) or (ii) any
litigation or disputes relating to a Principal Investor’s investment in the LLC;
(T) take any other action that requires the consent of Frazier or Providence
under this Agreement; or (U) agree or otherwise commit to take any actions set
forth in the foregoing subparagraphs (A) through (T). (c) Officers. The
management of the business and affairs of the LLC by the Officers and the
exercising of their powers shall be conducted under the supervision of and
subject to the approval of the Board. 5.2. Composition and Election of the Board
of Managers. (a) Number and Designation. Unless otherwise agreed by the
Principal Investors: (i) The number of Managers on the Board shall be
established at seven (7), but may be increased to such higher number or
decreased to such lower number from time to time with the approval of the
Principal Investors (subject to Section 5.2(a)(iii) and Section 5.2(a)(iv)
below). (ii) The composition of the Board, as of the date hereof, shall be as
follows: (A) David Shackelton and such other Person designated by Providence (as
and when so designated in accordance with this Section 5.2(a)(ii)(A)), each of
whom has been or will be designated by Providence pursuant to Section 5.2(d)
(each of the foregoing, together with any replacements designated by Providence
pursuant to Section 5.2(d), the “Providence Managers”); (B) Ben Magnano, Brian
Morfitt and Phil Zaorski, each of whom has been or will be designated by Frazier
pursuant to Section 5.2(d) (each of the



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat059.jpg]
53 foregoing, together with any replacements designated by Frazier pursuant to
Section 5.2(d), the “Frazier Managers”); (C) Walt Cooper, the chief executive
officer of the Company Group; and (D) Paul Kusserow, who has been or will be
designated by Principal Investors pursuant to Section 5.2(d) (the foregoing,
together with any replacements designated by Principal Investors pursuant to
Section 5.2(d), the “Independent Manager”). (iii) For so long as a Frazier,
together with its Affiliates, collectively holds at least 88.88% of its Closing
Equity, it shall have the right to designate three (3) Managers (which shall
initially be the Frazier Managers listed in Section 5.2(a)(ii) above). For so
long as Frazier, together with its Affiliates, collectively holds at least 44.0%
but less than 88.88% of its Closing Equity, it shall have the right to designate
two (2) Managers. For so long as Frazier, together with its Affiliates,
collectively holds at least 10% but less than 44.0% of its Closing Equity, it
shall have the right to designate one (1) Manager. If Frazier, together with its
Affiliates, holds less than 10% of its Closing Equity, it shall not have the
right to designate any Managers. (iv) For so long as a Providence, together with
its Affiliates, collectively holds at least 50% of its Closing Equity, it shall
have the right to designate two (2) Managers (which shall initially be the
Providence Managers listed in Section 5.2(a)(ii) above). For so long as
Providence, together with its Affiliates, collectively holds at least 10% but
less than 50% of its Closing Equity, it shall have the right to designate one
(1) Manager. If Providence, together with its Affiliates, holds less than 10% of
its Closing Equity, it shall not have the right to designate any Managers. (v)
Notwithstanding the foregoing clauses (iii) and (iv) of Section 5.2(a), for so
long as (A) Frazier, together with its Affiliates, collectively holds more Units
than Providence, together with its Affiliates, Frazier will be entitled to
appoint at least one more Manager than Providence, and (B) Providence, together
with its Affiliates, collectively holds more Units than Frazier, together with
its Affiliates, Providence will be entitled to appoint at least one more Manager
than Frazier. Without limiting the foregoing, in the event that the Principal
Investor Ratio equals 4:1 or greater in favor of any Principal Investor
(together with its Affiliates) (the “Subject Principal Investor”), then (for so
long as such Principal Investor Ratio equals 4:1 or greater in favor of the
Subject Principal Investor) the number of members on the Board shall
automatically (and without any action by any Unitholder or the Board (including
pursuant to Section 5.1(b)(iv)) be increased by one (1) and such Subject
Principal Investor shall have the right to designate the Board member (and any
replacement thereto) to fill such newly created Board seat.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat060.jpg]
54 (vi) Notwithstanding the foregoing, such Board designation rights shall be
adjusted proportionately in the event of any increase or decrease in the size of
the Board pursuant to Section 5.2(a)(i). Furthermore, upon the request of either
Principal Investor, the LLC shall cause the boards of directors (or similar
governing bodies) and committees of its Subsidiaries to be comprised of the same
persons who are then Managers of the Board and members of committees of the
Board and the voting rights on the boards of directors (or similar governing
bodies) and committees of each of the LLC’s Subsidiaries to be commensurate with
the voting rights of the Principal Investors with respect to the Board and the
committees of the Board. (vii) The Board shall at all times include the chief
executive officer of the Company Group as a Manager (such Board seat, the “CEO
Board Seat”). (viii) In the event that the number of Managers a Principal
Investor has the right to designate is reduced pursuant to Section 5.2(a)(iii)
or Section 5.2(a)(iv), (A) such Principal Investor shall promptly identify its
incumbent Board designee that will be removed from the Board in connection with
such reduction and (B) the LLC and the Unitholders shall promptly take all
action necessary or desirable to cause the removal of such incumbent Manager(s)
from office. (ix) Upon an initial Public Offering, the Principal Investors shall
negotiate in good faith mutually agreeable modifications to the governance
structure set forth in this Section 5.2 that they deem appropriate in light of
the LLC’s then public status. (b) Term; Resignation. Members of the Board shall
serve from their designation in accordance with the terms hereof until their
resignation, death or removal in accordance with the terms hereof. Members of
the Board need not be Unitholders and need not be residents of the State of
Delaware. A person shall become a member of the Board effective upon the
election or appointment of such person at a meeting of the Unitholders, or by
unanimous written consent. A member of the Board may resign as such by
delivering his, her or its written resignation to the LLC at the LLC’s principal
office addressed to the Board. Such resignation shall be effective upon receipt
unless it is specified to be effective at some other time or upon the happening
of some other event. (c) Removal. Each Principal Investor may, at any time and
for any reason, with or without cause, remove any Manager designated by such
Principal Investor pursuant to Section 5.2(a) or Section 5.2(d) and designate a
replacement Manager pursuant to Section 5.2(d), and the Unitholders and the LLC
shall promptly take all action necessary or desirable to accomplish the
foregoing. Upon the removal of any Manager, such Manager shall cease to be a
“manager” (within the meaning of the Delaware Act). No Unitholder shall take any
action to cause the removal of any Manager designated by a Principal Investor
pursuant to Section 5.2(a) or Section 5.2(d) except (i) in connection with the
reduction of the number of Managers such Principal Investor has the right to
designate under Section 5.2(a)(viii) or (ii) at the direction of such Principal
Investor.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat061.jpg]
55 (d) Vacancies. In the event that a vacancy on the Board is created or exists
(including by the death, disability, retirement, resignation, removal (with or
without cause) of a Manager or otherwise), (i) if such vacancy relates to the
CEO Board Seat, then such vacancy shall be filled by the highest ranking officer
of the Company Group, (ii) if such vacancy relates to a Board seat previously
filled by a Frazier Manager or Providence Manager and is not created as a result
of a removal pursuant to Section 5.2(a)(viii), then such vacancy shall be filled
by a Person designated by Frazier or Providence, as applicable, (iii) if such
vacancy is created as a result of a removal pursuant to Section 5.2(a)(viii),
then such vacancy shall remain unfilled and the size of the Board shall be
reduced accordingly unless such Board seat is assigned in accordance with
Section 10.7, and (iv) if such vacancy is created for any other reason, then
such vacancy shall be filled by a person designated by the Principal Investors.
The LLC and the Unitholders shall promptly take all action necessary or
desirable to fill any vacancy on the Board in accordance with this Section
5.2(d). (e) Reimbursement. The LLC shall pay or cause to be paid by one of its
Subsidiaries all reasonable out-of-pocket costs and expenses incurred by each
member of the Board incurred in the course of his or her service hereunder,
including in connection with attending regular and special meetings of the
Board, any board of managers or board of directors of each of the LLC’s
Subsidiaries and/or any of their respective committees, pursuant to
reimbursement guidelines approved by each of the Principal Investors. (f)
Reliance by Third Parties. Any Person dealing with the LLC, other than a
Unitholder, may rely on the authority of the Board (or any Officer authorized by
the Board) in taking any action in the name of the LLC without inquiry into the
provisions of this Agreement or compliance herewith, regardless of whether that
action actually is taken in accordance with the provisions of this Agreement.
Every agreement, instrument or document executed by the Board (or any Officer
authorized by the Board) in the name of the LLC with respect to any business or
property of the LLC shall be conclusive evidence in favor of any Person relying
thereon or claiming thereunder that (i) at the time of the execution or delivery
thereof, this Agreement was in full force and effect, (ii) such agreement,
instrument or document was duly executed according to this Agreement and is
binding upon the LLC and (iii) the Board or such Officer was duly authorized and
empowered to execute and deliver such agreement, instrument or document for and
on behalf of the LLC. 5.3. Board Meetings and Actions by Written Consent. (a)
Voting. On each matter presented at a meeting of the Board for action to be
taken by the Board on such matter, each Manager present at such meeting shall be
entitled to one vote thereon. (b) Quorum.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat062.jpg]
56 (i) Managers representing a majority of the total number of votes on the
Board must be present (including pursuant to Section 5.3(h)) in order to
constitute a quorum for the transaction of business of the Board, provided that,
subject to Section 5.2(a), at least one (1) Frazier Manager and one (1)
Providence Manager must be present at a meeting to constitute a quorum for such
meeting, and provided further that one (1) Frazier Manager and one (1)
Providence Manager (each, a “Principal Investor Manager”, and collectively the
“Principal Investor Managers”) together shall constitute a quorum for any
meeting; provided, however, in the event that a Principal Investor Manager fails
to attend (either in person or by conference telephone or similar
communications) two (2) consecutive meetings of the Board after, in each case,
being provided with Requisite Board Meeting Notice in accordance with Section
5.3(f) (such Manager, an “Absent Manager”), in such case, to the extent that the
Absent Manager is provided with at least three (3) days’ notice of a third (3rd)
consecutive meeting of the Board, the Absent Manager will be deemed to be in
attendance at such third meeting for purposes of establishing a quorum and
taking any actions pursuant thereto (including for establishing a quorum
pursuant to this Section 5.3(b)) whether or not such Absent Manager actually
attends such meeting (a “Deemed Quorum”). (ii) Except as otherwise provided in
this Agreement (and subject to clause (i) above), the act of the Managers who
are present at a meeting of the Board at which a quorum is present and who are
entitled to exercise a majority of the votes present at such meeting shall be
the act of the Board on any matter presented to the Board for action to be taken
thereon at such meeting. In the event of a tie vote of the Managers who are
present at a meeting of the Board at which a quorum is present (subject to
clause (i) above), a second vote of the Board shall be taken without the
participation of the Manager currently occupying the CEO Board Seat. A Manager
who is present at a meeting of the Board at which action on any matter is taken
shall be presumed to have assented to the action unless his or her dissent shall
be entered in the minutes of the meeting or unless he shall file his or her
written dissent to such action with the person acting as secretary of the
meeting before the adjournment thereof or shall deliver such dissent to the LLC
immediately after the adjournment of the meeting. Such right to dissent shall
not apply to a Manager who voted in favor of such action. (c) Place; Attendance.
Meetings of the Board may be held at such place or places as shall be determined
from time to time by resolution of the Board. At all meetings of the Board,
business shall be transacted in such order as shall from time to time be
determined by resolution of the Board. Attendance of a Manager at a meeting
shall constitute a waiver of notice of such meeting, except where a Manager
attends a meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or convened. (d)
Meeting In Connection With Unitholder Meeting. In connection with any meeting of
Unitholders, the Managers may, if a quorum is present (subject to



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat063.jpg]
57 Section 5.3(b)(i)), hold a meeting for the transaction of business
immediately after and at the same place as such meeting of the Unitholders.
Notice of such meeting at such time and place shall not be required. (e) Time,
Place and Notice. Regular meetings of the Board shall be held at such times and
places as shall be designated from time to time by resolution of the Board.
Notice of such meetings shall not be required. (f) Special Meetings. Special
meetings of the Board may be called by any Manager, or the Principal Investors,
on at least 24 hours’ notice to each Manager (“Requisite Board Meeting Notice”).
Such notice need not state the purpose or purposes of, nor the business to be
transacted at, such meeting, except as may otherwise be required by law or
provided for in this Agreement. (g) Chairperson. For so long as Frazier holds at
least 88.88% of its Closing Equity, Frazier shall designate one of the then
serving Frazier Managers to serve as the chairperson of the Board (the
“Chairperson”). The Chairperson shall preside at all meetings of the Board. If
the Chairperson is absent at any meeting of the Board, the Managers present
shall designate a member to serve as interim Chairperson for that meeting. The
Chairperson, except in his or her capacity as an Officer (as applicable), shall
not have the authority or power to act for or on behalf of the LLC, to do any
act that would be binding on the LLC or to make any expenditure or incur any
obligation on behalf of the LLC or authorize any of the foregoing. In the event
that Frazier no longer holds at least 88.88% of its Closing Equity, the position
of Chairperson shall be filled by a vote of the majority of the Board. (h)
Action by Written Consent or Telephone Conference. Any action permitted or
required by the Delaware Act, the Certificate or this Agreement to be taken at a
meeting of the Board or any committee designated by the Board may be taken
without a meeting if a consent in writing, setting forth the action to be taken,
is signed by all the Managers or members of such committee constituting a quorum
under Section 5.3(b) or Section 5.4(a), as the case may be. Such consent shall
have the same force and effect as a vote sufficient to approve such action at a
meeting and may be stated as such in any document or instrument filed with the
Secretary of State of Delaware, and the execution of such consent shall
constitute attendance or presence in person at a meeting of the Board or any
such committee, as the case may be, provided, however, that the Unitholders may
record their dissent to any such action. Subject to the requirements of the
Delaware Act, the Certificate or this Agreement for notice of meetings, unless
otherwise restricted by the Certificate, the Managers or members of any
committee designated by the Board may participate in and hold a meeting of the
Board or any committee, as the case may be, by means of a conference telephone
or similar communications equipment by means of which all persons participating
in the meeting can hear each other, and participation in such meeting shall
constitute attendance and presence in person at such meeting, except where



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat064.jpg]
58 a person participates in the meeting for the express purpose of objecting to
the transaction of any business on the ground that the meeting is not lawfully
called or convened. (i) Non-Voting Board Observers. Each Principal Investor
shall be entitled to designate up to two non-voting observers affiliated with
such Principal Investor (i.e. an officer, employee or partner of such Principal
Investor or its Affiliates) (each a “Board Observer”) to be present at all
meetings of the Board and its committees. Each Board Observer shall be entitled
to notice of meetings of the Board and its committees to the same extent, and in
the same manner, as the Managers. Notwithstanding the foregoing, (i) each Board
Observer agrees to hold all information so provided to such Board Observer in
accordance with Section 15.2 of this Agreement, and such Board Observer shall
not disclose any such information to any other Person other than in accordance
with Section 15.2 of this Agreement and (ii) the Board reserves the right to
withhold any information from any Board Observer and to exclude any Board
Observer from any meeting or portion thereof (A) if the Board determines that
providing such Board Observer with access to such information or permitting such
Board Observer to attend such meeting would adversely affect the attorney-client
privilege between the LLC and its counsel or would result in disclosure of trade
secrets to such Board Observer, (B) if the Board determines that the individual
designated as a Board Observer is a Competitor of the LLC or any of its
Subsidiaries, or is employed by, manages, advises, consults with, owns, or
serves as a member of the board of directors of, a Competitor of the LLC or any
of its Subsidiaries, or (C) to the extent the Board determines that delivery of
such information would result in a breach of any laws, rules or regulations,
including any healthcare regulations. The decision of the Board with respect to
the privileged nature of such information or the exclusion of a Board Observer
from any meeting shall be final and binding. 5.4. Committees; Delegation of
Authority and Duties. (a) Committees; Generally. The Board shall promptly
establish (i) an audit committee, (ii) a compliance committee and (iii) a
compensation committee, and subject to the requirements of applicable Law or the
regulations of any self-regulatory organization, each of Frazier and Providence
shall be entitled to appoint a number of members of each committee of the Board
that is proportional to the number of Managers that such Person is entitled to
designate at the relevant time pursuant to Section 5.2(a) (subject to all
applicable provisions of Section 5.2(a), applied mutatis mutandis); provided,
that Providence shall be entitled to appoint at least one member to each
committee for so long as Providence is entitled to designate a Manager pursuant
to Section 5.2(a). Any of the foregoing committees, to the extent provided in
the enabling resolution or in the Certificate or this Agreement, shall have and
may exercise, to the extent provided in a resolution of the Board or in this
Agreement, the authority of the Board. At every meeting of any of the foregoing
committees, the presence of a majority of all the members thereof shall
constitute a quorum (provided that at least one (1) Frazier Manager and one (1)
Providence Manager must be present at a meeting to constitute a quorum for a
meeting of



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat065.jpg]
59 any committee that includes a Frazier Manager or a Providence Manager, as
applicable, as a committee member and subject to all applicable provisions of
Section 5.3(b) relating to a Deemed Quorum, applied mutatis mutandis). Minutes
of all meetings of any committee of the Board shall be kept by the person
designated by such committee to keep such minutes. Copies of such minutes and
any writing setting forth an action taken by written consent without a meeting
shall be distributed to each member of the Board promptly after such meeting is
held or such action is taken. On each matter presented at a meeting of any such
committee for action to be taken on such matter, each Manager on such committee
shall be entitled to one vote. Except as otherwise provided in this Agreement,
the affirmative vote of the members of a committee who are present at a meeting
of such committee (at which a quorum is present) and who hold a majority of the
votes present at such meeting shall be the act of the committee on any matter
presented to the committee for action to be taken thereon at such meeting. (b)
Delegation; Generally. Subject to the terms and conditions of this Agreement
(including, for the avoidance of doubt, Section 5.1(b)(iv)), the Board may, from
time to time, delegate to one or more Persons (including any Manager or Officer)
such authority and duties as the Board may deem advisable in addition to those
powers and duties set forth in Section 5.1(b) hereof. Subject to the terms and
conditions of this Agreement, the Board also may assign titles to any Manager or
other individual and may delegate to such Manager or other individual certain
authority and duties. Any number of titles may be held by the same Manager or
other individual. Subject to the terms and conditions of this Agreement, any
delegation pursuant to this Section 5.4(b) may be revoked at any time by the
Board. (c) Third-party Reliance. Any Person dealing with the LLC, other than a
Unitholder, may rely on the authority of any Officer in taking any action in the
name of the LLC without inquiry into the provisions of this Agreement or
compliance herewith, regardless of whether that action actually is taken in
accordance with the provisions of this Agreement. 5.5. Officers. (a) Designation
and Appointment. Subject to Section 5.1(b)(iv), the Board shall designate and
appoint a chief executive officer of the LLC and may (but need not), from time
to time, designate and appoint one or more additional persons as an Officer of
the LLC. No Officer need be a resident of the State of Delaware, a Unitholder or
a Manager. Any Officers so designated shall have such authority and perform such
duties as the Board may, from time to time, delegate to them. The Board may
assign titles to particular Officers. Unless the Board otherwise decides, if the
title is one commonly used for officers of a business corporation formed, the
assignment of such title shall constitute the delegation to such Officer of the
authority and duties that are normally associated with that office, subject to
(i) any specific delegation of authority and duties made to such Officer by the
Board pursuant to the third sentence of this Section 5.5(a) or (ii) any



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat066.jpg]
60 delegation of authority and duties made to one or more Officers pursuant to
the terms of Section 5.4(b). Each Officer shall hold office until such Officer’s
successor shall be duly designated and shall qualify or until such Officer’s
death or until such Officer shall resign or shall have been removed in the
manner hereinafter provided. Any number of offices may be held by the same
individual. Subject to Section 5.1(b)(iv), the salaries or other compensation,
if any, of the Officers and agents of the Company Group shall be fixed from time
to time by the Board. (b) Resignation; Removal. Any Officer (subject to any
contract rights available to the Company Group, if applicable) may resign as
such at any time. Such resignation shall be made in writing and shall take
effect at the time specified therein, or if no time be specified, at the time of
its receipt by the Board. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation. Any
Officer may be removed as such, either with or without cause, by the Board in
its discretion at any time. Subject to Section 5.1(b)(iv), any vacancy occurring
with respect to any Officer position of the LLC may be filled by the Board.
ARTICLE VI GENERAL RIGHTS AND OBLIGATIONS OF UNITHOLDERS 6.1. Limitation of
Liability. Except as otherwise provided by applicable law, the debts,
obligations, and liabilities of the LLC, whether arising in contract, tort, or
otherwise, shall be solely the debts, obligations, and liabilities of the LLC,
and no Unitholder shall be obligated personally for any such debt, obligation,
or liability of the LLC solely by reason of being a Unitholder of the LLC;
provided that a Unitholder shall be required to return to the LLC any
Distribution made to it in clear and manifest accounting or similar error. The
immediately preceding sentence shall constitute a compromise to which all
Unitholders have consented within the meaning of the Delaware Act.
Notwithstanding anything contained herein to the contrary, the failure of the
LLC to observe any formalities or requirements relating to the exercise of its
powers or management of its business and affairs under this Agreement or the
Delaware Act shall not be grounds for imposing personal liability on the
Unitholders for liabilities of the LLC. 6.2. Lack of Authority. No Unitholder in
his, her, or its capacity as such (other than the members of the Board acting as
the Board or an authorized Officer of the LLC) has the authority or power to act
for or on behalf of the LLC in any manner, to do any act that would be (or could
be construed as) binding on the LLC or to make any expenditures on behalf of the
LLC, and, subject to Section 5.1(b)(iv), the Unitholders hereby consent to the
exercise by the Board of the powers conferred on it by law and this Agreement.
6.3. No Right of Partition. No Unitholder shall have the right to seek or obtain
partition by court decree or operation of law of any LLC property, or the right
to own or use particular or individual assets of the LLC.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat067.jpg]
61 6.4. Unitholders Right to Act. For situations which the approval of any
Unitholders (rather than the approval of the Board) is required, the Unitholders
shall act through meetings and written consents as described in Article III
and/or Section 15.3. 6.5. Right to Information. (a) The LLC shall deliver to
each Information Recipient (unless otherwise waived by the Principal Investors
on behalf of all such Information Recipients): (i) financial reports distributed
by the Board from time to time in its sole discretion generally to all holders
of Units; (ii) upon the reasonable request of an Information Recipient, a
current capitalization table reflecting the ownership of all holders of Units;
provided, that the LLC shall only provide Information Recipients that are not
Principal Investors with such capitalization information on an aggregated basis;
(iii) quarterly materials distributed to the Board; provided, that the LLC shall
be entitled to withhold and/or redact such materials to the extent providing
such materials would (i) be reasonably likely to adversely affect the
attorney-client privilege between the LLC and its counsel, (ii) be reasonably
likely to adversely affect the LLC or its Affiliates under governmental
regulations or other applicable laws, (iii) be in contravention of any agreement
or arrangement requiring such information to be kept confidential, (iv) result
in a conflict of interest or (v) otherwise be inappropriate to provide, as
reasonably determined by the Board; and (iv) such other information and data
(including such information and reports made available to any lender of the LLC
or any of its Subsidiaries under any credit agreement or otherwise) with respect
to the LLC and each of its Subsidiaries as may be necessary for such Information
Recipient to comply with its respective reporting, regulatory, or other legal
requirements and as may from time to time be reasonably requested by any such
Information Recipient. (b) The LLC shall deliver to the Ekbatani Holder (for so
long as the Ekbatani Holder owns three percent (3%) or more of the LLC’s
outstanding Common Units): (i) Annual Financial Statements: within seventy-five
(75) calendar days from the LLC’s fiscal year end; (ii) Quarterly Financial
Statements: within thirty (30) calendar days from the end of the LLC’s fiscal
quarter end;



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat068.jpg]
62 (iii) A current capitalization table reflecting the ownership of all holders
of Units on an aggregated basis: annually, commencing on the date hereof, and
thereafter within thirty (30) calendar days of each subsequent anniversary of
the date hereof (such date, the “Cap Table Delivery Date”), unless prior to such
Cap Table Delivery Date the ownership percentage of any Unitholder in the LLC
changes (negatively or positively) by ten percent (10%) or more, in which case
within thirty (30) calendar days of such change. 6.6. Public Filing Information
Rights. (a) Information. The LLC shall provide, and Frazier and the other
Unitholders shall use their reasonable best efforts to cause the LLC to provide,
to Providence (including its agents, accountants, advisors, counsel and other
representatives) any information with respect to the LLC that Providence
reasonably requests in connection with Providence Parent’s Reports, or that, in
the reasonable judgment of Providence, is required to be disclosed or
incorporated by reference therein, under any applicable law, rule or regulation,
including, but not limited to, the following (collectively, the “Information”):
(i) audited consolidated balance sheet of the LLC at the end of each fiscal
year, and the related audited statements of income, statements of stockholders’
equity and statements of cash flows, which financial statements will set forth
in comparative form such figures at the end of and for the previous fiscal year
(other than fiscal year 2015), together with all related notes and schedules
thereto, together with an opinion of the LLC’s independent auditor (such
information, “Annual Financial Statements”); (ii) consolidated balance sheet of
the LLC at the end of each of the four quarters of each fiscal year, and the
related statements of income, statements of stockholders’ equity and statements
of cash flows, which financial statements will set forth in comparative form
such figures at the end of and for such quarter and year to date periods in the
previous fiscal year, together with all related notes and schedules thereto, as
reviewed (if such review is requested by Providence, at Providence’s sole cost
and expense) by the LLC’s independent auditor (such information, “Quarterly
Financial Statements”); (iii) a monthly financial reporting package that
includes substantially the same information that was provided by the Company Sub
to Providence each month prior to the Effective Date, including a consolidated
balance sheet, statement of income (month-end, quarter-end and year-to-date),
statement of cash flows and trial balance (such information, “Monthly Financial
Information”); (iv) copies of any annual and other budgets and financial
projections relating to the LLC;



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat069.jpg]
63 (v) all significant deficiencies or material weaknesses in the design or
operation of internal controls, any fraud that involves management or other
employees of the LLC who have a significant role in the LLC’s internal control
over financial reporting, and any illegal act within the meaning of Section
10A(b) and (f) of the Securities Exchange Act (such information, a
“Deficiency”); (vi) any development involving a prospective material change, in
or affecting the general affairs, management, financial position, stockholders’
equity or results of operations of the LLC (such information, a “Material
Change”); and (vii) any additional financial and other information and data with
respect to the LLC and its business, properties, financial position, results of
operations and prospects. (b) Timing and Delivery of Information. The LLC will
provide, and Frazier will use its reasonable best efforts to cause the LLC to
provide, to Providence (including its agents, accountants, advisors, counsel and
other representatives) the Information in a timely manner on the dates requested
by Providence (but in any case, with respect to information in the possession of
or that can be determined or calculated in a reasonable timeframe by, the LLC or
its Subsidiaries, within five (5) business days of any request). For the
avoidance of doubt, the following Information will be provided to Providence by
no later than the following deadlines (the “Filing Schedule”): (i) Annual
Financial Statements: within seventy-five (75) calendar days from the LLC’s
fiscal year end (unless such Annual Financial Statements are required at an
earlier date pursuant to requirements under Regulation SX 3-09 promulgated under
the Securities Exchange Act or other applicable legal requirement); (ii)
Quarterly Financial Statements: within thirty (30) calendar days from the end of
the LLC’s fiscal quarter end; (iii) Monthly Financial Information: within ten
(10) Business Days following each month-end; and (iv) Any Material Change or
Deficiency: promptly after any Officer of the LLC or any member of the Board
becomes aware of such matter. (c) Independent Auditor. The LLC will use
commercially reasonable efforts to cause its independent auditor to provide to
Providence all necessary Information in a timely manner pursuant to Section
6.6(b). (d) Information Standard. The LLC will use commercially reasonable
efforts to cause its Quarterly Financial Statements and Annual Financial
Statements to be



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat070.jpg]
64 prepared in accordance with GAAP and to cause such financial information to
fairly present, in all material respects, the financial position and results of
operations of the LLC as of the dates, and for the periods, covered. The LLC
will use commercially reasonable efforts to cause its agents to not publicly
disclose or announce information concerning the LLC that could be reasonably
expected to cause the information presented in any of Providence Parent’s
Reports to be untrue or incomplete in any material respect. In furtherance of
the foregoing, the LLC shall not share any material, non-public information
concerning the LLC with any Person who is not bound by an obligation of
confidentiality to the LLC with respect to such information. Neither the LLC nor
Frazier or any other Unitholder will provide any Information to Providence
(including its agents, accountants, advisors, counsel and other representatives)
that contains an untrue statement of a material fact, or omits to state a
material fact necessary to make such information not misleading. (e) Access and
Cooperation. As requested by Providence and necessary to comply with Providence
Parent’s disclosure obligations, the LLC will use commercially reasonable
efforts to make its Managers and officers having responsibility for its
financial reporting and business areas that relate to the matters included in
the Information, and its agents, accountants, advisors, counsel and other
representatives, reasonably available to Providence (and its agents,
accountants, advisors, counsel and other representatives) at reasonable times
and places for (i) consultations and discussions regarding the Information to be
included in the Reports and (ii) Providence Parent’s presentations to securities
analysts and at industry trade meetings and conferences, unless the LLC
reasonably determines that they should not be made available for such purposes.
Additionally, the LLC will use commercially reasonable efforts to cause its
independent auditor to (x) perform an audit of the Annual Financial Statements
and review of the Quarterly Financial Statements and provide the results thereof
to Providence and the independent auditor of Providence Parent in accordance
with the Filing Schedule, (y) provide the necessary consents required under the
securities laws and (z) provide customary “comfort letters” in connection with
any offerings of Providence Parent securities (with respect to clause (z) and to
the review of the Quarterly Financial Statements pursuant to clause (x) if such
review is requested by Providence, at Providence’s sole cost and expense).
Providence will have the right to access such records of the LLC at reasonable
times and during normal business hours and will be permitted to make abstracts
from, or copies of, such records. (f) Disclosure Controls. The LLC agrees that
it will maintain internal systems and procedures that will provide reasonable
assurance that (i) the LLC’s consolidated financial statements are reliable and
timely prepared in accordance with GAAP and applicable law, (ii) all
transactions are recorded as necessary to permit the preparation of the LLC’s
consolidated financial statements in accordance with GAAP and applicable law,
(iii) the receipts and expenditures of the LLC are authorized at the appropriate
level within the LLC and (iv) unauthorized use or disposition of the assets of
the LLC that could have a material effect on the LLC’s consolidated financial
statements is prevented or detected in a timely manner.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat071.jpg]
65 (g) Miscellaneous. Each of the LLC, Frazier and Providence shall be
responsible for its own fees, costs and expenses paid or incurred in connection
with the preparation of Information and compliance with the terms of this
Section 6.6, including fees, costs and expenses of such party’s agents,
accountants, advisors, counsel and other representatives. The LLC will indemnify
Providence and its Affiliates and all of its and their respective partners,
equityholders, officers, directors, employees and agents for any losses,
damages, liabilities, claims, demands, judgments, penalties or fines arising out
of or relating to the performance of the LLC of its obligations under this
Section 6.6. 6.7. Non-Competition. No Unitholder (other than current or former
Principal Investors and any Managers that are not employees of the Company
Group) shall, during the period of time that he, she or it owns Units in the LLC
and for one year following the sale or Permitted Transfer thereof (the
“Restricted Period”), directly or indirectly, within or with respect to any
country where the Company Group does business, engage, without the prior express
written consent of the LLC, in any business or activity, whether as an employee,
consultant, partner, principal, agent, representative, director, equityholder or
in any other individual, corporate or representative capacity, or render any
services or provide any advice to any business, activity, service, person or
entity, if such business, activity, service, person or entity, competes with the
Business (a “Competing Business”). For purposes of this Section 6.7 only, the
term “Business” shall mean the business of contracting with health plans to
provide in-home care to Commercial, Managed Medicaid and Medicare Advantage
members or other like services as the Company Group or in any other business
engaged in by the Company Group or any potential business which has been
submitted to the Board for consideration and is under consideration by the
Board. In addition, no Unitholder (other than current or former Principal
Investors) shall, during the Restricted Period, meaningfully assist, help or
otherwise support, without the prior express written consent of the LLC, any
Person or activity, whether as an employee, consultant, partner, principal,
agent, representative, director, stockholder or in any other individual,
corporate or representative capacity, to create, commence or otherwise initiate,
or to develop, enhance or otherwise further, any business or activity if such
business or activity competes (or is reasonably likely to compete) with the
Business. Notwithstanding the foregoing, no Unitholder shall be prohibited
during the Restricted Period from being a passive investor where the Unitholder
owns not more than two percent (2%) of the outstanding capital stock of any
publicly-held company. Notwithstanding the foregoing, this Section 6.7 shall not
apply to the Principal Investors. 6.8. Non-Solicitation. During the Restricted
Period, no Unitholder shall induce any Person in the senior management role at
the Company Group to (i) terminate such employment or (ii) accept employment, or
enter into any consulting arrangement, with any Person other than a member of
the Company Group. 6.9. Statements by the Unitholder. Unless required by
applicable law, rule or regulation or any recognized subpoena power, no
Unitholder (other than the Principal



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat072.jpg]
66 Investors and any former Principal Investor not controlled by a Competitor)
shall at any time make any statement or representation, written or oral, which
such Unitholder (other than the Principal Investors and any former Principal
Investor not controlled by a Competitor) knows or should know will, or which
such Unitholder (other than current or former Principal Investors) knows or
should know is reasonably likely to, impair or adversely affect in any way the
reputation, goodwill, business, customer or supplier relationships, or public
relations of the Company Group, and/or any of their respective partners,
directors, employees or officers; provided that a former Principal Investor
controlled by a Competitor shall not be prohibited from engaging in ordinary
course business activities. In the event that any Unitholder (other than the
Principal Investors and any former Principal Investor not controlled by a
Competitor) becomes legally compelled (by oral questions, interrogatories,
request for information or documents, subpoena, criminal or civil investigative
demand or similar process) to make any such statements or representations, then
prior thereto and to the extent permitted by law, the Unitholder will provide
the LLC with prompt written notice so that the LLC may seek (with such
Unitholder’s cooperation) a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Section 6.9. In the event that such
protective order or other remedy is not obtained, then the applicable Unitholder
will only make such statements or representations which the Unitholder is
advised by counsel are legally required, and will cooperate with the LLC in the
LLC’s efforts to obtain reliable assurance that confidential treatment will be
accorded to any such statements or representations. Notwithstanding the
foregoing, this Section 6.9 shall not apply to the Principal Investors. 6.10.
Publicity. Each Unitholder shall, subject to provisions of this Section 6.10,
consult with and obtain the approval of each of the Principal Investors before
issuing any press release or other public announcement with respect to this
Agreement or the matters contemplated hereby, and no such Unitholder shall issue
or cause to be issued any such press release prior to such consultation and
approval, except to the extent required or appropriate in connection with
applicable law, rule, regulation, governmental body or stock exchange (including
regulatory and self-regulatory bodies), in which case the Unitholder proposing
to issue such press release or make such public announcement shall use
commercially reasonable efforts to consult in good faith with the Principal
Investors to the extent practicable before issuing any such press release or
making any such public announcement and allow the other party reasonable time
(taking into account the circumstances, including exigent circumstances) to
comment on, such release or announcement in advance of such issuance, and the
party will consider such comments in good faith (the “Consultation Rights”). For
the avoidance of doubt, this Section 6.10 shall not prohibit Providence from
issuing any Reports or filing this Agreement with the Securities and Exchange
Commission, or otherwise limit the rights of the Principal Investors to disclose
information to the extent permitted by Section 15.2, in each case, in compliance
with this Section 6.10 (including the Consultation Rights set forth herein) and
Section 15.2.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat073.jpg]
67 6.11. Transactions Between the LLC and the Unitholders. (a) Except as
specifically set forth herein, without the approval of the Board and without
limiting Section 5.1(b)(iv), the LLC shall not, and shall cause its Subsidiaries
not to, directly or indirectly, enter into or commit to enter into any
transaction with any Unitholder or any of its Affiliates, other than (i) this
Agreement and the Advisory Agreement, subject to the provisions herein and
therein regarding amendment, termination or waiver under any such agreements,
(ii) any transaction specifically contemplated by this Agreement, (iii) any
agreements or arrangements with employees of the LLC or its Subsidiaries,
subject to Section 5.1(b)(iv), or (iv) any transaction between the LLC or any of
its Subsidiaries, on the one hand, and an operating business of any of the
Principal Investors or any of their respective Affiliates, on the other hand,
which is on arms’ length terms and in the ordinary course of business.
Notwithstanding any other provision hereof, no Unitholder may purchase, assume,
or otherwise acquire any indebtedness of the LLC or its Subsidiaries (or any
participations related thereto) without receiving the written approval of each
Principal Investor. (b) Except as specifically set forth herein, without the
approval of the Ekbatani Holder and without limiting Section 5.1(b)(iv), the LLC
shall not, and shall cause its Subsidiaries not to, directly or indirectly,
enter into or commit to enter into any agreements or arrangements with the
Principal Investors or any of their respective Affiliates that obligate the LLC
or any of its Subsidiaries to pay any management or other fees or payments of
any kind to the Principal Investors or any of their respective Affiliates, other
than this Agreement and the Advisory Agreement (which Advisory Agreement may not
be amended to alter the aggregate economics contemplated therein following the
date hereof without the prior written consent of the Ekbatani Holder). 6.12.
Initial Public Offering; Registration Rights Agreement. Prior to the
commencement of any initial Public Offering (i), the Board shall form a
committee comprised of one representative of each of the Principal Investors
which shall be responsible for facilitating coordination among the Unitholders
with respect to sell-down activities and (ii) the LLC or its applicable
Subsidiary and the Unitholders shall enter into a Registration Rights Agreement
on customary terms negotiated in good faith by the Principal Investors
consistent with those forth in Exhibit A (the “Registration Rights Agreement”).
6.13. Interests in Providence. Frazier Healthcare Partners (“Frazier Partners”)
shall not, and shall cause its controlled Affiliates not to, without the prior
written consent of Providence, for so long as Mercury Fortuna Buyer, LLC or any
of its Affiliates is a Unitholder, directly or indirectly, acquire ownership
(including as a beneficial owner) of any securities or indebtedness of
Providence Parent or its Subsidiaries, or any options or other rights to acquire
any such ownership from a third party or otherwise, or participate in or
encourage the formation of any group that owns or seeks or offers to acquire
beneficial ownership of any securities or indebtedness of Providence Parent or
its Subsidiaries;



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat074.jpg]
68 provided that (i) Frazier Partners and its Affiliates and their respective
personnel may own up to 1% of such securities or indebtedness in the aggregate
as passive investments and (ii) for the avoidance of doubt, the restrictions set
forth in this Section 6.13 shall not apply, directly or indirectly, to any
equityholders of Mercury Fortuna Buyer, LLC or any of its Affiliates to the
extent that such equityholders are not Affiliated with Frazier Partners. ARTICLE
VII EXCULPATION AND INDEMNIFICATION 7.1. Exculpation. No Manager or Tax Matters
Partner shall be liable to any Officer, Manager, the LLC or to any Unitholder
for any loss suffered by the LLC unless such loss is caused by such Person’s
gross negligence, willful misconduct or violation of law. The Managers and Tax
Matters Partner shall not be liable for errors in judgment or for any acts or
omissions that do not constitute gross negligence, willful misconduct or
violation of law. Any Manager or Tax Matters Partner may consult with counsel
and accountants in respect of LLC affairs, and provided such Person acts in good
faith reliance upon the advice or opinion of such counsel or accountants, such
Person shall not be liable for any loss suffered by the LLC in reliance thereon.
7.2. Right to Indemnification. Subject to the limitations and conditions as
provided in this Article VII, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit, claim, litigation or proceeding, whether civil,
criminal, administrative, arbitrative (hereinafter a “Proceeding”), or any
appeal in such a Proceeding or any inquiry or investigation that could lead to
such a Proceeding, by reason of the fact that he or she, or a Person of whom he
or she is the legal representative, is or was a Unitholder, Manager, Tax Matters
Partner or Officer, or while a Unitholder, Manager, Tax Matters Partner or
Officer is or was serving at the request of the LLC as a manager, director,
officer, partner, venturer, proprietor, trustee, employee, agent or similar
functionary of another foreign or domestic limited liability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise shall be indemnified by the LLC to the fullest
extent permitted by the Delaware Act, as the same exist or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the LLC to provide broader indemnification rights than said
law permitted the LLC to provide prior to such amendment) against losses,
damages, liabilities, claims, demands, judgments, penalties (including excise
and similar taxes and punitive damages), fines, settlements and reasonable
expenses (including attorneys’ fees and costs of investigating the facts related
to such Proceeding and preparing for participation therein) actually incurred by
such Person as a result of, arising out of or in connection with such
Proceeding, and indemnification under this Article VII shall continue as to a
Person who has ceased to serve in the capacity which initially entitled such
Person to indemnity hereunder; provided, however, that such Person shall not be
entitled to indemnification hereunder to the extent



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat075.jpg]
69 that any of the foregoing is determined by a final, nonappealable order of a
court of competent jurisdiction to have been primarily caused by the gross
negligence, bad faith or willful misconduct or criminal activity (evidenced by a
final, nonappealable felony conviction) of such Person. The rights granted
pursuant to this Article VII shall be deemed contract rights, and no amendment,
modification or repeal of this Article VII shall have the effect of limiting or
denying any such rights with respect to actions taken or Proceedings arising
prior to, on or after any such amendment, modification or repeal. It is
expressly acknowledged that the indemnification provided in this Article VII
could involve indemnification for negligence or under theories of strict
liability. 7.3. Advance Payment. Reasonable expenses incurred by a Person of the
type entitled to be indemnified under Section 7.2 who was, is or is threatened
to be made a named defendant or respondent in a Proceeding shall be paid by the
LLC in advance of the final disposition of the Proceeding upon receipt of an
undertaking by or on behalf of such Person to repay promptly such amount if it
shall ultimately be determined that he or she is not entitled to be indemnified
by the LLC. 7.4. Indemnification of Employees and Agents. The LLC, by adoption
of a resolution of the Board, may indemnify and advance expenses to an employee
or agent of the LLC or its Subsidiaries to the same extent and subject to the
same conditions under which it may indemnify and advance expenses to Persons who
are not or were not Managers, Tax Matters Partner or Officers but who are or
were serving at the request of the LLC as a manager, director, officer, partner,
venturer, proprietor, trustee, employee, agent or similar functionary of another
foreign or domestic limited liability company, corporation, partnership, joint
venture, sole proprietorship, trust, employee benefit plan or other enterprise
against any liability asserted against him and incurred by him in such a
capacity or arising out of his or her status as such a Person to the same extent
that it may indemnify and advance expenses to Managers, the Tax Matters Partner
and Officers under this Article VII. 7.5. Appearance as a Witness.
Notwithstanding any other provision of this Article VII, the LLC shall pay or
reimburse reasonable out-of-pocket expenses incurred by a Manager, Tax Matters
Partner or Officer in connection with his or her appearance as a witness or
other participation in a Proceeding at a time when he is not a named defendant
or respondent in the Proceeding. 7.6. Nonexclusivity of Rights. The right to
indemnification and the advancement and payment of expenses conferred in this
Article VII shall not be exclusive of any other right which a Manager, Tax
Matters Partner, Officer or other Person indemnified pursuant to Section 7.2 may
have or hereafter acquire (i) under any law (common or statutory), (ii) under
any provision of the Certificate or this Agreement, (iii) pursuant to the
Advisory Agreement or (iv) by vote of Unitholders or disinterested Managers or
otherwise.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat076.jpg]
70 7.7. Insurance. The LLC shall purchase and maintain insurance in the amount
and of the type customarily obtained for companies comparable to the LLC and its
Subsidiaries, at its expense, to protect itself and any Person who is or was
serving as a Manager, Tax Matters Partner, Officer or agent of the LLC or is or
was serving at the request of the LLC as a manager, director, officer, partner,
venturer, proprietor, trustee, employee, agent or similar functionary of another
foreign or domestic limited liability company, corporation, partnership, joint
venture, sole proprietorship, trust, employee benefit plan or other enterprise
against any expense, liability or loss, whether or not the LLC would have the
power to indemnify such Person against such expense, liability or loss under
this Article VII. 7.8. Savings Clause. If this Article VII or any portion hereof
shall be invalidated on any ground by any court of competent jurisdiction, then
the LLC shall nevertheless indemnify and hold harmless each Manager, Tax Matters
Partner, Officer or any other Person indemnified pursuant to this Article VII as
to costs, charges and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative to the full extent
permitted by any applicable portion of this Article VII that shall not have been
invalidated and to the fullest extent permitted by applicable law. 7.9. Certain
Dealings and Opportunities. Each Unitholder acknowledges and agrees that: (a)
each current or former Principal Investor, their respective Affiliates and their
respective stockholders, directors, officers, controlling Persons, partners,
members, and employees (collectively, the “Investor Group”) (i) have or may have
investments or other business relationships with entities engaged in other
businesses (including those which may compete with the business of the LLC and
any of its Subsidiaries or areas in which the LLC or any of its Subsidiaries may
in the future engage in business) and in related businesses other than through
the LLC or any of its Subsidiaries, (ii) may develop a strategic relationship
with businesses that are or may be competitive with the LLC or any of its
Subsidiaries and (iii) will not be prohibited by virtue of their direct or
indirect investment in the LLC or its Subsidiaries, or their service on the
Board or any Subsidiary’s board of directors (or similar governing body), or for
any other reason, from pursuing and engaging in any such activities; (b) neither
the LLC or any of its Subsidiaries nor any other Unitholder shall have any right
or expectation in or to such other ventures or activities or to the income or
proceeds derived therefrom; and (c) no member of the Investor Group shall be
obligated to present any particular investment or business opportunity to the
LLC or any of its Subsidiaries even if such opportunity is of a character which,
if presented to the LLC, could be undertaken by the LLC or any of its
Subsidiaries, and each member of the Investor Group shall have the right to
undertake any such opportunity for itself for its own account or on behalf of
another or to recommend any such opportunity to other Persons. Each of the LLC
and the Unitholders hereby waives, to the fullest extent permitted by applicable
law, any claims and rights that such Person may otherwise have in connection
with the matters described in this Section 7.9. Notwithstanding anything to the



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat077.jpg]
71 contrary in this Section 7.9, the rights of the Investor Group under this
Section 7.9 shall be subject to the confidentiality obligations set forth in
Section 15.2. ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS 8.1. Records
and Accounting. The LLC shall keep, or cause to be kept, appropriate books and
records with respect to the LLC’s affairs, including all books and records
necessary to provide any information, lists, and copies of documents required to
be provided pursuant to Section 8.3 or pursuant to applicable laws. All matters
concerning (i) the determination of the relative amount of allocations and
distributions among the Unitholders pursuant to Articles III and IV and (ii)
accounting procedures and determinations, and other determinations not
specifically and expressly provided for by the terms of this Agreement, shall be
determined by the Board (subject to Section 5.1(b)(iv)), whose determination
shall be final and conclusive as to all of the Unitholders absent manifest
clerical error. 8.2. Fiscal Year. The fiscal year (the “Fiscal Year”) of the LLC
shall constitute the 12-month period ending on December 31 of each calendar
year, or such other annual accounting period as may be established by the Board;
provided, that the written consent of each of the Principal Investors shall be
required to change the Fiscal Year. The taxable year of the LLC shall be the
same as the Fiscal Year, unless otherwise required by the Code or applicable tax
law. 8.3. Tax Information. The LLC shall use commercially reasonable efforts to
deliver or cause to be delivered, within 75 days after the end of each Fiscal
Year, to each Person who was a Unitholder at any time during such Fiscal Year
all information necessary for the preparation of such Person’s United States
federal and state income tax returns. 8.4. Transmission of Communications. Each
Person that owns or controls Units on behalf of, or for the benefit of, another
Person or Persons shall be responsible for conveying any report, notice, or
other communication received from the Board to such other Person or Persons.
8.5. LLC Funds. The Board and Officers may not commingle the LLC’s funds with
the funds of any Unitholder or Manager. ARTICLE IX TAXES 9.1. Tax Returns. The
LLC shall prepare and file all necessary federal and state income tax returns,
including making the elections described in Section 9.2. Each



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat078.jpg]
72 Unitholder shall furnish to the LLC all pertinent information in its
possession relating to LLC operations that is necessary to enable the LLC’s
income tax returns to be prepared and filed. No later than 30 days prior to the
due date (including valid extensions) for filing IRS Form 1065 with respect to
the LLC, the LLC shall furnish to each Principal Investor a draft copy of such
Form 1065 and such Principal Investor’s associated Schedule K-1 (collectively,
the “Draft Tax Forms”). No later than 10 Business Days after receipt of such
Draft Tax Forms, each Principal Investor shall notify the LLC whether it
approves such Draft Tax Forms. If any Principal Investor does not so approve, it
shall attempt to resolve any disagreement with the other Principal Investor. If
no such resolution is reached by the due date (including valid extensions) for
filing Form 1065 and associated Schedules K-1, the LLC shall file such form and
schedules in the manner approved by the Principal Investor with the largest
number of Units as of such date, but the other Principal Investor shall not be
required to report on its own tax returns in a manner consistent with such filed
Form 1065 and Schedules K-1. Except as otherwise provided in this Section 9.1,
all Unitholders agree not to take any position on any of their tax returns that
are inconsistent with the positions taken in the LLC’s filed income tax returns.
9.2. Tax Elections. Subject to the Subscription Agreement, Section 2.9 and
Section 5.1(b)(iv), the Tax Matters Partner (as defined below) shall make any
election on behalf of the LLC that the Tax Matters Partner deems appropriate in
its reasonable discretion. Notwithstanding the preceding sentence, the Tax
Matters Partner shall make a Code Section 754 election upon the request of any
Investor in connection with a Transfer of Units in compliance with Article X
below. 9.3. Tax Matters Partner. Frazier (or an Affiliate so designated by
Frazier) shall be the partnership representative of the LLC, in accordance with
Section 6223 of the Code, and the tax matters partner of the LLC pursuant to
Section 6231(a)(7) of the Code as in effect before the enactment of the
Bipartisan Budget Act of 2015 (and, in each case, any similar provision under
any state or local tax laws) (the “Tax Matters Partner”). The Tax Matters
Partner shall cause the LLC to elect the application of Section 6226 of the Code
with respect to any Imputed Underpayment Amount; provided, that the procedures
set forth in applicable Treasury Regulations or other guidance under applicable
Tax law shall permit Frazier to push any reporting or other obligation under
Section 6226 of the Code through any upper tier partnerships that hold a direct
or indirect interest in Frazier to the direct and indirect equityholders in
Frazier, in each case, without Frazier or such equityholders incurring material
additional Taxes, costs or expenses; provided, further, that if the requirements
set forth in the immediately preceding proviso are not satisfied, the LLC shall
pay any Imputed Underpayment Amount in accordance with Sections 6225(a) and 6232
of the Code, unless Frazier and Providence agree to use an alternative approach
permitted under the Code and applicable Treasury Regulations. Each Unitholder
hereby agrees (i) to take such actions as may be required to effect Frazier’s
(or an Affiliate so designated by Frazier) designation as the Tax Matters
Partner and (ii) to cooperate to provide any information or take such other
actions as may be reasonably requested by the



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat079.jpg]
73 Tax Matters Partner in order to determine whether any Imputed Underpayment
Amount may be modified pursuant to Section 6225(c) of the Code. A Unitholder’s
obligation to comply with this Section 9.3 shall survive the transfer,
assignment or liquidation of such Unitholder’s interest in the LLC.
Notwithstanding the foregoing, for so long as Providence and its Affiliates own
at least twenty percent (20%) of Providence’s Closing Equity, the Tax Matters
Partner shall not (x) settle a Tax controversy that could reasonably be expected
to have a material adverse effect on Providence or its Affiliates without
Providence’s written consent, which consent shall not be unreasonably withheld,
conditioned or delayed or (y) choose a litigation forum other than the United
States Tax Court for a federal Tax proceeding (where a choice for a federal Tax
proceeding is available to the LLC and the choices include such forum). The Tax
Matters Partner shall keep Providence informed of all material Tax issues
arising in connection with a Tax proceeding affecting the LLC and shall permit
Providence to participate, at its own expense, in all Tax proceedings with
respect to the LLC which could reasonably be expected to adversely affect
Providence’s or its Affiliates’ Tax liability, including audits, administrative
appeals and judicial proceedings. ARTICLE X TRANSFERS 10.1. Transfers by
Unitholders. (a) No Unitholder shall Transfer any Units except in compliance
with this Article X. Except for Transfers to Permitted Transferees or Transfers
pursuant to Sections 10.4 (solely as a Tag-Along Unitholder), 10.6 (subject to
Section 5.1(b)(iv)) or to the LLC or a Subsidiary thereof pursuant to Sections
3.10, 3.11, or 3.12, no Unitholder shall Transfer, or offer or agree to
Transfer, all or any part of any interest in such Person’s Units without the
prior written consent of the Board and the Principal Investors, which consent
may be withheld in the Board’s or either Principal Investor’s sole discretion,
as applicable. With the Board and the Principal Investors’ consent, a Unitholder
may Transfer all or any part of such Unitholders’ Units, subject to compliance
with this Agreement (including Section 10.1(c) and Section 10.4). (b)
Notwithstanding the foregoing, (x) each current or former Principal Investor may
Transfer all or any part of any interest in such Principal Investor’s Units
without the consent of the Board or the other current Principal Investor (if
any) following the earlier of (i) an initial Public Offering and (ii) the third
(3rd) anniversary of the Effective Date, subject, in each case, to compliance
with this Agreement (including Sections 10.1(c), 10.4, 10.5 and 10.7), and
applicable securities laws and (y) each Unitholder (other than the current and
former Principal Investors) may (subject to compliance with this Agreement
(including Sections 10.1(c) and 10.7) and the Registration Rights Agreement),
following the initial Public Offering, Transfer such Unitholder’s Units, but
only to the extent such Transfer would not result in the Relative Ownership
Percentage of such Unitholder



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat080.jpg]
74 immediately following such Transfer being less than the Relative Ownership
Percentage of the Principal Investors immediately following such Transfer. (c)
Each transferee of Units or other interest in the LLC shall, as a condition
precedent to such Transfer, execute a counterpart to this Agreement pursuant to
which such transferee shall agree to be bound by the provisions of this
Agreement and comply with Section 11.2. (d) Any Imputed Underpayment Amount that
is properly allocable to a transferor of an interest, as reasonably determined
by the Board, shall be treated as a Withholding Payment with respect to the
applicable transferee in accordance with Section 4.6(f). Furthermore, as a
condition to any Transfer, each transferor shall be required to agree (i) to
continue to comply with the provisions of Section 9.3 notwithstanding such
Transfer and (ii) to indemnify and hold harmless the LLC and the Board from and
against any and all liability with respect to the transferee’s Withholding
Payments resulting from Imputed Underpayment Amounts attributable to the
transferor to the extent that the transferee fails to do so. (e) As a condition
to any Transfer, (A) if the transferor of Units who proposes to Transfer such
Units (or if such transferor is a disregarded entity for U.S. federal income tax
purposes, the first direct or indirect beneficial owner of such transferor that
is not a disregarded entity (the “Transferor’s Owner”)) is a “United States
person” as defined in Section 7701(a)(30) of the Code, then such transferor (or
Transferor’s Owner, if applicable) shall complete and provide to both of the
transferee and the LLC, a duly executed affidavit in the form provided to such
transferor by the LLC, certifying, under penalty of perjury, that the transferor
(or Transferor’s Owner, if applicable) is not a foreign person, nonresident
alien, foreign corporation, foreign partnership, foreign trust, or foreign
estate (as such terms are defined under the Code and applicable United States
Treasury Regulations) and the transferor’s (or Transferor’s Owner’s, if
applicable) United States taxpayer identification number, or (B) if the
transferor of Units who proposes to Transfer such Units (or if such transferor
is a disregarded entity for U.S. federal income tax purposes, the Transferor’s
Owner) is not “United States person” as defined in Section 7701(a)(30) of the
Code, then such transferor and transferee shall jointly provide to the LLC
written proof reasonably satisfactory to the Board that any applicable
withholding tax that may be imposed on such Transfer (including pursuant to
Sections 864 and 1446 of the Code) and any related tax returns or forms that are
required to be filed, have been, or will be, timely paid and filed, as
applicable. 10.2. Effect of Assignment. (a) Subject to Section 10.1, any
Unitholder who shall assign any Units or other interest in the LLC shall cease
to be a Unitholder of the LLC with respect to such Units or other interest and
shall no longer have any rights or privileges of a Unitholder with respect to
such Units or other interest.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat081.jpg]
75 (b) Subject to Section 10.1, any Person who acquires in any manner whatsoever
any Units or other interest in the LLC, irrespective of whether such Person has
accepted and adopted in writing the terms and provisions of this Agreement,
shall be deemed by the acceptance of the benefits of the acquisition thereof to
have agreed to be subject to and bound by all of the terms and conditions of
this Agreement that any transferor of such Units or other interest in the LLC
was subject to or by which such transferor was bound (it being understood that
such transferee may no longer be eligible for certain rights or privileges with
respect to such Units or other interest that, pursuant to the terms hereof, the
transferor had by reason of the transferor’s status as a Principal Investor,
subject to Section 10.7 or as otherwise expressly provided in this Agreement).
10.3. Restrictions on Transfer. (a) In order to permit the LLC to qualify for
the benefit of a “safe harbor” under Code Section 7704, notwithstanding anything
to the contrary in this Agreement, no Transfer of any Unit or economic interest
shall be permitted or recognized by the LLC or the Board (within the meaning of
Treasury Regulation Section 1.7704-1(d)) if and to the extent that such Transfer
would cause the LLC to have more than 100 partners (within the meaning of
Treasury Regulation Section 1.7704-1(h), including the look- through rule in
Treasury Regulation Section 1.7704-1(h)(3)). (b) Notwithstanding anything herein
to the contrary, except with the consent of the Principal Investors, no
Unitholder shall Transfer any Units to any Competitor or strategic investor
unless such Transfer is made (i) pursuant to an Approved Sale in accordance with
Section 10.6 or (ii) to the public pursuant to (x) a Public Offering, or (y)
following a Public Offering, pursuant to Rule 144, in either case of (x) or (y),
in a market transaction and not a privately negotiated block trade. 10.4.
Participation Rights. (a) Prior to an initial Public Offering, at least thirty
(30) days prior to any sale or Transfer of Units by either Principal Investor
(including any Transfer of Units to the LLC or any of its Subsidiaries (whether
by redemption, repurchase or otherwise)) (the “Tag-Along Seller”), the Tag-Along
Seller shall deliver a written notice (the “Tag- Along Notice”) to the other
Unitholders (the “Tag-Along Unitholders”) specifying in reasonable detail the
identity of the prospective transferee(s) and the terms and conditions of the
sale, including the number of Units to be sold and the cash price therefor (the
“Tag- Along Offer”). The Tag-Along Unitholders may elect to participate in the
contemplated sale by delivering written notice (a “Tag-Along Response Notice”)
to the Tag-Along Seller within ten (10) days after delivery of the Tag-Along
Notice. If any Tag-Along Unitholders have elected to participate in such sale,
the Tag-Along Seller and such Tag-Along Unitholders will be entitled to sell in
the contemplated Tag-Along Offer, at the same price and on the same terms, a
number of Units to be sold equal to the product of (A) such Person’s Tag-Along
Pro Rata Percentage multiplied by (B) the number of Units to be sold



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat082.jpg]
76 in the contemplated sale. If at the termination of such thirty (30)-day
period any Unitholder shall not have elected to participate in the Tag-Along
Offer, such Unitholder will be deemed to have waived its rights under this
Section 10.4 with respect to such Tag-Along Offer. Each Tag-Along Unitholder’s
right to participate in such Tag-Along Offer shall be conditioned upon (i) the
consummation of the transactions contemplated in the Tag-Along Notice with the
prospective transferee(s) named therein, (ii) each Tag-Along Unitholder’s
execution and delivery of all transfer agreements and other related documents as
the Tag- Along Seller is required to execute and deliver in connection with such
sale (including by making therein representations and warranties as to (x) such
Tag-Along Unitholder’s ownership of his, her or its Units to be sold free and
clear of all Liens (other than any imposed by this Agreement), (y) such
Tag-Along Unitholder’s power and authority to effect such sale and certificate,
if any, representing the applicable Units (together with an executed stock (or
similar) power or other conveyance document) and (z) such matters pertaining to
compliance with securities laws as the prospective transferee(s) may reasonably
require) and (iii) any Tag-Along Unitholder shall not be liable for the
inaccuracy of any representation or warranty made by any other person (unless
such representation is made jointly with such other person) in connection with
the Tag-Along Offer; provided that each Tag-Along Unitholder shall (a) be
required (i) to bear his, her or its proportionate share of any escrows,
holdbacks or adjustments in purchase price and any transaction expenses and (ii)
to make such customary representations, warranties and covenants and enter into
such agreements as are customary for transactions of the nature of the Tag-Along
Offer, in each case on terms no less favorable to the Tag-Along Unitholders than
those disclosed in the Tag-Along Notice and (b) benefit from all of the same
provisions of the definitive agreements as the Tag-Along Seller, it being
understood that any liability of any Tag-Along Unitholder for indemnification or
similar post-closing obligations shall not exceed a proportional share of any
such liability based on such Tag- Along Unitholder’s share of the aggregate
consideration in the Tag-Along Offer. Notwithstanding anything in this Section
10.4 to the contrary, no Tag-Along Unitholder (other than the Management
Unitholders) shall be required to execute or enter into a non- compete,
non-solicitation or other similar restrictive covenant of any kind in connection
with such Tag-Along Offer other than a customary covenant (with customary and
reasonable carveouts consistent with those contained in this Agreement) with
respect to the protection of confidential or proprietary information; provided,
however, notwithstanding the foregoing, in no event shall the Rollover Holders
be obligated to enter a non-compete, non-solicitation or other similar
restrictive covenant of any kind in connection with such Tag-Along Offer that
contains terms that are more restrictive than those set forth in the Restrictive
Covenant Agreements. (b) The Tag-Along Seller will use commercially reasonable
efforts to obtain the agreement of the prospective transferee(s) to the
participation of the Tag-Along Unitholders in any contemplated Tag-Along Offer,
and the Tag-Along Seller will not sell any of its Units to the prospective
transferee(s) unless (i) the prospective transferee(s) allow the participation
of the Tag-Along Unitholders or (ii) the Tag-Along Seller purchases the



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat083.jpg]
77 number of Units from the Tag-Along Unitholders that the Tag-Along Unitholders
would have been entitled to sell pursuant to Section 10.4(b)(i) for the amount
of consideration per Unit to be paid to the Tag-Along Seller by the prospective
transferee(s). (c) Notwithstanding anything to the contrary in any other
provision of this Agreement, this Section 10.4 shall not apply to (i) any
Transfer of Units held by either Principal Investor to or among its Affiliates
(excluding, for the avoidance of doubt, any member of the Company Group), (ii)
any Transfer pursuant to Section 10.6 or (iii) any Transfer in connection with a
Public Offering. (d) The restrictions contained in this Agreement will continue
to be applicable to the Units after any Transfer of such Units to transferee(s)
pursuant to this Section 10.4 and, as a condition precedent to any such
Transfer, the transferee(s) of such Units must agree in writing, in form and
substance reasonably satisfactory to the LLC, to be bound by the provisions of
this Agreement. (e) Notwithstanding anything contained in this Section 10.4,
there shall be no liability on the part of the Tag-Along Seller to the Tag-Along
Unitholders (other than the obligation to return any limited powers-of-attorney
(and all copies thereof) together with all certificates (if any) evidencing
Units, as the case may be, received by the Tag- Along Seller) if the sale of
Units pursuant to a Tag-Along Offer under this Section 10.4 is not consummated
for whatever reason. Whether to effect a sale of Units pursuant to this Section
10.4 by the Tag-Along Seller is in the sole discretion of the Tag-Along Seller.
(f) Notwithstanding the requirements of this Section 10.4, the Tag- Along Seller
may Transfer Units at any time without complying with the requirements of
Section 10.4(a) so long as such Transfer is solely for cash and the Tag-Along
Seller deposits into escrow with an independent third party at the time of sale
that amount of the consideration received in the sale equal to the “Tag-Along
Escrow Amount.” The “Tag- Along Escrow Amount” shall equal that amount of
consideration that all the Tag-Along Unitholders would have been entitled to
receive if all such Tag-Along Unitholders had the opportunity to participate in
the sale and to sell all of the Units which they would have been entitled to
include in the sale, determined as if each such Tag-Along Unitholder (i)
delivered a Tag-Along Response Notice to the Tag-Along Seller in the time period
set forth in Section 10.4(a) and (ii) proposed to include all of its Units which
it would have been entitled to include in the sale. No later than the date of
the sale, the Tag-Along Seller shall notify the LLC in writing of the proposed
sale. Such notice (the “Tag-Along Escrow Notice”) shall set forth the
information required in the Tag-Along Notice, and in addition, such notice shall
state the name of the escrow agent and the account number of the escrow account.
The LLC shall promptly, and in any event within ten days of the date the LLC
delivered or caused to be delivered, the Tag-Along Escrow Notice, deliver or
cause to be delivered the Tag- Along Escrow Notice to each applicable Tag-Along
Unitholder.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat084.jpg]
78 A Tag-Along Unitholder may exercise the tag-along right described in this
Section 10.4(f) by delivery to the Tag-Along Seller within 10 days of the date
the LLC delivered or caused to be delivered the Tag-Along Escrow Notice, of (i)
a written notice specifying the number of Units it proposes and is entitled to
sell (which such number shall not exceed such Tag-Along Unitholder’s pro rata
share determined as provided in the first paragraph of this Section 10.4(f)),
and (ii) the certificates representing such securities, if any, with transfer
powers duly endorsed in blank. Promptly after the expiration of the thirtieth
(30th) day after the LLC has delivered or caused to be delivered the Tag-Along
Escrow Notice, (i) the Tag-Along Seller shall purchase that number of Units as
the Tag-Along Seller would have been required to include in the sale had the
Tag-Along Seller complied with the provisions of Section 10.4(a), (ii) the LLC
shall cause to be released from the escrow to the Tag-Along Unitholders from
whom the Tag-Along Seller purchases Units pursuant to clause (i) of this
paragraph the applicable amount of consideration due to such Tag-Along
Unitholders together with any interest thereon, if any, and (iii) all remaining
funds and other consideration held in escrow shall be released to the Tag-Along
Seller. (g) The provisions of this Section 10.4 shall terminate upon the
consummation of an initial Public Offering. (h) In the event any Principal
Investor sell less than 100% of their LLC Interests in the LLC pursuant to this
Section 10.4, joining “pro rata in such sale” (or similar phrases) shall be
based on (i) relative Common Units and (ii) after giving effect to any vesting,
forfeiture or retention of Value Units in accordance with the provisions of this
Agreement as of the date of such sale, the vested Value Units of participating
Other Unitholders (with applicable adjustments made for Benchmark Amounts and
other appropriate provisions of this Agreement). 10.5. First Negotiation Rights.
Subject to Sections 10.2, 10.3 and 10.4 (each of which shall continue to apply
to Transfers pursuant to this Section 10.5), prior to an initial Public
Offering, a Principal Investor desiring to Transfer any Units (other than to a
Permitted Transferee, in connection with an initial Public Offering or in
connection with a Tag-Along Sale or a Drag-Along Sale, in each case, pursuant to
the terms of this Agreement and the Registration Rights Agreement) (such
Principal Investor, the “Transferring Unitholder”) shall give written notice
(the “Negotiation Notice”) to the other Principal Investor. The delivery of a
Negotiation Notice shall begin a 180-day period during which (i) the
Transferring Unitholder shall not conduct negotiations or discussions concerning
the contemplated Transfer with any prospective transferees (other than the LLC
or the other Principal Investor) and (ii) the Transferring Unitholder, the LLC
and the other Principal Investor (the “Negotiation Parties”) will negotiate in
good faith for the Transfer to one or more of the Negotiation Parties of any or
all Units held by the Transferring Unitholder. If by the expiration of such
180-day period no such Transfer to one or more of the Negotiation Parties has
been negotiated (unless the Transferring Unitholder has otherwise agreed, at its



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat085.jpg]
79 election, in writing), then during the 180-day period following expiration of
such 180-day period, the Transferring Unitholder may Transfer its Units to any
third party at any price subject to the terms and conditions of this Agreement
(including, for the avoidance of doubt, Sections 10.2, 10.3, 10.4 and 10.6), but
without needing to provide any additional Negotiation Notice. 10.6. Drag-Along
Rights. (a) In connection with an Approved Sale, the Principal Investors (or if
such Approved Sale is approved by one Principal Investor, such Principal
Investor) may elect to require all other Unitholders to vote all Units then held
by such Unitholders in favor of such Approved Sale and to Transfer all or a
portion of such Unitholder’s Units in connection with such Approved Sale. In
such case, each Unitholder shall vote for, consent to and raise no objections
against such Approved Sale. If the Approved Sale is structured as a (i) merger
or consolidation, each Unitholder shall waive any dissenters’ rights, appraisal
rights or similar rights in connection with such merger or consolidation or (ii)
sale of Units, each Unitholder shall agree to sell all of such Unitholder’s
Units or rights to acquire Units on the terms and conditions approved by the
Principal Investors (or if such Approved Sale is approved by one Principal
Investor, such Principal Investor), subject to this Section 10.6. Each
Unitholder shall be obligated to fully participate in an Approved Sale (on a pro
rata basis to the extent that not all of the LLC’s Units are being transferred
in the Approved Sale), and shall be required to exercise all warrants, rights
and options, and convert all convertible securities to the extent required by
the Principal Investors (or if such Approved Sale is approved by one Principal
Investor, such Principal Investor). (b) In the event of an Approved Sale: (i)
each Unitholder shall, within fifteen (15) days following written request from
the LLC, deliver to the LLC certificates or other instruments evidencing all
Units held by such Unitholder, duly endorsed, together with all other documents
required to be executed in connection with such Approved Sale or, if such
delivery is not permitted by applicable law, an unconditional agreement to
deliver such Units pursuant to this Section 10.6(b) at the closing for such
Approved Sale against delivery to such Unitholder of the consideration therefor;
(ii) each Unitholder shall receive in exchange for each Unit held by such
Unitholder the same portion of the aggregate consideration from such sale or
exchange as each other Unitholder receives in respect of each of its Units and,
if the consideration from such sale or exchange is in the form of securities,
then each Unitholder shall be entitled to receive the same form of securities
and the same amount of securities per Unit as each other Unitholder and if any
Unitholders are given an option as to the form and amount of securities to be
received, each Unitholder shall be given the same option;



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat086.jpg]
80 (iii) each Unitholder shall be obligated to join on a pro rata basis (but not
on a joint and several basis), based on such Unitholder’s share of the aggregate
proceeds paid in such Approved Sale, in any escrow, holdback, indemnification or
other obligations that the LLC agrees to provide in connection with such
Approved Sale (other than any such obligations that relate specifically to a
particular Unitholder such as indemnification with respect to representations
and warranties given by such Unitholder regarding such Unitholder’s title to and
ownership of equity); provided that the indemnification obligation of each
Unitholder shall be limited to the amount of the aggregate proceeds received by
such Unitholder in the Approved Sale; (iv) each Unitholder shall make
representations and warranties as to its title to or ownership of the Units
being sold by such Unitholder in the proposed sale and such Unitholder’s
authority, power and right to enter into and consummate such transaction without
violating its applicable organizational documents or any other agreement or
legal requirement and other customary representations and warranties with
respect to matters particular to such Unitholder (including as to its due
organization and good standing under the laws of its jurisdiction of formation),
(v) no Unitholder shall be required to make any other representations and
warranties (other than as described in the foregoing clause (iv)), including
representations and warranties concerning any other Unitholder, the LLC, its
Subsidiaries or the business of the LLC or its Subsidiaries, (vi) no Unitholder
(other than the Management Unitholders) shall be required to execute or enter
into a non-compete, non-solicitation or other similar restrictive covenant of
any kind in connection with such Transfer other than a customary covenant (with
customary and reasonable carveouts consistent with those contained in this
Agreement) with respect to the protection of confidential or proprietary
information; provided, however, notwithstanding the foregoing, in no event shall
the Rollover Holders be obligated to enter a non-compete, non-solicitation or
other similar restrictive covenant of any kind in connection with such Transfer
that contains terms that are more restrictive than those set forth in the
Restrictive Covenant Agreements. (vii) each Unitholder agrees to cooperate and
to take all reasonably necessary or desirable actions required by the LLC in
connection with the consummation of an Approved Sale, including the execution of
the sale agreement, stock (or similar) powers and any other appropriate related
document. (c) If the LLC or any Unitholder enters into a negotiation or
transaction for which Rule 506 (or any similar rule then in effect) promulgated
by the Securities and Exchange Commission may be available with respect to such
negotiation or transaction (including a merger, consolidation or other
reorganization), the Unitholders (other than those qualifying as “Accredited
Investors”) will, at the request of the LLC, appoint a purchaser representative
(as such term is defined in Rule 501) reasonably acceptable to the



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat087.jpg]
81 LLC. If any Unitholder appoint a purchaser representative designated by the
LLC, the LLC will pay the fees of such purchaser representative, but if any
Unitholder declines to appoint the purchaser representative designated by the
LLC, such Unitholder will, if required, appoint another purchaser
representative, and such Unitholder will be responsible for the fees of the
purchaser representative so appointed. (d) Unitholders who are obligated to
participate in the Approved Sale will bear their pro rata share of the costs of
any sale pursuant to an Approved Sale to the extent such costs are incurred for
the benefit of all Unitholders and are not otherwise paid by the LLC or the
acquiring party. For purposes of this Section 10.6(d), costs incurred in
exercising reasonable efforts to take all actions in connection with the
consummation of an Approved Sale in accordance with Section 10.6(a) shall be
deemed to be for the benefit of all Unitholders. For the avoidance of doubt,
costs incurred by a Unitholder on such Unitholder’s own behalf will not be
considered costs of the transaction. (e) Notwithstanding anything contained in
this Section 10.6, there shall be no liability on the part of the LLC, the Board
or the Unitholders to any other Unitholder (other than the obligation to return
any certificates or other applicable instruments representing such Unitholder’s
Units received by the LLC) if the transfer of the Unitholder’s Units pursuant to
this Section 10.6 is not consummated for whatever reason. Subject to Section
10.6(a), whether to effect a transfer of Units pursuant to this Section 10.6 is
in the sole discretion of the Principal Investors. (f) In the event any
Principal Investor sell less than 100% of their LLC Interests in the LLC
pursuant to this Section 10.6, joining “pro rata in such sale” (or similar
phrases) shall be based on (i) relative Common Units and (ii) after giving
effect to any vesting, forfeiture or retention of Value Units in accordance with
the provisions of this Agreement as of the date of such sale, the vested Value
Units of participating Other Unitholders (with applicable adjustments made for
Benchmark Amounts and other appropriate provisions of this Agreement). 10.7.
Transfer of Consent and Designation Rights. Each Principal Investor may transfer
its rights to (i) consent to the actions listed in Section 5.1(b)(iv) and
Section 6.11 and (ii) designate Managers under Section 5.2 to a Transferee
pursuant to a Transfer in accordance with this Article X only if (x) such
Transferee is a Permitted Transferee or (y) such Transfer is occurring on or
after the third (3rd) anniversary of the Effective Date and such Transferee is
reasonably acceptable to the other Principal Investor and agrees to the terms of
this Agreement; provided, that (1) with respect to the rights to consent to the
actions listed in Section 5.1(b)(iv)(A) – (D) (and clauses (T) and (U) to the
extent applicable), such rights shall transfer only if the Principal Investor
transfers at least twenty percent (20%) of such Principal Investor’s Closing
Equity to the Transferee, (2) with respect to the rights to consent to the
actions listed in Section 5.1(b)(iv) (E) – (S) (and clauses (T) and (U) to the
extent applicable), such rights shall transfer only if the Principal Investor
transfers at least fifty percent (50%) of such Principal Investor’s Closing
Equity



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat088.jpg]
82 to the Transferee and (3) with respect to the rights to designate Managers
under Section 5.2, such rights shall transfer in proportion to the number of
Units transferred by the Principal Investor (e.g., if a Principal Investor
transfers thirty-three percent (33%) of its Units and immediately prior to such
transfer such Principal Investor had the right to appoint three (3) Managers,
the right to appoint one (1) Manager would transfer to the Transferee) and only
if and to the extent such Transfer would result in the loss of a Board designee
pursuant to Section 5.2.(a)(viii); provided, that in no circumstance shall the
Transferee and Transferor have the right to designate a greater number of
Managers following the transfer than the Transferee had the right to designate
immediately prior to such transfer. Any such Transferee shall be subject to the
applicable provisions hereof with respect to the loss and transferability of
such rights, mutatis mutandis. 10.8. Void Transfers. Any Transfer by any
Unitholder of any Units or other interest in the LLC in contravention of this
Agreement or which would cause the LLC to not be treated as a partnership for
U.S. federal income tax purposes shall be void and ineffectual and shall not
bind or be recognized by the LLC or any other party. No purported assignee shall
have any right to any profits, losses or distributions of the LLC. 10.9.
Legends. In addition to any other legend that may be required, each certificate,
if any, representing Units shall bear a legend in substantially the following
form: “THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION UNDER THE ACT COVERING THE TRANSFER, ASSIGNMENT, PLEDGE
OR SALE, OR AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER, THAT REGISTRATION
UNDER THE ACT IS NOT REQUIRED. THIS SECURITY IS ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE SECOND AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT, DATED AS OF FEBRUARY 16, 2018, COPIES OF WHICH MAY
BE OBTAINED UPON REQUEST FROM THE LLC OR ANY SUCCESSOR THERETO.” ARTICLE XI
ADMISSION OF UNITHOLDERS 11.1. Substituted Unitholders. In connection with the
Transfer of an LLC Interest of a Unitholder permitted under the terms of this
Agreement, the transferee shall become a Substituted Unitholder with respect to
the transferred LLC Interest on the effective date of such Transfer, which
effective date shall not be earlier than the date of



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat089.jpg]
83 compliance with or waiver of the conditions to such Transfer (unless one of
the conditions to such Transfer is that Board or Unitholder consent is required
for the admission of such transferee, in which case such consent must first be
obtained), including executing a counterpart of, and become a party to, this
Agreement in form and substance reasonably acceptable to the Board, whereupon
such admission shall be shown on the books and records of the LLC. 11.2.
Additional Unitholders. A Person may be admitted to the LLC as an Additional
Unitholder only as contemplated under, and in compliance with, the terms of this
Agreement, including furnishing to the Board (a) a letter of acceptance, in form
satisfactory to the Board, of all the terms and conditions of this Agreement,
including the power of attorney granted in Section 15.1, and (b) such other
documents or instruments as may be necessary or appropriate to effect such
Person’s admission as a Unitholder. Such admission shall become effective on the
date on which the Board determines in its sole discretion that such conditions
have been satisfied and when any such admission is shown on the books and
records of the LLC. Thereafter, an Officer authorized by the Board shall amend
Schedule A without the further vote, act or consent of any other Person to
reflect such new Person as a Unitholder and shall make available for review a
copy of such amended Schedule A to each Unitholder. 11.3. Optionholders. Except
as set forth in this Agreement, no Person that holds securities (including
options, warrants, or rights) exercisable, exchangeable, or convertible into
Units shall have any rights with respect to such Units until such Person is
actually issued Units upon such exercise, exchange, or conversion and, if such
Person is not then a Unitholder, is admitted as a Unitholder pursuant to Section
11.2. ARTICLE XII WITHDRAWAL AND RESIGNATION OF UNITHOLDERS 12.1. Withdrawal and
Resignation of Unitholders. No Unitholder shall have the power or right to
withdraw or otherwise resign or be expelled from the LLC prior to the
dissolution and winding up of the LLC pursuant to Article XIII, except as
otherwise expressly permitted by this Agreement or any of the other agreements
contemplated hereby. Notwithstanding that payment on account of a withdrawal may
be made after the effective time of such withdrawal, any completely withdrawing
Unitholder will not be considered a Unitholder for any purpose after the
effective time of such complete withdrawal, and, in the case of a partial
withdrawal, such Unitholder’s Capital Account (and corresponding voting and
other rights) shall be reduced for all other purposes hereunder upon the
effective time of such partial withdrawal. 12.2. Withdrawal of a Unitholder. No
Unitholder shall have the power or right to withdraw or otherwise resign from
the LLC except (i) as otherwise expressly permitted by this Agreement, or (ii)
simultaneous with the Transfer of all of a Unitholder’s Units in



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat090.jpg]
84 a Transfer permitted by this Agreement and, if such Transfer is to a Person
that is not a Unitholder, the admission of such Person as a Unitholder pursuant
to Section 11.1. ARTICLE XIII DISSOLUTION AND LIQUIDATION 13.1. Dissolution. The
LLC shall not be dissolved by the admission of Additional Unitholders or
Substituted Unitholders, or by the death, retirement, expulsion, bankruptcy or
dissolution of a Unitholder. The LLC shall dissolve, and its affairs shall be
wound up upon the first to occur of the following: (a) at any time by decision
of each of the Principal Investors; or (b) the entry of a decree of judicial
dissolution of the LLC under Section 18-802 of the Delaware Act. Except as
otherwise set forth in this Article XIII, the LLC is intended to have perpetual
existence. An Event of Withdrawal shall not cause a dissolution of the LLC and
the LLC shall continue in existence subject to the terms and conditions of this
Agreement. 13.2. Liquidation and Termination. (a) On dissolution of the LLC, the
Board shall act as liquidator or may appoint one or more representatives or
Unitholders as liquidator. The liquidators shall proceed diligently to wind up
the affairs of the LLC, sell all or any portion of the LLC assets for cash or
cash equivalents as they deem appropriate, and make final distributions as
provided herein and in the Delaware Act. The costs of liquidation shall be borne
as an LLC expense. In connection with any such liquidation or dissolution,
before making any distribution to Unitholders under Article IV above, the LLC
shall purchase an extended reporting period “tail” insurance policy covering the
matters described in Section 7.7 for the six-year period commencing on the date
of dissolution or liquidation. Until final distribution, the liquidators shall
continue to operate the LLC properties with all of the power and authority of
the Board. The liquidators shall pay, satisfy, or discharge from LLC funds all
of the debts, liabilities, and obligations of the LLC (including all expenses
incurred in liquidation) or otherwise make adequate provision for payment and
discharge thereof (including the establishment of a cash fund for contingent
liabilities in such amount and for such term as the liquidators may reasonably
determine) and shall promptly distribute the remaining assets to the holders of
Units in accordance with Section 4.1(a). Any non-cash assets will first be
written up or down to their Fair Market Value, thus creating Profit or Loss (if
any), which shall be allocated in accordance with Sections 4.2 and 4.3. In
making such distributions, the liquidators shall allocate each type of asset
(i.e., cash, cash equivalents, securities, etc.) among the Unitholders ratably
based upon the aggregate amounts to be distributed with respect to the Units
held by each such holder.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat091.jpg]
85 Any such distributions in kind shall be subject to (x) such conditions
relating to the disposition and management of such assets as the liquidators
deem reasonable and equitable and (y) the terms and conditions of any agreement
governing such assets (or the operation thereof or the holders thereof) at such
time. The distribution of cash and/or property to a Unitholder in accordance
with the provisions of this Section 13.2 constitutes a complete return to the
Unitholder of its Capital Contributions and a complete distribution to the
Unitholder of its interest in the LLC and all the LLC’s property and constitutes
a compromise to which all Unitholders have consented within the meaning of the
Delaware Act. To the extent that a Unitholder returns funds to the LLC, it has
no claim against any other Unitholder for those funds. (b) Neither the purchase
nor redemption by the LLC of any Units in any manner permitted by the
Certificate or any amendment thereof or this Agreement, if any, nor the merger
or consolidation of the LLC with or into any other business entity (as defined
in the Delaware Act), nor the conversion of the LLC into a corporation under
Delaware (or other state) law, nor a sale, exchange, conveyance, transfer or
lease of all or substantially all of the LLC’s assets shall be deemed to be a
liquidation, dissolution or winding up of the LLC for the purposes of this
Section 13.2. 13.3. Cancellation of Certificate. On completion of the
distribution of LLC assets as provided herein, the LLC shall be terminated (and
the LLC shall not be terminated prior to such time), and the Board (or such
other Person or Persons as the Delaware Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to this Agreement that are or should be canceled,
and take such other actions as may be necessary to terminate the LLC. The LLC
shall be deemed to continue in existence for all purposes of this Agreement
until it is terminated pursuant to this Section 13.3. 13.4. Reasonable Time for
Winding Up. A reasonable time shall be allowed for the orderly winding up of the
business and affairs of the LLC and the liquidation of its assets pursuant to
Section 13.2 in order to minimize any losses otherwise attendant upon such
winding up. 13.5. Return of Capital. The liquidators shall not be personally
liable for the return of Capital Contributions or any portion thereof to the
Unitholders (it being understood that any such return shall be made solely from
LLC assets). 13.6. Reserves Against Distributions. The Board shall have the
right to withhold from Distributions payable to the Unitholders under this
Agreement (pro rata in accordance with the proportion of such Distributions
payable to the Unitholders in accordance with Section 4.1) amounts sufficient to
pay and discharge any reasonably anticipated contingent liabilities of the LLC,
and any amounts remaining after payment and discharge of any such contingent
liabilities of the LLC will be paid to the Unitholders pro rata in accordance
with the proportions of such prior withholding.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat092.jpg]
86 ARTICLE XIV VALUATION 14.1. Determination. Subject to Section 14.2, the Fair
Market Value of the assets of the LLC or of a LLC Interest will be determined by
the Board (or, if pursuant to Section 13.2, the liquidators) in its good faith
judgment in such manner as it deems reasonable and using all factors,
information and data deemed to be pertinent (including, if the Board so
determines, the recommendation of an independent third-party appraiser engaged
by the Board for such purpose), in the case of Sections 3.6.(c) and 13.2(a),
with the consent of each Principal Investor. 14.2. Fair Market Value. “Fair
Market Value” of (i) a specific LLC asset will mean the amount which the LLC
would receive in an all-cash sale of such asset (free and clear of all Liens and
after payment of all liabilities secured only by such asset) in an arms- length
transaction with an unaffiliated third party consummated on the day immediately
preceding the date on which the event occurred which necessitated the
determination of the Fair Market Value (and after giving effect to any transfer
taxes payable in connection with such sale); and (ii) the LLC will mean the
amount which the LLC would receive in an all- cash sale of all of its assets and
businesses as a going concern (free and clear of all Liens and after payment of
indebtedness for borrowed money) in an arms-length transaction with an
unaffiliated third party consummated on the day immediately preceding the date
on which the event occurred which necessitated the determination of the Fair
Market Value (assuming that all of the proceeds from such sale were paid
directly to the LLC other than an amount of such proceeds necessary to pay
transfer taxes payable in connection with such sale, which amount will not be
received or deemed received by the LLC). After a determination of the Fair
Market Value of the LLC is made as provided above, the Fair Market Value of a
Unit will be determined by making a calculation reflecting the cash
distributions which would be made to the Unitholders in accordance with this
Agreement in respect of such Unit if the LLC were deemed to have received such
Fair Market Value in cash and then distributed the same to the Unitholders in
accordance with the terms of this Agreement incident to the liquidation of the
LLC after payment to all of the LLC’s creditors from such cash receipts other
than payments to creditors who hold evidence of indebtedness for borrowed money,
the payment of which is already reflected in the calculation of the Fair Market
Value of the LLC and assuming that all of the convertible debt and other
convertible securities were repaid or converted (whichever yields more cash to
the holders of such convertible securities) and all options to acquire Units
(whether or not currently exercisable) that have an exercise price below the
Fair Market Value of such Units were exercised and the exercise price therefor
paid. Except as otherwise provided herein or in any agreement, document or
instrument contemplated hereby, any amount to be paid under this Agreement by
reference to the Fair Market Value shall be paid in full in cash, and any Unit
being transferred in exchange therefor will be transferred free and clear of all
Liens.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat093.jpg]
87 14.3. Dispute Resolution. Notwithstanding anything in this Article XIV to the
contrary, in the event that either (i) the Ekbatani Holder solely with respect
to Section 3.11, or (ii) the Rollover Holders solely with respect to Section
3.12 (each Unitholder described in clauses (i) and (ii), as applicable, the
“Relevant Holder”) disputes the Board’s determination of Fair Market Value in
connection with the LLC’s exercise of the Ekbatani Repurchase Option or the
Rollover Call Option (as applicable, a “Dispute”), which Dispute the Relevant
Holder shall have no less than fourteen (14) days to notify the LLC of following
the Relevant Holder’s receipt of a repurchase notice pursuant to Section 3.11 or
Section 3.12, as applicable, then the applicable Relevant Holder and the Board
will negotiate in good faith to resolve any such Dispute, but if they do not
reach a final resolution within thirty (30) days after the delivery of a Dispute
notice by such Relevant Holder to the LLC, the LLC and such Relevant Holder will
retain and submit such Dispute to a regionally-recognized independent accounting
firm as mutually agreed upon by such Relevant Holder and the LLC (the
“Independent Auditor”) to resolve such Dispute. The Independent Auditor will be
instructed to set forth a procedure to provide for prompt resolution of any such
Dispute and, in any event, to make its determination in respect of such Dispute
within thirty (30) days following its retention. The applicable Relevant Holder
and the LLC, and their respective representatives, will cooperate fully with the
Independent Auditor during its engagement and respond on a timely basis to all
requests for information or access to documents or personnel made by the
Independent Auditor, all with the intent to fairly and in good faith resolve the
Dispute as promptly as reasonably practicable. In resolving the Dispute, the
Independent Auditor (i) may not assign a value to any particular item greater
than the greatest value for such item claimed by the applicable Relevant Holder
or the LLC, or less than the lowest value for such item claimed by the
applicable Relevant Holder or the LLC, in each case, as presented to the
Independent Auditor, (ii) will be bound by the principles set forth in this
Agreement (including this Article XIV) and the DPN Purchase Agreement (with
respect to Section 3.12), and (iii) will act as an expert and not as an
arbitrator. The Independent Auditor’s determination of such Dispute will be
final and binding upon the applicable Relevant Holder and the LLC. All fees and
expenses of the Independent Auditor shall be borne pro rata as between the
applicable Relevant Holder, on the one hand, and the LLC, on the other hand, in
proportion to the allocation of the dollar value of the amounts in dispute as
between the applicable Relevant Holder and the LLC (set forth in the initial
written submissions to the Independent Auditor) made by the Independent Auditor
such that the party prevailing on the greater dollar value of such disputes pays
the lesser proportion of the fees and expenses.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat094.jpg]
88 ARTICLE XV GENERAL PROVISIONS 15.1. Power of Attorney. (a) Each Unitholder,
other than the Principal Investors, hereby constitutes and appoints each member
of the Board and the liquidators, with full power of substitution, as his, her
or its true and lawful agent and attorney-in-fact, with full power and authority
in his, her or its name, place and stead, to execute, swear to, acknowledge,
deliver, file, and record in the appropriate public offices (i) this Agreement,
all certificates, and other instruments and all amendments (in the manner set
forth herein) thereof in accordance with the terms hereof which the Board deems
appropriate or necessary to form, qualify, or continue the qualification of, the
LLC as a limited liability company in the State of Delaware and in all other
jurisdictions in which the LLC may conduct business or own property; (ii) all
documents or instruments which the Board deems appropriate or necessary to
reflect any amendment, change, modification, or restatement of this Agreement
made pursuant to the terms of this Agreement (including any required approval by
Unitholders pursuant to Section 15.3 hereof); (iii) all conveyances and other
instruments or documents which the Board deems appropriate or necessary to
reflect the dissolution and liquidation of the LLC pursuant to the terms of this
Agreement, including a certificate of cancellation; and (iv) all instruments
relating to the admission, withdrawal, or substitution of any Unitholder
pursuant to Articles XI and XII. (b) The foregoing power of attorney is
irrevocable and coupled with an interest, and shall survive the death,
disability, incapacity, dissolution, bankruptcy, insolvency, or termination of
any Unitholder and the Transfer of all or any portion of his, her or its LLC
Interest and shall extend to such Unitholder’s heirs, successors, assigns, and
personal representatives. 15.2. Confidentiality. Except as otherwise provided in
this Section 15.2, no Unitholder shall, in any manner, either directly or
indirectly, divulge, disclose, or communicate to any Person any non-public
information, data, observations or materials relating to the LLC or any of its
Subsidiaries or their respective assets, liabilities, operations, businesses,
affairs and activities (including any notes, summaries, evaluations, analyses
and other material derived from any such information, data, observations or
materials) (collectively, “Confidential Information”); provided, however, that
the foregoing confidentiality obligation shall not apply to any Confidential
Information that (a) has previously become available to the general public for a
period of at least two (2) Business Days (other than as a result of wrongful
disclosure by the Unitholder) or (b) becomes available to the Unitholder on a
non-confidential basis from a source other than the LLC or any of its
Subsidiaries, so long as such source is not known by the Unitholder (after
reasonable inquiry) to be subject to another confidentiality agreement. Until
the termination of this Agreement, no Unitholder shall make any use of any
Confidential



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat095.jpg]
89 Information other than to further the operations, businesses, affairs and
activities of the LLC and its Subsidiaries or to evaluate or monitor (in its
capacity as a Unitholder) its investment in the LLC. The foregoing provisions of
this Section 15.2 shall not prohibit the disclosure of Confidential Information
by (i) any Unitholder to the extent required by applicable law, rule,
regulation, governmental body or stock exchange (including regulatory and
self-regulatory bodies), court order or other governmental decree, (ii) any
current or former Principal Investor to the extent required or appropriate in
connection with federal securities laws, stock exchange requirements or other
public company reporting or disclosure obligations, in which case the current or
former Principal Investor intending to make the release or disclosure of such
Confidential Information shall use commercially reasonable efforts to consult
with the other Principal Investor (if any) to the extent practicable about, and
allow the other party reasonable time (taking into account the circumstances,
including exigent circumstances) to comment on, such release or disclosure in
advance of such issuance, and the current or former Principal Investor intending
to make the release or disclosure will consider such comments in good faith,
(iii) any Unitholder with the written consent of the Principal Investors, which
consent may be withheld by the Principal Investors in their sole discretion,
(iv) any Unitholder to any officer, director, manager, employee or other
representative (“Representatives”), Affiliate or Representatives of an Affiliate
of such Unitholder if such Person has a need to know such information and has
agreed or is otherwise obligated not to communicate such information to any
other Person or use the Confidential Information for his, her or its own
benefit, for any purpose other than to monitor the recipient’s indirect interest
in the LLC or in a manner adverse to the interests of the LLC or (v) any current
or former Principal Investor to any limited partner of such current or former
Principal Investor, but only to the extent such Confidential Information being
disclosed does not contain material, non-public information and is of a nature
customarily disclosed by private investment funds to their limited partners in
the ordinary course of business consistent with past practice and the recipient
of such Confidential Information has been advised and directed not to
communicate such information to any other Person or use the Confidential
Information for his, her or its own benefit, for any purpose other than to
monitor the recipient’s indirect interest in the LLC or in a manner adverse to
the interests of the LLC. Each Unitholder shall take reasonable steps to inform
its Representatives, Affiliates and limited partners who receive access by such
Unitholder to any Confidential Information of the provisions of this Section
15.2, and any other Person who receives access to any Confidential Information
from such Unitholder pursuant to clauses (iv) or (v) of the foregoing sentence,
and such Unitholder shall be responsible for any violation of this Section 15.2
by such Persons as if such Persons been bound hereunder. Except for any
disclosure made pursuant to Section 15.2(ii), if any Unitholder is required by
applicable law, rule, regulation, governmental body or stock exchange (including
regulatory and self-regulatory bodies), court order or other governmental decree
to disclose Confidential Information, such Unitholder shall give prompt written
notice of such fact to the LLC so that the LLC may seek a protective order or
other governmental or judicial relief to prevent disclosure of such information.
Notwithstanding the foregoing, the LLC and each Unitholder acknowledges



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat096.jpg]
90 that, in the ordinary course of business of each member of the Investor
Group, the members of the Investor Group evaluate, pursue, acquire, sell,
manage, advise and serve on the boards of other Persons. The LLC and each
Unitholder acknowledges that (x) the review of the Confidential Information by
each of Frazier, Providence and the members of the Investor Group may inevitably
enhance such Persons’ or their respective Affiliates’ general industry knowledge
and understanding of the industries in which the Company Group operates in a way
that cannot be separated from such Persons’ or their respective Affiliates’
other knowledge, and the LLC and each Unitholder agrees that this Section 15.2
shall not restrict such Persons’ or their respective Affiliates’ use of such
general industry knowledge and understanding, including in connection with
investments in other companies (including in the same or similar industries) and
(y) none of Frazier or Providence or any member of the Investor Group shall be
deemed to have used any Confidential Information in contravention of this
Section 15.2 solely because of the fact of its evaluation, pursuit, acquisition,
sale or management of, provision of advice to, or service on the board of any
such other investment. In no event shall the restrictions set forth in this
Section restrict a Unitholder from enforcing its rights under this Agreement.
15.3. Amendments. (a) This Agreement may be amended from time to time by the
Board to reflect the Transfer of Units or other interests in the LLC effectuated
pursuant to the terms of Article X or to reflect the admission of Unitholders
effectuated pursuant to the terms of Article XI. Any provisions of this
Agreement may be amended, modified, supplemented or waived with the written
approval of the LLC and the Principal Investors; provided, that no amendment or
modification pursuant to this Section 15.3 that would by its terms adversely
affect any holders of Units in a manner materially disproportionate to the other
holders of Units, in their capacities as such, shall be effective against such
holders without the written consent of holders of at least a majority in
interest (with respect to the applicable Units) of such disproportionately
materially adversely affected holders. (b) Notwithstanding anything to the
contrary in Section 15.3(a) above, for so long as the Ekbatani Holder owns three
percent (3%) or more of the LLC’s outstanding Common Units, the following may
not be amended in a manner adverse to Ekbatani or the Ebkatani Holder without
the consent of Ekbatani: (i) Section 3.5 (Preemptive Rights), Section 6.12
(Initial Public Offering) (and the Exhibit A referenced therein), Section 10.4
(Participation Rights), Section 10.6 (Drag-Along Rights) and this Section
15.3(b) (and any of the defined terms used in any such Sections) and (ii) any
rights given to Ekbatani or the Ekbatani Holder herein by name in this
Agreement. For the avoidance of doubt, the LLC may, subject to Section 3.5,
freely authorize and issue LLC Interests at any time, including LLC Interests
which have preferred rights of any type or nature as compared to the rights of
any existing Unitholders, and the LLC may make any such amendments,
modifications or supplements to this Agreement as necessary to give effect to
any such authorization and/or issuance of LLC Interests (including amending this



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat097.jpg]
91 Agreement to incorporate the rights, preferences or privileges in respect of
such equity interests) without obtaining the consent of Ekbatani. 15.4. Title to
LLC Assets. LLC assets shall be deemed to be owned by the LLC as an entity, and
no Unitholder, individually or collectively, shall have any ownership interest
in such LLC assets or any portion thereof. Legal title to any or all LLC assets
may be held in the name of the LLC or one or more nominees, as the Board may
determine. The Board hereby declares and warrants that any LLC assets for which
legal title is held in its name or the name of any nominee shall be held in
trust by the Board or such nominee for the use and benefit of the LLC in
accordance with the provisions of this Agreement. All LLC assets shall be
recorded as the property of the LLC on its books and records, irrespective of
the name in which legal title to such LLC assets is held. 15.5. Remedies. Each
Unitholder and the LLC shall have all rights and remedies set forth in this
Agreement and all rights and remedies which such Person has been granted at any
time under any other agreement or contract and all of the rights which such
Person has under any law. Each party hereto acknowledges that the remedies at
law of the other parties for a breach or threatened breach of this Agreement
would be inadequate and, in recognition of this fact, any party to this
Agreement, without posting any bond, and in addition to all other remedies that
may be available, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available (including,
without limitation, with respect to the enforcement of Section 3.11 and Section
3.12). 15.6. Successors and Assigns. All covenants and agreements contained in
this Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, legal
representatives, and permitted assigns, whether so expressed or not. 15.7.
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed, and enforced
in such jurisdiction as if such invalid, illegal, or unenforceable provision had
never been contained herein. 15.8. Regulatory Matters. The LLC shall and shall
cause its Subsidiaries to keep the Unitholders informed, on a current basis, of
any events, discussions, notices or changes with respect to any criminal or
regulatory investigation or action involving the LLC or any of its Subsidiaries,
so that the Unitholders will have the opportunity to take appropriate steps to
avoid or mitigate any regulatory consequences to them that might arise from such
investigation or action. Additionally, upon and to the extent of a prior written



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat098.jpg]
92 request therefor, the LLC shall provide to the Unitholders reasonable access
during normal business hours to personnel, books and records and such other
information as any Unitholder may reasonably require for tax or regulatory
purposes that are customary for investments of this type, including all rights
necessary to satisfy venture capital operating company rules. 15.9. Notice to
Unitholder of Provisions. By executing this Agreement, each Unitholder
acknowledges that he, she or it has actual notice of (a) all of the provisions
hereof (including the restrictions on the transfer set forth herein), and (b)
all of the provisions of the Certificate. 15.10. Counterparts. This Agreement
may be executed in multiple counterparts with the same effect as if all signing
parties had signed the same document. All counterparts shall be construed
together and constitute the same instrument. 15.11. Consent to Jurisdiction.
Each Unitholder irrevocably submits to the exclusive jurisdiction of the United
States District Court for the State of Delaware and the state courts of the
State of Delaware for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. Each
Unitholder further agrees that service of any process, summons, notice or
document by United States certified or registered mail to such Unitholder’s
respective address set forth in the LLC’s books and records or such other
address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party shall be effective
service of process in any action, suit or proceeding in Delaware with respect to
any matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. Each Unitholder irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in the
United States District Court for the State of Delaware or the state courts of
the State of Delaware and hereby irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in such court has been brought in an inconvenient forum.
15.12. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine, or neuter
forms, and the singular form of nouns, pronouns, and verbs shall include the
plural and vice versa. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation. Except as otherwise indicated
herein, the terms “herein”, “hereof”, “hereto”, “hereunder” and similar terms
refer to this Agreement generally rather than to the particular provision in
which such term is used. Reference to any agreement, document, or instrument
means such agreement, document, or instrument as amended or otherwise modified
from time to time in accordance with the terms thereof, and, if applicable,
hereof (including as relates to the Advisory Agreement). Without limiting the
generality of the immediately preceding



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat099.jpg]
93 sentence, no amendment or other modification to any agreement, document, or
instrument that requires the consent of any Person pursuant to the terms of this
Agreement or any other agreement will be given effect hereunder unless such
Person has consented in writing to such amendment or modification. Unless the
context otherwise requires, any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Wherever required by
the context, references to a Fiscal Year shall refer to a portion thereof. The
use of the words “or,” “either,” and “any” shall not be exclusive. It is the
intention of the parties that every covenant, term, and provision of this
Agreement shall be construed simply according to its fair meaning and not
strictly for or against any party (notwithstanding any rule of law requiring an
Agreement to be strictly construed against the drafting party), it being
understood that the parties to this agreement are sophisticated and have had
adequate opportunity and means to retain counsel to represent their interests
and to otherwise negotiate the provisions of this Agreement. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Wherever a
conflict exists between this Agreement and any other agreement, this Agreement
shall control but solely to the extent of such conflict. 15.13. Applicable Law.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. 15.14. MUTUAL WAIVER OF JURY TRIAL. BECAUSE
DISPUTES ARISING IN CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH PARTY TO THIS AGREEMENT (INCLUDING
THE LLC) HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES
HERETO, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY AND/OR THE RELATIONSHIPS ESTABLISHED AMONG THE PARTIES
HEREUNDER.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat100.jpg]
94 15.15. Addresses and Notices. All notices, demands, or other communications
to be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given or made when (a)
delivered personally to the recipient, (b) telecopied to the recipient (with
hard copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if telecopied before 5:00 p.m. New York, New York time
on a Business Day, and otherwise on the next Business Day, or (c) one Business
Day after being sent to the recipient by reputable overnight courier service
(charges prepaid). Such notices, demands, and other communications shall be sent
to the address for such recipient set forth in the LLC’s books and records, or
to such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party. Any notice to
the Board or the LLC shall be deemed given if received by the Board at the
principal office of the LLC designated pursuant to Section 2.7, and any such
notice shall also be delivered to each of the Principal Investors. 15.16.
Creditors. None of the provisions of this Agreement shall be for the benefit of
or enforceable by any creditors of the LLC or any of their Affiliates (other
than any Affiliate in its capacity as a Unitholder and party hereto), and no
creditor who makes a loan to the LLC or any of its Affiliates may have or
acquire (except pursuant to the terms of a separate agreement executed by the
LLC in favor of such creditor) at any time as a result of making the loan any
direct or indirect interest in LLC Profits, Losses, Distributions, capital, or
property other than as a secured creditor. 15.17. Waiver. No failure by any
party to insist upon the strict performance of any covenant, duty, agreement, or
condition of this Agreement or to exercise any right or remedy consequent upon a
breach thereof shall constitute a waiver of any such breach or any other
covenant, duty, agreement, or condition. Notwithstanding the other provisions of
this Agreement, Section 18-305(a) of the Delaware Act shall not apply to the LLC
and no Unitholder shall have any rights thereunder. 15.18. Further Action. The
parties shall execute and deliver all documents, provide all information, and
take or refrain from taking such actions as may be reasonably necessary or
appropriate to achieve the purposes of this Agreement. 15.19. Offset. Whenever
the LLC is to pay any sum to any Unitholder or any Affiliate or related person
thereof, any amounts that such Unitholder or such Affiliate or related person
owes to the LLC may be deducted from that sum before payment; provided, that
(other than with respect to Section 4.6(g), which shall not be subject to this
proviso) with respect to the Rollover Holders, the LLC shall be permitted to
offset such amounts pursuant to this Section 15.19 if and to the extent that a
court of competent jurisdiction has issued a final, non-appealable ruling
validating that such amounts are due and owing to the LLC or to the extent that
the Rollover Holders otherwise agree in writing.



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat101.jpg]
95 15.20. Entire Agreement. This Agreement, those documents expressly referred
to herein (including the Subscription Agreement and the Advisory Agreement) and
the other documents of even date herewith, embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements, or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. 15.21.
Delivery by Facsimile. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
in “portable document format”, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or “portable
document format” to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense. 15.22. Survival. Articles I and VII, and Sections 4.3, 6.1, 6.6, 6.7
6.8, 6.9, 6.11, 13.2, 15.2, 15.5, 15.6, 15.9, 15.10, 15.11, 15.12, 15.13, 15.14,
15.15, 15.16, 15.17, 15.20, 15.21 and this 15.22 shall survive and continue in
full force in accordance with their terms notwithstanding any termination of
this Agreement or the dissolution of the LLC. 15.23. Deemed Transfer of Units.
If the LLC or any other Person acquiring Units of a Unitholder in accordance
with the terms herein shall make available, at the time and place and in the
amount and form provided in such unit transfer or similar agreement (“Unit
Transfer Agreement”), the consideration for the Units to be repurchased in
accordance with the provisions of such Unit Transfer Agreement, then from and
after such time, the Person from whom such Units are to be repurchased shall no
longer have any rights (including rights to Distributions hereunder) as a holder
of such Units (other than the right to receive payment of such consideration in
accordance with such Unit Transfer Agreement), and such Units shall be deemed
purchased in accordance with the applicable provisions hereof and the LLC or any
other Person acquiring such Units shall be deemed the owner and holder of such
Units, whether or not the certificates therefor have been delivered as required
by such Unit Transfer Agreement. 15.24. Recapitalization. If any securities are
issued in respect of, in exchange for, or in substitution of, any Units by
reason of any reorganization, recapitalization, reclassification, merger,
consolidation, spin-off, partial or complete liquidation, stock dividend,
split-up, sale of assets, distribution to stockholders or combination of the
Units



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat102.jpg]
96 or any other change in capital structure of the LLC, in each case in
accordance with the terms herein, appropriate adjustments shall be made with
respect to the relevant provisions of this Agreement so as fairly and equitably
to preserve, as far as practicable, the original rights and obligations of the
parties hereto under this Agreement. 15.25. Acknowledgement. (a) Ray Ekbatani,
the LLC and each of the Unitholders hereby agree and acknowledge that for all
purposes of this Agreement that (i) Ray Ekbatani and the Ray Ekbatani Trust are
to be deemed the same Person for all purposes under this Agreement, (ii) any and
all actions or omissions taken by Ray Ekbatani (including any actions or
omissions in connection with Ray Ekbatani’s employment with, or service to, the
LLC or any Subsidiary) shall be deemed actions or omissions taken by the Ray
Ekbatani Trust hereunder, (iii) any and all actions or omissions taken by the
Ray Ekbatani Trust shall be deemed actions or omissions taken by Ray Ekbatani
hereunder, and (iv) any and all rights and obligations of the Ray Ekbatani Trust
are intended to, and shall, apply to and bind Ray Ekbatani as if Ray Ekbatani
owned directly the LLC Interests held by the Ray Ekbatani Trust hereunder. (b)
Shawn Ekbatani, the LLC and each of the Unitholders hereby agree and acknowledge
that for all purposes of this Agreement that (i) Shawn Ekbatani and the Shawn
Ekbatani Trust are to be deemed the same Person for all purposes under this
Agreement, (ii) any and all actions or omissions taken by Shawn Ekbatani
(including any actions or omissions in connection with Shawn Ekbatani’s
employment with, or service to, the LLC or any Subsidiary) shall be deemed
actions or omissions taken by the Shawn Ekbatani Trust hereunder, (iii) any and
all actions or omissions taken by the Shawn Ekbatani Trust shall be deemed
actions or omissions taken by Shawn Ekbatani hereunder, and (iv) any and all
rights and obligations of the Shawn Ekbatani Trust are intended to, and shall,
apply to and bind Shawn Ekbatani as if Shawn Ekbatani owned directly the LLC
Interests held by the Shawn Ekbatani Trust hereunder. * * * * *



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat103.jpg]
[SIGNATURE PAGE TO LLC AGREEMENT] IN WITNESS WHEREOF, the undersigned have
executed or caused to be executed on their behalf this Amended and Restated
Limited Liability Company Agreement as of the date first written above.
PROMETHEUS HOLDCO, LLC By: The Providence Service Corporation, Its sole and
managing member By: /s/ David Shackelton Name: David Shackelton Title: Chief
Financial Officer



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat104.jpg]
[SIGNATURE PAGE TO LLC AGREEMENT] MERCURY FORTUNA BUYER, LLC By: /s/ Ben J.
Magnano Name: Ben J. Magnano Title: President, Treasurer



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat105.jpg]
[SIGNATURE PAGE TO LLC AGREEMENT] MERCURY Parent, LLC By: /s/ John J. Hopkins
Name: John J. Hopkins Title: General Counsel & Secretary



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat106.jpg]
[SIGNATURE PAGE TO LLC AGREEMENT] JAMES EKBATANI By: /s/ J. Ekbatani



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat107.jpg]
[SIGNATURE PAGE TO LLC AGREEMENT] THE DIGNITY TRUST By: /s/ Shahrzad Ekbatani,
Trustee Name: Shahrzad Ekbatani Title: Trustee



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat108.jpg]
[SIGNATURE PAGE TO LLC AGREEMENT] THE NOBILITY TRUST By: /s/ Shahrzad Ekbatani,
Trustee Name: Shahrzad Ekbatani Title: Trustee



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat109.jpg]
[SIGNATURE PAGE TO LLC AGREEMENT] TERENCE DIAZ By: /s/ Terry Diaz



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat110.jpg]
[SIGNATURE PAGE TO LLC AGREEMENT] SHAWN EKBATANI By: /s/ Shawn Ekbatani



--------------------------------------------------------------------------------



 
[armercuryparentllcoperat111.jpg]
[SIGNATURE PAGE TO LLC AGREEMENT] RAMIN EKBATANI By: /s/ Ramin Ekbatani



--------------------------------------------------------------------------------



 